Exhibit 10.1

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of December 16, 2005

 

by and among

 

GOLD KIST INC.,

 

as Borrower,

 

VARIOUS BANKS, LENDING INSTITUTIONS,

AND INSTITUTIONAL INVESTORS

 

as Lenders,

 

HARRIS N.A.

 

and SUNTRUST BANK,

 

as Co-Syndication Agents,

 

COBANK, ACB

 

and ING CAPITAL LLC,

 

as Co-Documentation Agents

 

and

 

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

 

as the Agent and Sole Lead Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page


--------------------------------------------------------------------------------

ARTICLE 1

  DEFINITIONS    2    

Section 1.1.

      Definitions    2    

Section 1.2.

      Accounting Terms    25    

Section 1.3.

      Use of Defined Terms; Section References    25    

Section 1.4.

      Financial Covenant Calculations    25    

Section 1.5.

      Senior Unsecured Notes    25

ARTICLE 2

  CREDIT FACILITIES    25    

Section 2.1.

      The Revolving Loans    25    

Section 2.2.

      Letters of Credit    26    

Section 2.3.

      Additional Letters of Credit    29

ARTICLE 3

  GENERAL LOAN TERMS    30    

Section 3.1.

      Notes; Mandatory Repayment of Principal    30    

Section 3.2.

      Amount Limitations    30    

Section 3.3.

      Reduction of Commitments    30    

Section 3.4.

      Interest Rates    31    

Section 3.5.

      Funding Notices    31    

Section 3.6.

      Disbursement of Funds    33    

Section 3.7.

      Interest    34    

Section 3.8.

      Fees    35    

Section 3.9.

      Voluntary Prepayments of Revolving Loans    36    

Section 3.10.

      Payments, etc    36    

Section 3.11.

      Interest Rate Not Ascertainable, etc    38    

Section 3.12.

      Illegality    38    

Section 3.13.

      Increased Costs    38    

Section 3.14.

      Funding Losses    40    

Section 3.15.

      Assumptions Concerning Funding of Eurodollar Advances    40    

Section 3.16.

      Apportionment of Payments    40    

Section 3.17.

      Sharing of Payments, etc    40    

Section 3.18.

      Capital Adequacy    41    

Section 3.19.

      Use of Proceeds    41    

Section 3.20.

      Collateral    41    

Section 3.21.

      Application of Payments    42

ARTICLE 4

  CONDITIONS TO CLOSING AND EXTENSIONS OF REVOLVING LOANS    43    

Section 4.1.

      Conditions Precedent to Initial Revolving Loans and Letters of Credit   
43    

Section 4.2.

      Conditions to all Revolving Loans and Letters of Credit    45

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

ARTICLE 5

  REPRESENTATIONS AND WARRANTIES    46    

Section 5.1.

      Organization and Qualification    46    

Section 5.2.

      Financial Statements    46    

Section 5.3.

      Taxes    46    

Section 5.4.

      Actions Pending    47    

Section 5.5.

      Title to Properties    47    

Section 5.6.

      Regulation U, Etc    47    

Section 5.7.

      ERISA    47    

Section 5.8.

      Outstanding Indebtedness    48    

Section 5.9.

      Conflicting Agreements or Other Matters    48    

Section 5.10.

      Possession of Franchises, Licenses, Etc    48    

Section 5.11.

      Governmental Consent    49    

Section 5.12.

      Disclosure    49    

Section 5.13.

      Foreign Assets Control Regulations    49    

Section 5.14.

      Labor Relations    49    

Section 5.15.

      Authorization and Enforceability of Agreement    50    

Section 5.16.

      Subsidiaries    50    

Section 5.17.

      Insurance Coverage    50    

Section 5.18.

      Investments    50    

Section 5.19.

      Intercompany Loans; Dividends    50    

Section 5.20.

      Anti-Terrorism Laws    50    

Section 5.21.

      Senior Indebtedness    51    

Section 5.22.

      Fiscal Year    51    

Section 5.23.

      GKX    51

ARTICLE 6

  AFFIRMATIVE COVENANTS    51    

Section 6.1.

      Financial Statements    51    

Section 6.2.

      Inspection of Property    53    

Section 6.3.

      Insurance    53    

Section 6.4.

      Conduct of Business    54    

Section 6.5.

      Corporate Existence; Maintenance of Properties    54    

Section 6.6.

      Environmental Laws    54    

Section 6.7.

      Taxes    55    

Section 6.8.

      Keeping of Books; Fiscal Year    55    

Section 6.9.

      Compliance with Laws and Other Agreements    55    

Section 6.10.

      Notice of Default    55    

Section 6.11.

      Notice of Litigation    56    

Section 6.12.

      ERISA    56    

Section 6.13.

      Use of Proceeds    56    

Section 6.14.

      [Intentionally Omitted]    56    

Section 6.15.

      Annual Projections    56    

Section 6.16.

      Excess Cash Flow Amount    56    

Section 6.17.

      Post Closing Conditions    57

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

ARTICLE 7

  NEGATIVE COVENANTS    57     

Section 7.1.

      Financial Covenants.    57     

Section 7.2.

      Limitation on Restricted Payments    57     

Section 7.3.

      Liens    58     

Section 7.4.

      Restrictions on Loans, Advances, Investments, Asset Acquisitions and
Contingent Liabilities    59     

Section 7.5.

      [Intentionally Omitted]    61     

Section 7.6.

      Merger and Sale of Assets    61     

Section 7.7.

      Sale and Lease-Back    62     

Section 7.8.

      Sale or Discount of Receivables    63     

Section 7.9.

      Hedging Contracts    63     

Section 7.10.

      Issuance of Stock by Subsidiaries    63     

Section 7.11.

      Capital Expenditures    63     

Section 7.12.

      Indebtedness for Money Borrowed    64     

Section 7.13.

      Transactions with Affiliates    65     

Section 7.14.

      Creation and Acquisition of Subsidiaries    65     

Section 7.15.

      Amendments    65     

Section 7.16.

      Anti-Terrorism Laws    66     

Section 7.17.

      Pledged Deposit Account    66     

Section 7.18.

      Senior Indebtedness    66      Section 7.19.       GKX    66

ARTICLE 8

  EVENTS OF DEFAULT AND REMEDIES    66     

Section 8.1.

      Events of Default    66     

Section 8.2.

      Remedies on Default    69

ARTICLE 9

  THE AGENT    70     

Section 9.1.

      Appointment and Authorization    70     

Section 9.2.

      Nature of Duties of the Agent    70     

Section 9.3.

      Lack of Reliance on the Agent    70     

Section 9.4.

      Certain Rights of the Agent    71     

Section 9.5.

      Liability of the Agent    71     

Section 9.6.

      Indemnification    72     

Section 9.7.

      Agent and Its Affiliates    73     

Section 9.8.

      Successor Agent    73     

Section 9.9.

      Agent May File Proofs of Claim    73     

Section 9.10.

      Release of Collateral    74     

Section 9.11.

      Co-Syndication Agents and Co-Documentation Agents    74     

Section 9.12.

      Termination of Intercreditor Agreement    74

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                  Page


--------------------------------------------------------------------------------

ARTICLE 10

  MISCELLANEOUS    74      Section 10.1.       Notices    74      Section 10.2.
      Amendments, Etc    75      Section 10.3.       No Waiver; Remedies
Cumulative    76      Section 10.4.       Payment of Expenses, Etc    76     
Section 10.5.       Benefit of Agreement    78      Section 10.6.      
Governing Law; Submission to Jurisdiction, Etc    80      Section 10.7.      
Independent Nature of the Lenders’ Rights    81      Section 10.8.      
Counterparts    81      Section 10.9.       Effectiveness; Survival    81     
Section 10.10.       Severability    81      Section 10.11.       Independence
of Covenants    81      Section 10.12.       Change in Accounting Principles,
Fiscal Year or Tax Laws    81      Section 10.13.       Headings Descriptive;
Entire Agreement    82      Section 10.14.       Time is of the Essence    82  
   Section 10.15.       Usury    82      Section 10.16.       Construction    82
     Section 10.17.       Loan Documents    82      Section 10.18.      
Confidentiality    82

 

-iv-



--------------------------------------------------------------------------------

Exhibits:

 

Exhibit A

     -      Form of Note

Exhibit B

     -      Form of Notice of Borrowing

Exhibit C

     -      Form of Notice of Continuation/Conversion

Exhibit D

     -      Form of Opinion of Special Counsel

Exhibit E

     -      [Intentionally Omitted]

Exhibit F

     -      Form of Assignment and Acceptance

Exhibit G

     -      Form of Subsidiary Guaranty

Exhibit H

     -      Form of Contribution Agreement

Exhibit I

     -      Form of Security Agreement

Exhibit J

     -      Form of Notice of Request for Letter of Credit

 

Schedules:

 

Schedule A-1

     -      Existing Additional Letters of Credit

Schedule L-1

     -      Loan Parties as of the Closing Date

Schedule R-1

     -      Real Property

Schedule S-1

     -      Subordinated Debt

Schedule 2.2

     -      Existing Letters of Credit

Schedule 5.4

     -      Actions Pending

Schedule 5.6

     -      Margin Stock Owned

Schedule 5.8

     -      Obligations for Money Borrowed

Schedule 5.9

     -      Conflicting Agreements

Schedule 5.14

     -      Labor Relations

Schedule 5.16

     -      Subsidiaries and Affiliates

Schedule 7.3

     -      Liens Existing Prior to the Date of this Agreement

Schedule 7.4

     -      Investments

 

-i-



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIFTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 16, 2005,
is made and entered into by and among GOLD KIST INC. (formerly known as Gold
Kist Holdings Inc.), a Delaware corporation (the “Borrower”), various banks and
other lending institutions and institutional investors as are, or may from time
to time become, parties hereto (collectively, the “Lenders” and individually, a
“Lender”), HARRIS N.A. (formerly known as Harris Trust and Savings Bank) and
SUNTRUST BANK, as Co-Syndication Agents (collectively, the “Co-Syndication
Agents”), COBANK, ACB and ING CAPITAL LLC, as Co-Documentation Agents
(collectively, the “Co-Documentation Agents”), and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, as the
Agent and sole lead arranger.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Rabobank and certain of the Lenders hereto are parties to
that certain Fourth Amended and Restated Credit Agreement dated as of March 10,
2004 (as amended prior to the date hereof, the “Existing Credit Agreement”); and

 

WHEREAS, the parties desire to enter into this Fifth Amended and Restated Credit
Agreement to make certain amendments to the Existing Credit Agreement; and

 

WHEREAS, the Borrower acknowledges and agrees that the security interests
granted to Rabobank, as agent under the Existing Credit Agreement, pursuant to
the Existing Credit Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement) shall remain outstanding and in full force and effect
in accordance with the Existing Credit Agreement (except to the extent modified
on the Closing Date) and such other Loan Documents and shall continue to secure
the Obligations (as defined herein); and

 

WHEREAS, each of the Borrower, the Agent, and the Lenders (as defined herein)
acknowledges and agrees that: (a) the advances of Revolving Loans (as such term
is defined herein) on the date hereof represent, among other things, the
amendment, restatement, renewal, extension, consolidation and modification of
the Revolving Loans (as defined in the Existing Credit Agreement) arising in
connection with the Existing Credit Agreement and the other Loan Documents (as
defined in the Existing Credit Agreement) executed in connection therewith;
(b) the Borrower, the Agent and the Lenders intend that the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) executed in connection therewith and the collateral pledged
thereunder shall secure, without interruption or impairment of any kind, all
existing Advances (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement) executed in connection therewith as amended,
restated, renewed, extended, consolidated and modified hereunder, together with
all Revolving Loans (as defined herein) hereunder; (c) all Liens (as defined in
the Existing Credit Agreement) evidenced by the Existing Credit Agreement and
the other Loan Documents (as defined in the Existing Credit Agreement) executed
in connection therewith are hereby ratified, confirmed and continued; (d) this
Agreement is



--------------------------------------------------------------------------------

intended to restate, renew, extend, consolidate, amend and modify the Existing
Credit Agreement; and (e) the Loan Documents (as defined in the Existing Credit
Agreement) (other than the Existing Credit Agreement, which is hereby being
restated, renewed, extended, amended and modified) shall remain extant and in
full force and effect (except to the extent amended, modified or restated as of
the date hereof); and

 

WHEREAS, each of the Borrower, the Agent and the Lenders intend that (a) the
provisions of the Existing Credit Agreement be hereby superseded and replaced by
the provisions hereof; and (b) by entering into and performing their respective
obligations hereunder, this transaction shall not constitute a novation.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants herein set forth and other good and valuable consideration, the
receipt and adequacy of all of the foregoing as legally sufficient consideration
being hereby acknowledged, the Borrower, the Agent and the Lenders do hereby
agree that the Existing Credit Agreement is amended and restated in its
entirety, and agree, as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined
herein):

 

“Additional L/C Issuer” shall mean any Lender and its successors and assigns as
issuer of Additional Letters of Credit for the account of the Borrower or any
Subsidiary.

 

“Additional Letter of Credit” shall mean any standby letter of credit issued by
any Additional L/C Issuer hereunder as requested by the Borrower as provided in
Section 2.3. The Additional Letters of Credit outstanding on the Closing Date
are listed on Schedule A-1.

 

“Additional Letter of Credit Claims” shall mean, at any time, the sum of (a) the
Additional Letter of Credit Obligations plus (b) any other amounts owing to any
Additional L/C Issuer in connection with the issuance of an Additional Letter of
Credit for the account of the Borrower or any Subsidiary.

 

“Additional Letter of Credit Documents” shall mean, with respect to any
Additional Letter of Credit, such Additional Letter of Credit, any amendments
thereto, any documents delivered in connection therewith, any application
therefor, and any agreements, instruments, guarantees or other documents
(whether general in application or applicable only to such Additional Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or at risk or (b) any collateral security for such obligations.

 

“Additional Letter of Credit Obligations” shall mean, at any time, the sum of
(a) the maximum amount which is, or at any time thereafter may become, available
to be drawn under Additional Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referred to in such Additional
Letters of Credit plus (b) the aggregate amount of all drawings under Additional
Letters of Credit honored by the applicable Additional L/C Issuer but not
theretofore reimbursed.

 

2



--------------------------------------------------------------------------------

“Additional Letter of Credit Sublimit” shall mean $25,000,000.

 

“Affiliate” shall mean, with respect to any Person, a Person directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, the power
(a) to vote 10% or more of the securities having ordinary voting power for the
election of directors of such Person or (b) to direct or cause the direction of
the management and policies of such corporation, whether through the ownership
of voting securities, by contract or otherwise.

 

“Agent” shall mean Rabobank, as agent for the Lenders hereunder and under the
other Loan Documents, and each successor agent appointed in accordance with
Section 9.8.

 

“Agreement” shall mean this Fifth Amended and Restated Credit Agreement, either
as originally executed or as it may be from time to time supplemented, amended,
restated, renewed, extended or otherwise modified.

 

“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.

 

“Applicable Margin” shall mean, with respect to the Revolving Loans and the
Commitment Fee, on a per annum basis, the percentage designated below under the
applicable column heading and corresponding to the Total Debt Coverage Ratio:

 

Total Debt Coverage Ratio    

--------------------------------------------------------------------------------

   Revolving Loans


--------------------------------------------------------------------------------

    Commitment Fee


--------------------------------------------------------------------------------

    

Applicable Margin

for Eurodollar

Advances

--------------------------------------------------------------------------------

   

Applicable Margin

for Base Rate

Advances

--------------------------------------------------------------------------------

   

Greater than or equal to 3.00 to 1.00

   2.000 %   0.750 %   0.350 %

Greater than or equal to 2.25 to 1.00 but less than 3.00 to 1.00

   1.750 %   0.500 %   0.300 %

Greater than or equal to 1.50 to 1.00 but less than 2.25 to 1.00

   1.500 %   0.250 %   0.250 %

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

   1.250 %   0.000 %   0.225 %

Less than 1.00 to 1.00

   1.000 %   0.000 %   0.200 %

 

3



--------------------------------------------------------------------------------

The Applicable Margin for the Revolving Loans and the Commitment Fee shall be
determined quarterly (and the rate determined at that time shall apply until the
next quarterly determination) based upon the Total Debt Coverage Ratio, pursuant
to the financial statements delivered to the Lenders pursuant to Section 6.1(a)
or Section 6.1(b), as the case may be, with such Applicable Margin to be
effective with respect to calculations based upon such financial statements as
of the first day of the fiscal quarter immediately following the fiscal quarter
in which such financial statements are delivered; provided, during the period
commencing on the Closing Date through and including March 31, 2006, the
Applicable Margins will be 0.00% with respect to Base Rate Advances, 1.00% with
respect to Eurodollar Advances and 0.20% with respect to the Commitment Fee.

 

Notwithstanding the foregoing, (a) in the event that the financial statements
required to be delivered pursuant to Section 6.1(a) and Section 6.1(b), as
applicable, and the related compliance certificate required to be delivered in
connection therewith, are not delivered when due, then (x) if such financial
statements and certificate are delivered after the date such financial
statements and certificate were required to be delivered and the Applicable
Margin increases from that previously in effect as a result of the delivery of
such financial statements, then the Applicable Margin during the period from the
date upon which such financial statements were required to be delivered until
the date upon which they actually are delivered shall be the Applicable Margin
as so increased, and (y) if such financial statements and certificate are
delivered after the date such financial statements and certificate were required
to be delivered and the Applicable Margin decreases from that previously in
effect as a result of the delivery of such financial statements, then such
decrease in the Applicable Margin shall not become applicable until the date
upon which the financial statements and certificate are actually delivered, and
(b) the Applicable Margin will be 0.375% with respect to Eurodollar Advances for
each day during which the Borrower has deposited Cash Collateral with the Agent
in an amount equal to or in excess of the aggregate amount of all outstanding
Letter of Credit Obligations, Swing Line Advances and Revolving Loans as of such
day; in the event that the Cash Collateral deposited with the Agent does not
equal or exceed the aggregate amount of all outstanding Letter of Credit
Obligations, Swing Line Advances and Revolving Loans on any date of
determination, the Applicable Margin with respect to Eurodollar Advances shall
be determined as provided in the immediately preceding paragraph.

 

“Assignment and Acceptance” shall mean an assignment and acceptance agreement
entered into by a Lender and an Eligible Assignee in accordance with the terms
and conditions of this Agreement and substantially in the form of Exhibit F.

 

“Attributable Debt” shall mean, in respect of an arrangement (other than any
such arrangement constituting a Capital Lease) described in Section 7.7 as at
the time of determination, the present value (discounted at the interest rate
borne by the Senior Unsecured Notes, compounded annually) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in such arrangement (including any period for which such lease
has been extended).

 

4



--------------------------------------------------------------------------------

“Attributed Principal Amount” shall mean, on any day, with respect to any
Securitization Transaction entered into by the Borrower or any Subsidiary, the
aggregate amount (with respect to any such transaction, the “Invested Amount”)
paid to, or borrowed by, such Person as of such date under such Securitization
Transaction, minus the aggregate amount received by the applicable Receivables
Financier and applied to the reduction of the Invested Amount under such
Securitization Transaction.

 

“Availability” shall mean, on any date of determination, the total amount of the
Commitments minus the aggregate amount of all outstanding Revolving Loans, Swing
Line Loans and Letter of Credit Obligations as of such date.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code (11 U.S.C. § 101
et seq.) as amended, modified, succeeded or replaced from time to time.

 

“Base Rate” shall mean the higher of (a) the Rabobank Base Rate, or (b) the
Federal Funds Rate plus 0.50% per annum.

 

“Base Rate Advance” shall mean any Revolving Loan hereunder that bears interest
based on the Base Rate.

 

“Base Rate Borrowing” shall mean any Borrowing hereunder that bears interest
based on the Base Rate.

 

“Blocked Person” shall have the meaning set forth in Section 5.20(b).

 

“Borrowing” shall mean the incurrence by the Borrower of Revolving Loans of one
Type concurrently having the same Interest Period or the continuation or
conversion of an existing Borrowing or Borrowings in whole or in part.

 

“Business Day” shall mean, (a) with respect to Eurodollar Borrowings, any day
other than a Saturday or Sunday or a day on which commercial banks are required
or permitted to be closed for domestic and international business, including
dealings in Dollar deposits, in London, England, New York, New York, or Atlanta,
Georgia and (b) with respect to all other Borrowings and as used in all other
contexts, any day other than a Saturday or Sunday or a day on which commercial
banks are required or permitted to be closed for business in Atlanta, Georgia or
New York, New York.

 

“Capital Asset” shall mean fixed assets, both tangible and intangible; provided
that Capital Asset shall not include (a) any item customarily charged directly
to expense or depreciated over a useful life of 12 months or less in accordance
with GAAP, (b) any goodwill created on the balance sheet of the Borrower from
the purchase of the common stock of Golden Poultry Company, Inc. and
(c) software expenditures by the Borrower and the Subsidiaries in an aggregate
amount not exceeding $20,000,000 during the term of this Agreement.

 

5



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean amounts paid or indebtedness incurred by the
Borrower or any of the Subsidiaries in connection with the purchase or lease by
the Borrower or any of the Subsidiaries of Capital Assets that would be required
to be capitalized and shown on the balance sheet of such Person in accordance
with GAAP.

 

“Capital Lease” shall mean any lease or rental of real or personal property
which, under GAAP, is or will be required to be capitalized on the balance sheet
of the Borrower or any Subsidiary, taken at the amount thereof accounted for as
indebtedness (net of interest expense) in accordance with such principles.

 

“Capital Market Party” shall mean Rabobank, its Affiliates, successors and
assigns and any Lender or any Affiliate of a Lender that may from time to time
enter into a Interest Rate Contract with the Borrower or any Subsidiary, and its
successors and assigns.

 

“Cash Collateral” shall mean unrestricted cash and marketable, direct
obligations of the United States of America and its agencies maturing within 365
days of the date of purchase.

 

“Cash Management Claims” shall mean any amounts owing to any Lender in
connection with any overdraft of, or insufficiency of funds contained in, any
bank account or treasury management account maintained by such Lender for the
account of the Borrower or any Subsidiary.

 

“Change of Control” shall mean the occurrence of any of the following events:

 

(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that for purposes of this clause
(a) such person shall be deemed to have “beneficial ownership” of all shares
that any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 35% of the total voting power of the Voting Stock of the Borrower (for the
purposes of this clause (a), any person shall be deemed to beneficially own any
Voting Stock of an entity (the “specified entity”) held by any other entity (the
“parent entity”), if such other person is the beneficial owner (as defined in
this clause (a)), directly or indirectly, of more than 35% of the voting power
of the Voting Stock of such parent entity);

 

(b) individuals who on the Closing Date constituted the Board of Directors
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Borrower was approved
by a vote of the majority of the directors of the Borrower then still in office
who were either directors on the Closing Date or whose election or nomination
for election was previously so approved) of the Borrower cease for any reason to
constitute a majority of the Board of Directors of the Borrower then in office;

 

(c) the adoption of a plan relating to the liquidation or dissolution of the
Borrower;

 

6



--------------------------------------------------------------------------------

(d) the merger or consolidation of the Borrower with or into another Person or
the merger of another Person with or into the Borrower, or the sale of all or
substantially all the assets of the Borrower (determined on a consolidated
basis) to another Person other than a transaction following which (i) in the
case of a merger or consolidation transaction, such transaction is otherwise
permitted hereunder and holders of securities that represented 100% of the
Voting Stock of the Borrower immediately prior to such transaction (or other
securities into which such securities are converted as part of such merger or
consolidation transaction) own directly or indirectly at least a majority of the
voting power of the Voting Stock of the surviving Person in such merger or
consolidation transaction immediately after such transaction and in
substantially the same proportion as before the transaction and (ii) in the case
of a sale of assets transaction, such transaction is otherwise permitted
hereunder and each transferee becomes a Loan Party and a Subsidiary of the
transferor of such assets; or

 

(e) any “Change of Control” (as defined in the Senior Unsecured Note Indenture)
under the Senior Unsecured Note Documents.

 

“Closing Date” shall mean the date which this Agreement is dated.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall have the meaning set forth in Section 3.20.

 

“Collateral Agent” shall mean Agent, as agent for the Secured Parties under the
Collateral Documents.

 

“Collateral Coverage Ratio” shall mean, as of the last day of any fiscal
quarter, the ratio of (a) the sum of (i) 80% of the book value of the accounts
receivables of the Borrower and the Domestic Subsidiaries that are Loan Parties
as of the end of such fiscal quarter plus (ii) 60% of the book value of the
inventory of the Borrower and the Domestic Subsidiaries that are Loan Parties as
of the end of such fiscal quarter plus (iii) 25% of the book value of the
property, plant and equipment of the Borrower and the Domestic Subsidiaries that
are Loan Parties (other than the property, plant and equipment of the Borrower
and such Domestic Subsidiaries subject to any Lien described in Section 7.3(g)),
net of any depreciation of such property, plant and equipment, as of the end of
such fiscal quarter to (b) the aggregate amount of all outstanding Letter of
Credit Obligations, Swing Line Advances and Revolving Loans as of the end of
such fiscal quarter; provided, however, that the Collateral Coverage Ratio shall
not include any accounts receivable of the Borrower and the Domestic
Subsidiaries that have been sold or transferred, or are purported to have been
sold or transferred, pursuant to a Securitization Transaction.

 

“Collateral Documents” shall mean the Security Agreement, the Contribution
Agreement, the Blocked Account Control Agreement (as defined in the Security
Agreement), the Copyright Security Agreements (as defined in the Security
Agreement), the Patent Security Agreements (as defined in the Security
Agreement), the Trademark Security Agreements (as defined in the Security
Agreement), the Real Property Mortgages, and any other agreement or other
document granting a Secured Party a security interest in any Collateral, as each
such document may from time to time be supplemented, amended, restated, renewed,
extended or otherwise modified.

 

7



--------------------------------------------------------------------------------

“Commitment” shall mean, at any time for any Lender, the amount set forth
opposite such Lender’s name on the signature pages hereof under the heading
“Commitment”, as the same may be increased or decreased from time to time as a
result of any reduction thereof pursuant to Section 3.3, any assignment thereof
pursuant to Section 10.5 or any amendment thereof pursuant to Section 10.2, and
“Commitments” shall mean the aggregate Commitments of all of the Lenders.

 

“Commitment Fee” shall mean the fee payable by the Borrower pursuant to
Section 3.9(b).

 

“Consolidated Assets” shall mean all assets of the Borrower and the
Subsidiaries, consolidated in accordance with GAAP.

 

“Consolidated Current Assets” shall mean the current assets of the Borrower and
the Subsidiaries, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Current Liabilities” shall mean the current liabilities of the
Borrower and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated EBITDA” shall mean, for the Borrower and the Subsidiaries, for any
period, an amount equal to (a) the sum for each period of (i) Consolidated Net
Earnings plus (ii) to the extent subtracted in determining such Consolidated Net
Earnings, provisions for taxes based on income and Consolidated Interest
Expense, minus (b) any items of gain, or plus any items of loss, which were
included in determining such Consolidated Net Earnings and were (i) not realized
in the ordinary course of business or (ii) the result of any sale of assets,
minus (c) or, in the case of a loss, plus any interest in the net income or loss
of any unconsolidated joint venture created after the Closing Date and any
investments accounted for under GAAP utilizing the equity method of accounting
(herein an “Investee Company”) plus (d) any cash actually received in the form
of dividends or similar distributions in respect of the income (or loss) of any
Investee Company plus (e) to the extent subtracted in determining Consolidated
Net Earnings, depreciation and amortization of assets for such period.

 

“Consolidated Interest Expense” shall mean, for any period, total interest
expense for such period of the Borrower and the Subsidiaries (including, without
limitation, interest expense attributable to Capital Leases in accordance with
GAAP, all commissions, discounts and other fees and charges owed with respect to
bankers’ acceptance financing, and total interest expense (whether shown as
interest expense or as loss and expenses on sale of receivables) under a
Securitization Transaction) determined on a consolidated basis in accordance
with GAAP, minus interest income for such period.

 

“Consolidated Net Earnings” shall mean the consolidated gross revenues of the
Borrower and the Subsidiaries before extraordinary items (but after giving
effect to the credit resulting from any tax loss carry forwards) less all
operating and non-operating expenses of the Borrower and the Subsidiaries
including all charges of a proper character (including current and deferred
taxes on income and current additions to reserves), but not including in gross
revenues any gains (net of expenses and taxes applicable thereto) in excess of
losses resulting from the sale, conversion or other disposition of capital
assets (i.e., assets other than current assets) or any deferred credit
representing the excess of equity in any Subsidiary at the date of acquisition
over the cost of investment in such Subsidiary, all determined in accordance
with GAAP.

 

8



--------------------------------------------------------------------------------

“Contribution Agreement” shall mean that certain Fourth Amended and Restated
Contribution Agreement substantially in the form of Exhibit H, either as
originally executed or as it may be from time to time supplemented, amended,
restated, renewed, extended or otherwise modified.

 

“Credit Facility Indebtedness” shall mean Indebtedness Incurred (as defined in
the Senior Unsecured Note Indenture) under Section 4.03(b)(1) of the Senior
Unsecured Note Indenture.

 

“Default” shall mean any event that, with notice or lapse of time or both, would
constitute an Event of Default.

 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Interest Expense” shall mean, for any period, total interest expense
for such period of the Borrower and the Domestic Subsidiaries (including,
without limitation, interest expense attributable to Capital Leases in
accordance with GAAP, all commissions, discounts and other fees and charges owed
with respect to bankers’ acceptance financing, and total interest expense
(whether shown as interest expense or as loss and expenses on sale of
receivables) under a Securitization Transaction) determined on a consolidated
basis in accordance with GAAP, minus interest income for such period.

 

“Domestic Net Earnings” shall mean the gross revenues of the Borrower and the
Domestic Subsidiaries before extraordinary items (but after giving effect to the
credit resulting from any tax loss carry forwards) less all operating and
non-operating expenses of the Borrower and the Domestic Subsidiaries including
all charges of a proper character (including current and deferred taxes on
income and current additions to reserves), but not including in gross revenues
any gains (net of expenses and taxes applicable thereto) in excess of losses
resulting from the sale, conversion or other disposition of capital assets
(i.e., assets other than current assets) or any deferred credit representing the
excess of equity in any Domestic Subsidiary at the date of acquisition over the
cost of investment in such Domestic Subsidiary, all determined in accordance
with GAAP.

 

“Domestic Subsidiary” shall mean any Subsidiary of the Borrower that is not a
Foreign Subsidiary.

 

“Domestic Total Debt” shall mean (a) Total Debt of the Borrower and the Domestic
Subsidiaries, plus (b) the Total Debt of any other Person which (i) has been
guaranteed by the Borrower or any Domestic Subsidiary or (ii) is supported by a
letter of credit issued for the account of the Borrower or any Domestic
Subsidiary, all consolidated in accordance with GAAP less, to the extent
included in clause (a) or clause (b) above, (c) any obligations with respect to
letters of credit issued for the account of the Borrower or any of the Domestic
Subsidiaries in the ordinary course of business to the extent such letters of
credit are not drawn upon or, if and to the extent drawn upon, to the extent
such drawing is reimbursed no later than the tenth Business Day following
receipt by the Borrower or such Domestic Subsidiary of a demand for
reimbursement thereunder.

 

9



--------------------------------------------------------------------------------

“EBIT” shall mean, for the Borrower and the Domestic Subsidiaries, for any
period, an amount equal to (a) the sum for each period of (i) Domestic Net
Earnings plus (ii) to the extent subtracted in determining such Domestic Net
Earnings, provisions for taxes based on income and Domestic Interest Expense,
minus (b) any items of gain, or plus any items of loss, which were included in
determining such Domestic Net Earnings and were (i) not realized in the ordinary
course of business or (ii) the result of any sale of assets, minus (c) or, in
the case of a loss, plus any interest in the net income or loss of any
unconsolidated joint venture created after the Closing Date and any investments
accounted for under GAAP utilizing the equity method of accounting (herein an
“Investee Company”) plus (d) any cash actually received in the form of dividends
or similar distributions in respect of the income (or loss) of any Investee
Company.

 

“EBITDA” shall mean, for the Borrower and the Domestic Subsidiaries, for any
period, an amount equal to (a) EBIT plus (b) to the extent subtracted in
determining Domestic Net Earnings, depreciation and amortization of assets for
such period.

 

“Eligible Assignee” shall mean (a) a commercial bank or other financial
institution (whether a corporation, partnership, trust or other entity) that is
engaged in making, purchasing or otherwise investing in commercial loans in the
ordinary course of its business, having a combined capital and surplus of at
least U.S. $500,000,000, or (b) any Lender or any Affiliate of any Lender;
provided, however, that neither any Loan Party nor any Affiliate of a Loan Party
shall qualify as an Eligible Assignee under this definition.

 

“Environmental Laws” shall mean all federal, state, local and foreign statutes
and codes or regulations, rules or ordinances issued, promulgated, or approved
thereunder, now or hereafter in effect (including, without limitation, those
with respect to asbestos or asbestos containing material or exposure to asbestos
or asbestos containing material), relating to pollution or protection of the
environment and relating to public health and safety, relating to (a) emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals or industrial toxic or hazardous constituents, substances or wastes,
including, without limitation, any Hazardous Substances, petroleum, including
crude oil or any fraction thereof, any petroleum product or other waste,
chemicals or substances regulated by any Environmental Law into the environment
(including, without limitation, ambient air, surface water, ground water, land
surface or subsurface strata), or (b) the manufacture, processing, distribution,
use, generation, treatment, storage, disposal, transport or handling of any
Hazardous Substances, petroleum, including crude oil or any fraction thereof,
any petroleum product or other waste, chemicals or substances regulated by any
Environmental Law, or (c) underground storage tanks and related piping, and
emissions, discharges and releases or threatened releases therefrom, such
Environmental Laws to include, without limitation, (i) the Clean Air Act (42
U.S.C. § 7401 et seq.), (ii) the Clean Water Act (33 U.S.C. § 1251 et seq.),
(iii) the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
(iv) the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and (v) the
Comprehensive Environmental Response Compensation and Liability Act, as amended
by the Superfund Amendments and Reauthorization Act (42 U.S.C. § 9601 et seq.).

 

10



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean any trade or business (whether incorporated or
unincorporated) which is a member of a group described in Section 414(c) of the
Code, of which the Borrower is also a member.

 

“Eurodollar Advance” shall mean any Revolving Loan hereunder which bears
interest based on LIBOR.

 

“Eurodollar Borrowing” shall mean any Borrowing hereunder which bears interest
based on LIBOR.

 

“Event of Default” shall have the meaning set forth in Article 8.

 

“Excess Cash Flow” shall mean, for the Borrower and the Subsidiaries, for any
period, the excess of Consolidated EBITDA for such period over the sum, without
duplication, of (a) the portion of consolidated interest expense (as determined
in accordance with GAAP) but excluding any amortization of original issue
discount (“OID”) attributable to such period (to the extent such amounts would
be included under GAAP and only to the extent of OID with respect to any
instrument offered at less than 95% of face value) for such period plus (b) all
federal, state, foreign and other income taxes accrued or paid in cash (without
duplication) by the Borrower and the Subsidiaries during such period plus
(c) for such period, an amount equal to the sum of (i) Capital Expenditures made
in cash during such period plus (ii) the amount by which Capital Expenditures
permitted to be made during such period pursuant to Sections 7.11(a)(i)(1) and
(a)(i)(2) exceeds the amount of Capital Expenditures actually made during such
period pursuant to such Sections; provided, however, that the amount of Capital
Expenditures deductible pursuant to this clause (c)(ii) in any period shall not
exceed the greater of (A) $75,000,000 and (B) 3.0% of net sales volume of the
Borrower for the 4 consecutive fiscal quarter period of the Borrower ending on
the day immediately preceding the first day of such current period plus (d) the
amount by which the net difference between (i) Consolidated Current Assets,
other than cash and cash equivalents, and (ii) Consolidated Current Liabilities,
other than the current amount of Indebtedness outstanding under this Agreement,
as of the last day of such period, differs from the comparable amount calculated
as of the day immediately preceding the first day of such period.

 

“Excess Cash Flow Amount” shall have the meaning set forth in the Senior
Unsecured Note Indenture.

 

“Excess Cash Flow Carry Forward Amount” shall mean, to the extent positive, for
any fiscal year, a carry forward amount equal to 25% of Excess Cash Flow for the
immediately preceding fiscal year of the Borrower less the aggregate amount of
Capital Expenditures made pursuant to Section 7.11(b)(i) in the immediately
preceding fiscal year.

 

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended from time to time.

 

11



--------------------------------------------------------------------------------

“Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

“Existing Credit Agreement” shall have the meaning set forth in the recitals to
this Agreement.

 

“Existing L/Cs” has the meaning set forth in Section 2.2(a).

 

“Federal Funds Rate” shall mean for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by the Agent.

 

“Fee Letter” shall mean the fee letter dated as of even date herewith addressed
by Rabobank to the Borrower and accepted and agreed to by the Borrower.

 

“Fixed Charge Coverage Ratio” shall mean, as of the last day of any fiscal
quarter, the ratio of (a) EBIT for the 4 fiscal quarter period then ended, to
(b) the sum of (i) Domestic Interest Expense for the 4 fiscal quarter period
then ended, (ii) the aggregate scheduled principal amount of Indebtedness for
Money Borrowed (other than the Revolving Loans) of the Borrower and the Domestic
Subsidiaries to be paid within 1 year after the last day of such fiscal quarter,
(iii) Restricted Payments (other than redemptions, purchases or other
acquisitions, directly or indirectly, of any Senior Unsecured Notes or any
Subordinated Debt and Restricted Payments by a Subsidiary to the Borrower or any
other Loan Party that directly owns Stock of such Subsidiary) of the Borrower
and the Domestic Subsidiaries made during the 4 fiscal quarter period then ended
and (iv) cash tax payments made for the 4 fiscal quarter period then ended.

 

“Foreign EBITDA” shall mean, for the Foreign Subsidiaries, for any period, an
amount equal to (a) the sum for each period of (i) Foreign Net Earnings plus
(ii) to the extent subtracted in determining such Foreign Net Earnings,
provisions for taxes based on income and Foreign Interest Expense, minus (b) any
items of gain, or plus any items of loss, which were included in determining
such Foreign Net Earnings and were (i) not realized in the ordinary course of
business or (ii) the result of any sale of assets, minus (c) or, in the case of
a loss, plus any interest in the net income or loss of any unconsolidated joint
venture created after the Closing Date and any investments accounted for under
GAAP utilizing the equity method of accounting (herein an “Investee Company”)
plus (d) any cash actually received in the form of dividends or similar
distributions in respect of the income (or loss) of any Investee Company plus
(e) to the extent subtracted in determining Foreign Net Earnings, depreciation
and amortization of assets for such period.

 

“Foreign Interest Expense” shall mean, for any period, total interest expense
for such period of the Foreign Subsidiaries (including, without limitation,
interest expense attributable to

 

12



--------------------------------------------------------------------------------

Capital Leases of the Foreign Subsidiaries in accordance with GAAP, all
commissions, discounts and other fees and charges owed with respect to bankers’
acceptance financing, and total interest expense (whether shown as interest
expense or as loss and expenses on sale of receivables) under a Securitization
Transaction) determined on a consolidated basis in accordance with GAAP, minus
interest income for such period.

 

“Foreign Net Earnings” shall mean the gross revenues of the Foreign Subsidiaries
before extraordinary items (but after giving effect to the credit resulting from
any tax loss carry forwards) less all operating and non-operating expenses of
the Borrower and the Subsidiaries including all charges of a proper character
(including current and deferred taxes on income and current additions to
reserves), but not including in gross revenues any gains (net of expenses and
taxes applicable thereto) in excess of losses resulting from the sale,
conversion or other disposition of capital assets (i.e., assets other than
current assets) or any deferred credit representing the excess of equity in any
Subsidiary at the date of acquisition over the cost of investment in such
Subsidiary, all determined in accordance with GAAP.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not organized under the
laws of the United States of America or any State thereof or the District of
Columbia.

 

“GAAP” shall mean generally accepted accounting principles as set forth in
statements from Auditing Standards No. 69 issued by the Auditing Standards Board
of the American Institute of Certified Public Accountants as well as statements
and pronouncements of the Financial Accounting Standards Board that are
applicable, in each case as such principles are supplemented and amended from
time to time.

 

“GC Properties” shall mean GC Properties, a general partnership formed under the
laws of the State of Georgia, with the Borrower and Cotton States Insurance
Companies acting as the general partners.

 

“GKX” shall mean GKX, Inc., a corporation formed under the laws of the Guam, a
territory of the United States of America.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guaranty” shall mean any contractual obligation, contingent or otherwise, of a
Person with respect to any Indebtedness or other obligation or liability of
another Person, including, without limitation, any such Indebtedness, obligation
or liability directly or indirectly guaranteed, endorsed, co-made or discounted
or sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable, including contractual obligations
(contingent or otherwise) arising through any agreement to purchase, repurchase,
or otherwise acquire such Indebtedness, obligation or liability or any security
therefor, or any agreement to provide funds for the payment or discharge thereof
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), or to maintain solvency, assets, level of income, or other
financial condition, or to make any payment other than for value received. The
amount of any Guaranty shall be deemed to be an amount equal to the stated or
determinable

 

13



--------------------------------------------------------------------------------

amount of the primary obligation in respect of which such guaranty is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

 

“Hazardous Substances” shall have the meaning assigned to that term in the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Acts of 1986.

 

“Hedging Contracts” shall mean any forward contracts (whether executed through a
broker or directly with the buyer or seller), futures contracts, option
contracts, foreign exchange contracts, currency swap agreements, interest rate
exchange agreements, interest rate cap agreements, interest rate collar
agreements, and other similar agreements and arrangements entered into by any
Person designed to protect against fluctuations in either foreign exchange
rates, interest rates, or commodity prices.

 

“Indebtedness” of any Person shall mean, without duplication: (a) all
obligations of such Person which in accordance with GAAP would be shown on the
balance sheet of such Person as a liability (including, without limitation,
obligations for borrowed money and for the deferred purchase price of property
or services, obligations evidenced by bonds, debentures, notes or other similar
instruments, and such Person’s pro-rata share of any obligations of a general
partnership in which such Person is the general partner); (b) all rental
obligations under leases required to be capitalized under GAAP; (c) all
Guaranties of such Person (including contingent reimbursement obligations under
undrawn letters of credit); (d) Indebtedness of others secured by any Lien upon
property owned by such Person, whether or not assumed; (e) obligations or other
liabilities under Hedging Contracts, or similar agreements or combinations
thereof which are disclosed as liabilities on the balance sheet of such Person
in accordance with GAAP; and (f) Attributable Debt.

 

“Indemnitee” shall have the meaning set forth in Section 10.4(c).

 

“Initial Excess Cash Flow Carry Forward Amount” shall mean $29,137,000.

 

“Initial Net Sales Carry Forward Amount” shall mean $12,790,000.

 

“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other bankruptcy
or insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, a period
of 1, 2, 3 or 6 months; provided that (a) the first day of an Interest Period
must be a Business Day, (b) an Interest Period that would otherwise end on a day
that is not a Business Day shall be extended to the next succeeding Business
Day, unless such Business Day falls in the next calendar month, in which case
the Interest Period shall end on the next preceding Business Day, (c) any
Interest Period in respect of a Eurodollar Borrowing which begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period shall expire on the last Business Day of such calendar
month, and (d) the Borrower may not elect an Interest Period which would extend
beyond the Maturity Date.

 

14



--------------------------------------------------------------------------------

“Interest Rate Contract” shall mean Hedging Contracts designed to protect
against fluctuations in interest rates in connection with Total Debt permitted
to be incurred under this Agreement.

 

“IntraLinks” shall mean IntraLinks, Inc. or any other digital workspace provider
selected by the Agent from time to time after notice to the Borrower.

 

“ISP” shall have the meaning set forth in Section 2.2(f).

 

“L/C Cash Collateral Account” shall have the meaning set forth in
Section 8.2(c).

 

“L/C Issuer” shall mean Rabobank and its successors and assigns hereunder as
issuer of Letters of Credit for the account of the Borrower.

 

“L/C Related Documents” shall have the meaning set forth in Section 2.2(g).

 

“Letter of Credit” shall mean any standby letter of credit issued by the L/C
Issuer hereunder as requested by the Borrower in accordance with the terms of
Section 2.2.

 

“Letter of Credit Documents” shall mean, with respect to any Letter of Credit,
such Letter of Credit, any amendments thereto, any documents delivered in
connection therewith, any application therefor, and any agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk or (b) any collateral security
for such obligations.

 

“Letter of Credit Fee” shall have the meaning given such term in Section 3.8(c).

 

“Letter of Credit Obligations” shall mean, at any time, the sum of (a) the
maximum amount which is, or at any time thereafter may become, available to be
drawn under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit plus (b) the
aggregate amount of all drawings under Letters of Credit honored by the L/C
Issuer but not theretofore reimbursed.

 

“Letter of Credit Participation Interest” shall mean the purchase by a Lender of
a participation in Letter of Credit Obligations as provided in Section 2.2(c).

 

“LIBOR” shall mean, with respect to any Interest Period, for any Eurodollar
Advances, the rate per annum equal to the sum of the rate obtained by dividing
(a) the offered rate for deposits for a period comparable to the Interest Period
and in an amount comparable to the Agent’s portion of such Eurodollar Advances
appearing on Bloomberg page BBAM, pg. 1 (Official BBA Libor fixings), as of
11:00 A.M. (London, England time) on the day that is 2 Business Days prior to
the first day of the Interest Period by (b) a percentage equal to 1 minus the
then stated maximum rate (stated as a decimal) of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves) applicable

 

15



--------------------------------------------------------------------------------

to any member bank of the Federal Reserve System in respect of Eurocurrency
liabilities as defined in Regulation D (or against any successor category of
liabilities as defined in Regulation D). If the foregoing rate is unavailable
from Bloomberg for any reason, then such rate shall be determined by the Agent
from any other interest rate reporting service of recognized standing designated
in writing by the Agent to the Borrower and the other Lenders. If two or more
rates appear on such Bloomberg page, then the rate per annum for that Interest
Period shall be the arithmetic average of such rates. In any case, such rate
shall be rounded, if necessary, to the next higher 1/16 of one percent if the
rate is not such a multiple.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any written agreement to give any of the
foregoing, any conditional sale or other title retention agreement, any lease in
the nature thereof, and the filing of or agreement to give any financing
statement under the Uniform Commercial Code of any jurisdiction).

 

“Loan Documents” shall mean and include, as the context requires, this
Agreement, the Notes, the Collateral Documents, the Subsidiary Guaranty, the Fee
Letter, the Letter of Credit Documents and any and all other instruments,
agreements, documents and writings contemplated hereby or executed in connection
herewith or therewith, as each such document may from time to time be
supplemented, amended, restated, renewed, extended or otherwise modified.

 

“Loan Party” shall mean the Borrower and each Subsidiary whose Stock is pledged
to the Collateral Agent pursuant to the Security Agreement (or a supplement
thereto) and that has executed and delivered to the Agent the Subsidiary
Guaranty (or a supplement thereto) and the Security Agreement (or a supplement
thereto), together with applicable financing statements required under the
Uniform Commercial Code, and such opinions of counsel and other documents as may
be reasonably required by the Agent; provided, however, that GK Insurance
Company, a Vermont corporation, shall not be a Loan Party. As of the Closing
Date, each Subsidiary that is a Loan Party is listed on Schedule L-1.

 

“Margin Stock” shall have the meaning set forth in Section 5.6.

 

“Material Adverse Effect” shall mean any material adverse change in (a) the
business, results of operations, financial condition or assets of the Borrower
and the Subsidiaries, taken as a whole, (b) the ability of Borrower or the
Subsidiaries to perform their obligations under this Agreement, (c) the validity
or enforceability of the Loan Documents, or (d) the rights or remedies of the
Lenders or the Agent under any of the Loan Documents.

 

“Maturity Date” shall mean December 16, 2010.

 

“Money Borrowed” shall mean, as applied to the Indebtedness of a Person,

 

(a) Indebtedness for money borrowed including all revolving and term
Indebtedness and all other lines of credit; or

 

(b) Indebtedness (other than trade debt of such Person incurred in the ordinary
course of business), whether or not in any such case the same was for money
borrowed:

 

(i) represented by notes payable, and drafts accepted, that represent extensions
of credit;

 

16



--------------------------------------------------------------------------------

(ii) constituting obligations evidenced by bonds, debentures, notes or similar
instruments; or

 

(iii) constituting Attributable Debt or purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property; or

 

(c) all reimbursement obligations under any letters of credit or acceptances; or

 

(d) Indebtedness that is such by virtue of subsection (c) of the definition of
Indebtedness, but only to the extent that the obligations guaranteed are
obligations that would constitute Indebtedness for Money Borrowed.

 

“Multiemployer Plan” shall mean any Plan which is a “multiemployer plan” (as
such term is defined in Section 4001 of ERISA).

 

“Net Cash Proceeds” shall mean, with respect to any sale, lease, transfer, or
other disposition of assets by any Loan Party or the incurrence by any Loan
Party of any Indebtedness for Money Borrowed, the aggregate amount of cash
received for such assets, or as a result of such Indebtedness for Money
Borrowed, net of reasonable and customary transaction costs properly
attributable to such transaction and payable by such Loan Party to a
non-Affiliate in connection with such sale, lease, transfer or other disposition
of assets or the incurrence of any Indebtedness for Money Borrowed, including,
without limitation, sales commissions and underwriting discounts.

 

“Net Sales Carry Forward Amount” shall mean, to the extent positive, for any
fiscal year, a carry forward amount equal to the greater of (A) $55,000,000 and
(B) 2.0% of net sales volume of the Borrower for the immediately preceding
fiscal year of the Borrower less the aggregate amount of Capital Expenditures
made pursuant to Section 7.11(a)(i)(1) in the immediately preceding fiscal year.

 

“Notes” shall mean, collectively, the promissory notes evidencing the Revolving
Loans in substantially the form of Exhibit A, each dated and delivered on the
Closing Date, and all promissory notes issued in replacement thereof after the
Closing Date.

 

“Notice of Borrowing” shall have the meaning set forth in Section 3.5(a).

 

“Notice of Continuation/Conversion” shall have the meaning set forth in
Section 3.5(c).

 

“Notice of Request for Letter of Credit” shall mean a notice in the form of
Exhibit J.

 

“Notice of Swing Line Borrowing” shall have the meaning set forth in
Section 3.5(b).

 

17



--------------------------------------------------------------------------------

“Obligations” shall mean, collectively, (a) any and all Revolving Loans, Swing
Line Advances, Letter of Credit Obligations, Additional Letter of Credit Claims
and all other obligations, liabilities and indebtedness of every kind, nature
and description owing by any or all of the Loan Parties to the Agent, any
Lender, the Swing Line Bank, the L/C Issuer, any Additional L/C Issuer and/or
any other Secured Party in connection with this Agreement, any Interest Rate
Contract or any of the other Transaction Documents or any transactions arising
hereunder or relating hereto, including, without limitation, principal,
interest, charges, fees, costs and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, arising under this
Agreement or any of the other Transaction Documents, whether now existing or
hereafter arising, whether arising before, during or after the term of this
Agreement or after the commencement of any Insolvency Proceeding with respect to
any Loan Party (including, without limitation, the payment of interest and other
amounts which would accrue and become due but for the commencement of such
Insolvency Proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such Insolvency Proceeding), whether direct or indirect,
absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, or secured or unsecured, and (b) any Cash Management
Claims.

 

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Officer’s Certificate” shall mean a certificate signed in the name of the
Borrower by its Chief Executive Officer, its President, one of its Vice
Presidents or its Treasurer.

 

“Original Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement dated as of November 3, 2000, among the Borrower, Rabobank, as agent,
and the “Lenders” (as defined therein) party thereto.

 

“Payment Office” shall mean with respect to any payment of principal, interest,
fees or other amounts relating to any Revolving Loans, the office specified as
the “Payment Office” for the Agent and each Lender on the respective signature
pages of the Agent and the Lenders, or such other location as to which the Agent
or any Lender shall have given written notice to the Borrower.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

 

“Permitted Pro Forma Adjustments” shall mean, in connection with the calculation
of the Fixed Charge Coverage Ratio and the Total Debt Coverage Ratio hereunder
for any period prior to the acquisition of any Person acquired after the Closing
Date, as of any date of determination, the actual results of operations of such
Person (as applicable for such covenant calculation) for the applicable period
of determination as set forth in the most recent financial statements delivered
to the Agent for such Person, as adjusted to reflect pro forma adjustments
arising out of events which are directly attributable to such acquisition, are
factually supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation SX promulgated
under the Securities Act and as interpreted by the staff of the Securities and
Exchange Commission, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges, which pro
forma adjustments shall be certified by the chief financial officer of the
Borrower, but excluding from

 

18



--------------------------------------------------------------------------------

such calculation such adjustments that are not anticipated to be incurred on an
on-going basis following such acquisition, provided, in each case, that such pro
forma adjustments are reasonably acceptable to the Agent.

 

“Person” shall mean and include an individual, a partnership, a joint venture, a
limited liability company, a corporation, a trust, an unincorporated
organization, a government or any department or agency thereof and any other
entity whatsoever.

 

“Plan” shall mean an “employee benefit pension plan” (as defined in Section 3 of
ERISA) that is covered by Title IV of ERISA, and that is or has been
established, maintained, or to which contributions are or have been made, by the
Borrower, any Subsidiary, or any ERISA Affiliate..

 

“Pro Rata Share” shall mean, with respect to (a) the Commitments, (b) each
Revolving Loan to be made by such Lender in respect of its Commitment, (c) each
participation to be made by such Lender in a Letter of Credit in respect of its
Commitment, (d) each Swing Line Participation to be made by such Lender in
respect of its Commitment and (e) each other payment (including, without
limitation, any payment of principal, interest or fees) to be made to such
Lender with respect to the foregoing, the percentage designated as such Lender’s
Pro Rata Share of the Commitments set forth under the name of such Lender on the
respective signature page for such Lender, in each case as such Pro Rata Share
may change from time to time as a result of assignments or amendments made
pursuant to this Agreement.

 

“Rabobank” shall mean Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch, and its successors.

 

“Rabobank Base Rate” shall mean the per annum rate of interest designated from
time to time by Rabobank to be its base rate, with any change in the rate of
interest resulting from a change in the Rabobank Base Rate to be effective as of
the opening of business of Rabobank on the day of such change; provided,
however, that the Rabobank Base Rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers and that
Rabobank may make loans at a rate of interest at, above or below the Rabobank
Base Rate.

 

“Real Property” shall mean those parcels of real property listed on Schedule R-1
and any other parcels of real property acquired by any Loan Party (but excluding
therefrom (a) any real property acquired after the Closing Date with a fair
market value of $500,000 or less, per property, and $5,000,000 or less, in the
aggregate, and (b) any real property subject to a Lien permitted by
Section 7.3(g)).

 

“Real Property Mortgages” shall mean those deeds to secure debt, mortgages,
deeds of trust and other instruments executed by any Loan Party in connection
with the Original Credit Agreement, the Second Amended Credit Agreement, the
Third Amended Credit Agreement, the Existing Credit Agreement or thereafter for
the purpose of granting to the Lenders a lien on or other security interest in
the Real Property, in each case, as from time to time supplemented, amended,
restated, renewed, extended or otherwise modified.

 

19



--------------------------------------------------------------------------------

“Receivables Financier” shall mean, in connection with a Securitization
Transaction, the Person which provides financing for such transaction whether by
purchase, loan or otherwise in respect of accounts receivables.

 

“Refinancing Conditions” shall mean the following conditions, each of which must
be satisfied before Refinancing Indebtedness shall be permitted under
Section 7.12(c): (a) the Refinancing Indebtedness is in an aggregate principal
amount that does not exceed the aggregate principal amount of the Indebtedness
for Money Borrowed being extended, renewed, modified or refinanced, plus the
amount of accrued and unpaid interest thereon and any reasonable costs and
expenses related to such extension, renewal, modification or refinancing;
(b) the Refinancing Indebtedness has either (i) a later or equal final maturity
and a longer or equal weighted average life than the Indebtedness being
extended, renewed or refinanced or (ii) a maturity that is not sooner than 1
year after the Maturity Date; (c) the Refinancing Indebtedness does not bear a
rate of interest that exceeds the rate of interest of the Indebtedness for Money
Borrowed being extended, renewed, modified or refinanced; (d) the covenants
contained in any instrument or agreement relating to the Refinancing
Indebtedness are not materially less favorable to the Loan Parties than those
relating to the Indebtedness for Money Borrowed being extended, renewed or
refinanced, and the Refinancing Indebtedness shall not be secured by a Lien on
any assets that did not secure the Indebtedness for Money Borrowed being
extended, renewed or refinanced; (e) the Refinancing Indebtedness shall be
subordinated to the Obligations under this Agreement to the same extent, if any,
as the Indebtedness for Money Borrowed being extended, renewed or refinanced;
and (f) at the time of and after giving effect to such extension, renewal or
refinancing, no Default or Event of Default shall exist.

 

“Refinancing Indebtedness” shall mean Indebtedness for Money Borrowed that is
permitted by Section 7.12(c) and that is the subject or the result of an
extension, renewal, modification or refinancing.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to which the 30-day notice requirement has not been waived by the
PBGC.

 

“Reported Net Income” shall mean, for any period, the Net Income as reflected on
the financial statements delivered pursuant to Section 6.1.

 

“Required Lenders” shall mean, at any time, any Lender or group of Lenders
holding at least 51% of the sum of the outstanding Revolving Loans and the
unfunded Commitments under which any Lender has a continuing obligation to
advance.

 

“Restricted Payments” shall have the meaning set forth in Section 7.2.

 

“Revolving Loans” shall mean, collectively, the revolving credit loans made to
the Borrower by the Lenders pursuant to Section 2.1(a).

 

“SEC” shall mean the United States Securities and Exchange Commission and any
successor thereto.

 

20



--------------------------------------------------------------------------------

“Second Amended Credit Agreement” shall mean that certain Second Amended and
Restated Credit Agreement dated as of October 23, 2001, among the Borrower,
Rabobank, as agent, and the “Lenders” (as defined therein) party thereto.

 

“Secured Parties” shall mean, collectively, the Agent, the Collateral Agent, the
Swing Line Bank, the L/C Issuer, the Additional L/C Issuers, each Lender and
each Capital Market Party to which any Obligations are owed.

 

“Securitization Transaction” shall mean any off balance sheet financing
transaction or series of financing transactions that may be entered into by the
Borrower or a Subsidiary pursuant to which such Person may sell, convey or
otherwise transfer to a “special-purpose” entity certain of its accounts
receivable (whether then existing or arising in the future), together with
certain of its rights related thereto which are customarily sold in connection
with accounts receivable securitization transactions, in each case on terms and
conditions and subject to documentation in form and substance acceptable to the
Agent.

 

“Security Agreement” shall mean that certain Fourth Amended and Restated
Security Agreement dated as of even date herewith executed by the Borrower and
certain of the Subsidiaries in favor of the Collateral Agent for the benefit of
the Secured Parties, substantially in the form of Exhibit I, as originally
executed or as from time to time supplemented, amended, restated, renewed,
extended or otherwise modified.

 

“Senior Indebtedness Amount” shall mean the greater of:

 

(a) $212,000,000 less the sum of (i) all principal payments with respect to
Credit Facility Indebtedness pursuant to Section 4.06(a)(3)(A) of the Senior
Unsecured Note Indenture plus (ii) all principal payments of revolving loans
under any Credit Facility (as defined in the Senior Unsecured Note Indenture),
including, without limitation, Revolving Loans, made with funds on deposit in
the Pledged Deposit Account; and

 

(b) the result of:

 

(i) the sum of 85% of the book value of the accounts receivable of the Borrower
and its Restricted Subsidiaries (as defined in the Senior Unsecured Note
Indenture), plus 60% of the book value of the inventory of the Borrower and its
Restricted Subsidiaries, plus 25% of the book value of the net property, plant
and equipment of the Borrower and its Restricted Subsidiaries, in each case
determined in accordance with GAAP, minus

 

(ii) the amount of any Attributable Debt (as defined in the Senior Unsecured
Note Indenture) Incurred by the Borrower or a Restricted Subsidiary pursuant to
a Permitted Headquarters Sale/Leaseback Transaction (as defined in the Senior
Unsecured Note Indenture), minus

 

(iii) the aggregate amount of any other Indebtedness or Obligations (as defined
in the Senior Unsecured Note Indenture) of the Borrower or a Restricted
Subsidiary then outstanding that is secured by a Lien on any property or assets
of the Borrower or a Restricted Subsidiary, minus

 

21



--------------------------------------------------------------------------------

(iv) the sum of (A) all principal payments with respect to Credit Facility
Indebtedness pursuant to Section 4.06(a)(3)(A) of the Senior Unsecured Note
Indenture plus (B) all principal payments of revolving loans under any Credit
Facility, including, without limitation, Revolving Loans, made with funds on
deposit in the Pledged Deposit Account.

 

“Senior Unsecured Note Documents” shall mean, collectively, the Senior Unsecured
Note Indenture, the Senior Unsecured Notes and such other documents (in form and
substance acceptable to the Agent) executed by the Borrower in connection
therewith, as amended or modified as permitted by this Agreement.

 

“Senior Unsecured Note Indenture” shall mean that certain Indenture with respect
to the issuance of the Senior Unsecured Notes, dated as of March 10, 2004,
between the Borrower and U.S. Bank National Association, as trustee, as amended
or modified as permitted by this Agreement.

 

“Senior Unsecured Notes” shall mean those certain 10.25% Senior Notes in the
principal amount of $200,000,000 due March 15, 2014, issued pursuant to the
Senior Unsecured Note Indenture, as reduced to an outstanding principal amount
as of the Closing Date equal to $130,000,000.

 

“Shareholders’ Equity” shall mean, with respect to any Person as at any date of
determination, shareholders’ equity of such Person determined on a consolidated
basis in conformity with GAAP.

 

“Stock” shall mean, as applied to any Person, any stock, share capital,
partnership interests or other equity of such Person, regardless of class or
designation, and all warrants, options, purchase rights, conversion or exchange
rights, voting rights, calls or claims of any character with respect thereto.

 

“Subordinated Capital Certificates of Interest” shall mean those debt
instruments issued by the Borrower to the public under trust indentures with
SunTrust Bank, Atlanta, Georgia, as “Trustee”, registered with the United States
Securities and Exchange Commission and having maturities of greater than 1 year.

 

“Subordinated Debt” shall mean all Indebtedness for Money Borrowed wherein the
principal and premium, if any, and interest is subordinated and junior in right
of payment to the prior payment in full of all other Indebtedness of the
Borrower for Money Borrowed except other Subordinated Debt, and shall include,
without limitation, the Subordinated Capital Certificates of Interest, issued by
the Borrower, as described on, and an example of whose subordination provisions
are annexed hereto, as Schedule S-1.

 

“Subsidiary”, of the Borrower, shall mean any corporation, partnership, joint
venture, limited liability company, trust or estate or other entity in which (or
of which) the Borrower, directly or indirectly, owns or controls more than 50%
of (a) any shares of Stock or other form of ownership interest of such Person
having general voting power under ordinary circumstances to vote in the election
of the board of directors, managers or trustees of such Person (irrespective of
whether or not at the time Stock of any other class or classes shall have or
might have voting

 

22



--------------------------------------------------------------------------------

power by reason of the happening of any contingency), or (b) the interest in the
capital or profits of such Person, provided, however, notwithstanding the
foregoing, GC Properties shall not be deemed to be a “Subsidiary” of the
Borrower.

 

“Subsidiary Guaranty” shall mean that certain Fourth Amended and Restated
Subsidiary Guaranty dated as of even date herewith, executed by certain
Subsidiaries of the Borrower in favor of the Agent, substantially in the form of
Exhibit G, as originally executed or as from time to time supplemented, amended,
restated, renewed, extended or otherwise modified.

 

“Substantial Part” shall mean, as used in Section 8.1(i), the consolidated
assets of the Borrower and all Subsidiaries which, as a whole, (a) constitute
more than 10% of Consolidated Assets or (b) contributed more than 15% of
Consolidated Net Earnings for any one or more of the 3 prior fiscal years of the
Borrower.

 

“Swing Line Advance” shall mean an advance made by the Swing Line Bank pursuant
to Section 2.1(b), which Swing Line Advance shall be for all purposes under this
Agreement (except as expressly provided otherwise by Section 2.1(b)) be deemed
an advance under the Commitments.

 

“Swing Line Bank” shall mean Rabobank.

 

“Swing Line Borrowing” shall mean a borrowing consisting of a Swing Line Advance
made by the Swing Line Bank.

 

“Swing Line Maturity Date” shall mean, which respect to any Swing Line Advance,
the date that is 5 Business Days prior to the Maturity Date.

 

“Swing Line Participation” shall mean the participation purchased by a Lender in
any Swing Line Advance pursuant to Section 3.5(b).

 

“Swing Line Sublimit” shall have the meaning specified in Section 2.1(b).

 

“Taxes” shall mean any present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges of whatever nature,
including, without limitation, income, receipts, excise, property, sales,
transfer, license, payroll, withholding, social security and franchise taxes now
or hereafter imposed or levied by the United States, or any state, local or
foreign government or by any department, agency or other political subdivision
or taxing authority thereof or therein and all interest, penalties, additions to
tax and similar liabilities with respect thereto.

 

“Third Amended Credit Agreement” shall mean that certain Third Amended and
Restated Credit Agreement dated as of September 27, 2002, among the Borrower,
Rabobank, as agent, and the “Lenders” (as defined therein) party thereto.

 

“Total Debt” shall mean, as to any Person, and include, without duplication:

 

(a) all Indebtedness for Money Borrowed, including, without limitation, purchase
money mortgages, Capital Leases, the outstanding Attributed Principal Amount

 

23



--------------------------------------------------------------------------------

under any Securitization Transaction, conditional sales contracts and similar
title retention debt instruments (including any current maturities of such
indebtedness), which under GAAP is shown on the balance sheet as a liability
(but excluding reserves for deferred income taxes and other reserves to the
extent such reserves do not constitute an obligation); and

 

(b) Guarantees, endorsements (other than endorsements of negotiable instruments
for collection in the ordinary course of business) and other contingent
liabilities (whether direct or indirect) in connection with the obligations,
Stock or dividends of any other Person; and

 

(c) obligations under any other contract in connection with any borrowing which,
in effect, is substantially equivalent to a guarantee; and

 

(d) obligations with respect to any redeemable preferred Stock which is required
or scheduled to be redeemed within 1 year from the date of calculation.

 

Any obligation secured by a Lien on, or payable out of the proceeds of
production from, property of the Borrower or any Subsidiary shall be deemed to
be Total Debt of the Borrower or such Subsidiary even though such obligation
shall not be assumed by the Borrower or such Subsidiary.

 

“Total Debt Coverage Ratio” shall mean, as of any fiscal quarter end, the ratio
of (a) Domestic Total Debt as of the end of such fiscal quarter, to (b) the sum
of EBITDA for the fiscal quarter then ending and the preceding 7 fiscal quarters
(divided by 2).

 

“Transaction Documents” shall mean this Agreement, the other Loan Documents, the
Additional Letter of Credit Documents and any Interest Rate Contract with a
Capital Market Party, as each such document may from time to time be
supplemented, amended, restated, renewed, extended or otherwise modified.

 

“Type” shall mean, with respect to a Borrowing, a Borrowing consisting of Base
Rate Advances or Eurodollar Advances.

 

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or shall hereafter
be, renewed, extended, amended or replaced.

 

“Value” shall mean, as of any date of determination, with respect to (a) capital
contributions, the aggregate amount of cash contributed as capital on the date
of such contribution or, if assets are contributed as capital, the aggregate
fair market value of such assets on the date of such contribution, (b) loans,
advances and other extensions of credit to or on behalf of a Foreign Subsidiary,
the outstanding aggregate principal amount of such loans, advances and other
extensions of credit that has not been repaid as of the date of determination,
(c) guaranties of Indebtedness of, or letters of credit issued on behalf of, a
Foreign Subsidiary, the aggregate amount paid by such Person under such
guaranties or in connection with such letters of credit that has not been repaid
by the applicable Foreign Subsidiary as of the date of determination, plus,
without duplication, the aggregate amount of such guaranties and letters of
credit outstanding as of the date of determination.

 

24



--------------------------------------------------------------------------------

“Voting Stock” shall mean, with respect to any Person, the common stock or any
cooperative membership interests or accounts or other equity interests having
ordinary voting power for the election of directors of such Person.

 

Section 1.2. Accounting Terms. All accounting terms not specifically defined
herein shall have the meanings generally attributed to them under GAAP applied
on a basis consistent with the financial statements identified in Section 5.2
and the income and expense statements, the balance sheet and the statements of
income and cash flow furnished to the Agent pursuant to Section 6.1.

 

Section 1.3. Use of Defined Terms; Section References. All defined terms used in
the plural preceded by the definite article shall be taken to encompass all
members of the relevant class. Any defined term used in the singular preceded by
“any” shall be taken to indicate any number of the members of the relevant
class. All references to Sections, Articles or Exhibits herein shall be to
Sections, Articles or Exhibits of this Agreement unless otherwise indicated.

 

Section 1.4. Financial Covenant Calculations. Notwithstanding anything to the
contrary contained herein, with respect to any calculation of the Fixed Charge
Coverage Ratio and the Total Debt Coverage Ratio, each such calculation shall
take into account any Permitted Pro Forma Adjustments with respect to an
acquisition permitted under Section 7.4 during any applicable period of
determination.

 

Section 1.5. Senior Unsecured Notes. Sections 5.21 and 7.18 and the borrowing
limitations set forth in clause (B) of Section 2.1(a) and Section 3.2(b) shall
be of no further force and effect in the event the Senior Unsecured Notes are
repaid or redeemed in full (and the Senior Note Indenture is no longer in
effect) or are refinanced with Indebtedness for Borrowed Money permitted to be
incurred pursuant to Section 7.12, if none of the documents relating to such
refinancing Indebtedness for Money Borrowed include a provision similar to
Section 4.03(b)(1) of the Senior Unsecured Note Indenture.

 

ARTICLE 2

 

CREDIT FACILITIES

 

Section 2.1. The Revolving Loans.

 

(a) Commitment. Subject to and upon the terms and conditions herein set forth,
each Lender severally establishes in favor of the Borrower, from the period
beginning on the Closing Date up to but excluding the Maturity Date, its
Commitment. Each Lender, subject to and upon the terms and conditions set forth
herein, from time to time, agrees to make to the Borrower Revolving Loans in an
aggregate amount outstanding at any time not to exceed such Lender’s Commitment.
Subject to the terms and conditions contained in this Agreement, the Borrower
shall be entitled to borrow, repay and reborrow Revolving Loans; provided,
however, that the Borrower may neither borrow nor reborrow (i) should there
exist a Default or an Event of Default, or (ii) if such borrowing would cause
the aggregate amount of all outstanding Letter of

 

25



--------------------------------------------------------------------------------

Credit Obligations, Swing Line Advances and Revolving Loans to exceed the lesser
of (A) the Commitments in effect at such time and (B) the limit on Indebtedness
set forth in Section 5.21. Additionally, except on the Closing Date, each
Revolving Loan shall be in an aggregate amount of $1,000,000 or integral
multiples of $100,000 in excess thereof.

 

(b) The Swing Line Advances. The Borrower may request the Swing Line Bank to
make, and the Swing Line Bank shall make, on the terms and conditions
hereinafter set forth, Swing Line Advances to the Borrower from time to time on
any Business Day during the period from the date hereof until the Swing Line
Maturity Date in an aggregate amount not to exceed at any time outstanding U.S.
$25,000,000 (the “Swing Line Sublimit”); provided that at such time all
outstanding Swing Line Advances, plus all outstanding Revolving Loans, plus all
outstanding Letter of Credit Obligations, after giving effect to such Borrowing,
shall not exceed the Commitments. Each Swing Line Advance shall bear interest at
a per annum rate equal to the Base Rate plus the Applicable Margin for Base Rate
Advances. Within the limits of the Swing Line Sublimit, the Borrower may borrow
under this Section 2.1(b), repay pursuant to Section 3.1 and reborrow under this
Section 2.1(b).

 

Section 2.2. Letters of Credit.

 

(a) Issuance. From the Closing Date until the Maturity Date, subject to the
terms and conditions hereof and of the Letter of Credit Documents, if any, and
such other terms and conditions which the L/C Issuer may reasonably require, the
L/C Issuer shall issue, and the Lenders shall participate in, such Letters of
Credit as the Borrower may request for its benefit or the benefit of any
Subsidiary as provided herein, in a form reasonably acceptable to the L/C
Issuer, for the purposes hereinafter set forth; provided that the aggregate
principal amount of the Revolving Loans, Swing Line Advances and Letter of
Credit Obligations shall not exceed the Commitments in effect at any time. No
Letter of Credit shall have an expiration date later than the earlier of the
Maturity Date and 1 year after the date of issuance thereof; provided, however,
the Borrower may request issuance or renewal of a Letter of Credit to a date
after the Maturity Date if, at the time of such issuance or renewal, the
Borrower deposits into the L/C Cash Collateral Account an amount equal to the
face amount of such Letter of Credit. Each Letter of Credit shall require that
all draws thereon must be presented to the L/C Bank by the expiration date
therefor, regardless of whether presented prior to such date to any
correspondent bank or other institution. Each Letter of Credit shall comply with
the related Letter of Credit Documents. The issuance date of each Letter of
Credit shall be a Business Day. On the date of the initial Revolving Loan
hereunder, each outstanding letter of credit issued under the Existing Credit
Agreement and described on Schedule 2.2 (collectively, the “Existing L/Cs”)
shall be deemed for all purposes, as of such date, without further action by any
Person, to have been issued hereunder, and each such issuer of the Existing L/Cs
shall be deemed to be an “L/C Issuer” hereunder for all purposes but solely with
respect to, and until the termination, expiration or replacement of, such
Existing L/Cs.

 

(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted by the Borrower to the L/C Issuer at least 3 Business Days prior to
the requested date of issuance (or such shorter period as may be agreed by the
L/C Issuer) pursuant to a Notice of Request for Letter of Credit, accompanied by
such applications and other related documents as may be required by the L/C
Issuer. If (i) the Notice of Request for Letter of Credit, related

 

26



--------------------------------------------------------------------------------

application and the requested form of such Letter of Credit is acceptable to the
L/C Issuer in its sole discretion, and (ii) it has not received notice of
objection to such issuance from the Required Lenders, the L/C Issuer will, upon
fulfillment of the applicable conditions set forth in Article 4, make such
Letter of Credit available to the Borrower. The L/C Issuer will provide to the
Agent at least monthly, and more frequently upon request, a detailed summary
report on the Letters of Credit and the activity with respect thereto, in form
and substance satisfactory to the Agent. The L/C Issuer will provide copies of
the Letters of Credit to the Agent and the Lenders promptly upon request.

 

(c) Participation. Upon issuance of a Letter of Credit, each Lender shall be
deemed to have purchased, without recourse, a risk participation from the L/C
Issuer in such Letter of Credit and the obligations arising thereunder, in each
case in an amount equal to its Pro Rata Share of the obligations under such
Letter of Credit and shall absolutely, unconditionally and irrevocably assume,
as primary obligor and not as surety, and be obligated to pay to the L/C Issuer
therefor and discharge when due, its Pro Rata Share of the obligations arising
under such Letter of Credit. Without limiting the scope and nature of each such
Lender’s participation in any Letter of Credit, to the extent that the L/C
Issuer has not been reimbursed as required hereunder or under any such Letter of
Credit, the L/C Issuer will promptly notify the Lenders of the amount of any
unreimbursed drawing and each such Lender shall promptly pay to the Agent for
the account of the L/C Issuer in Dollars and in immediately available funds, the
amount of such Lender’s Pro Rata Share of such unreimbursed drawing. Such
payment shall be made on the day such notice is received by such Lender from the
L/C Issuer if such notice is received at or before 1:00 p.m. (New York, New York
time) otherwise such payment shall be made at or before 12:00 noon (New York,
New York time) on the Business Day next succeeding the day such notice is
received. If such Lender does not pay such amount to the L/C Issuer in full upon
such request, such Lender shall, on demand, pay to the Agent for the account of
the L/C Issuer interest on the unpaid amount during the period from the date of
such drawing until such Lender pays such amount to the L/C Issuer in full at a
rate per annum equal to, if paid within 2 Business Days of the date that such
Lender is required to make payments of such amount pursuant to the preceding
sentence, the Federal Funds Rate and thereafter at a rate equal to the Base
Rate. The obligation of each Lender to so reimburse the L/C Issuer shall be
absolute and unconditional, shall not be affected by any circumstance whatsoever
and without regard to the termination of this Agreement or the Commitments
hereunder, the existence of a Default or Event of Default or the acceleration of
the obligations of the Borrower hereunder and shall be made without any offset,
abatement, withholding or reduction whatsoever. Any such reimbursement shall not
relieve or otherwise impair the obligation of the Borrower to reimburse the L/C
Issuer under any Letter of Credit, together with interest as hereinafter
provided. Simultaneously with the making of each such payment by a Lender to the
L/C Issuer, such Lender shall, automatically and without any further action on
the part of the L/C Issuer or such Lender, acquire a participation in an amount
equal to such payment (excluding the portion of such payment constituting
interest owing to the L/C Issuer) in the related unreimbursed drawing portion of
the Letter of Credit Obligation and in the interest thereon and in the related
Letter of Credit Documents, and shall have a claim against the Borrower with
respect thereto.

 

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
L/C Issuer will promptly notify the Borrower, and the Borrower shall request, or
be deemed to have requested, a Revolving Loan in the amount of such drawing, the
proceeds of which will be used

 

27



--------------------------------------------------------------------------------

to satisfy the related reimbursement obligations. On any day on which the
Borrower shall have requested, or been deemed to have requested, a Revolving
Loan to reimburse a drawing under a Letter of Credit, the Agent shall give
notice to the Lenders that a Revolving Loan has been requested or deemed
requested by the Borrower to be made in connection with a drawing under a Letter
of Credit, in which case a Revolving Loan comprised of Base Rate Loans (or a
Eurodollar Borrowing to the extent the Borrower has complied with the procedures
of Section 3.5 with respect thereto) shall be immediately made to the Borrower
by all Lenders (notwithstanding any termination of the Commitments) pro rata
based on their respective Pro Rata Shares (determined before giving effect to
any termination of the Commitments) and the proceeds thereof shall be paid
directly to the L/C Issuer for application to the respective Letter of Credit
Obligations. Each such Lender hereby irrevocably agrees to make its Pro Rata
Share of each such Revolving Loan immediately upon any such request or deemed
request in the amount, in the manner and on the date specified in the preceding
sentence notwithstanding (i) the amount of such borrowing may not comply with
the minimum amount of Revolving Loans otherwise required hereunder, (ii) whether
any conditions specified in Section 4.2 are then satisfied, (iii) whether a
Default or an Event of Default then exists, (iv) failure for any such request or
deemed request for Revolving Loan to be made by the time otherwise required
hereunder, (v) whether the date of such borrowing is a date on which Revolving
Loans are otherwise permitted to be made hereunder or (vi) any termination of
its Commitment immediately prior to or contemporaneously with such borrowing. In
the event that any Revolving Loan cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of an Insolvency Proceeding with respect to the Borrower), then
each such Lender hereby agrees that it shall forthwith purchase (as of the date
such borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase)
from the L/C Issuer such participation in the outstanding Letter of Credit
Obligations as shall be necessary to cause each such Lender to share in such
Letter of Credit Obligations ratably (based upon the respective Pro Rata Shares
of the Lenders (determined before giving effect to any termination of the
Commitments)), as set forth in Section 2.2(c). The Borrower’s reimbursement
obligations hereunder shall be absolute and unconditional under all
circumstances irrespective of any rights of setoff, counterclaim or defense to
payment the Borrower may claim or have against the L/C Issuer, the Agent, the
Lenders, any Subsidiary, or the beneficiary of the Letter of Credit drawn upon
or any other Person, including, without limitation, any defense based on any
failure of the Borrower or such Subsidiary to receive consideration or the
legality, validity, regularity or unenforceability of the Letter of Credit.

 

(e) Borrower as Actual Account Party. Notwithstanding anything to the contrary
set forth in this Agreement, a Letter of Credit issued hereunder may contain a
statement to the effect that such Letter of Credit is issued for the account, or
to secure obligations, of any Subsidiary, provided that notwithstanding such
statement, the Borrower shall be the actual account party for all purposes of
this Agreement for such Letter of Credit and such statement shall not affect the
Borrower’s reimbursement obligations hereunder with respect to such Letter of
Credit.

 

(f) International Standby Practices. The L/C Issuer may have the Letters of
Credit be subject to Rules on International Standby Practices (ISP98), as
adopted as of the date of issue by the International Chamber of Commerce (the
“ISP”), in which case the ISP may be incorporated therein and deemed in all
respects to be a part thereof.

 

28



--------------------------------------------------------------------------------

(g) Responsibility of L/C Issuer; Obligations Absolute. It is expressly
understood and agreed that the obligations of the L/C Issuer hereunder to the
Lenders are only those expressly set forth in this Agreement and that the L/C
Issuer shall be entitled to assume that the conditions precedent set forth in
Sections 4.1 and 4.2 have been satisfied unless it shall have acquired actual
knowledge that any such condition precedent has not been satisfied. The
obligations of the Borrower under this Agreement, any Letter of Credit Document
and any other agreement or instrument relating to any Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Document and such other agreement
or instrument under all circumstances, including, without limitation, the
following circumstances:

 

(i) any lack of validity or enforceability of this Agreement, any Letter of
Credit Document, any Letter of Credit or any other agreement or instrument
relating thereto (this Agreement and all of the other foregoing being,
collectively, the “L/C Related Documents”);

 

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

 

(iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the L/C Issuer or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

 

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(v) payment by the L/C Issuer under a Letter of Credit against presentation of a
draft or certificate that does not strictly comply with the terms of such Letter
of Credit;

 

(vi) any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from any Collateral Document;
or

 

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

 

(h) Conflict with Letter of Credit Documents. In the event of any conflict
between this Agreement and any Letter of Credit Document (including any letter
of credit application), this Agreement shall control.

 

Section 2.3. Additional Letters of Credit. From time to time, subject to the
terms and conditions of the Additional Letter of Credit Documents, if any, and
such other terms and conditions which the applicable Additional L/C Issuer may
reasonably require, any Additional L/C Issuer may, in its sole discretion
(subject to the Additional Letter of Credit Sublimit), issue

 

29



--------------------------------------------------------------------------------

such Additional Letters of Credit as the Borrower may request for its benefit or
the benefit of any Subsidiary; provided that the aggregate amount of the
Additional Letter of Credit Claims shall not exceed the Additional Letter of
Credit Sublimit at any time. Upon the request by the Borrower for a Additional
Letter of Credit, the applicable Additional L/C Issuer shall notify the Agent in
writing of the amount of the requested Additional Letter of Credit, and the
Agent shall promptly notify such Additional L/C Issuer as to whether, after
giving effect to the requested Additional Letter of Credit, the aggregate amount
of the Additional Letter of Credit Obligations does not exceed the Additional
Letter of Credit Sublimit. No Additional L/C Issuer shall issue an Additional
Letter of Credit until the Agent confirms that, after giving effect to such
Additional Letter of Credit, the aggregate amount of the Additional Letter of
Credit Obligations does not exceed the Additional Letter of Credit Sublimit.
Under no circumstances shall any Lender (other than the Applicable L/C Issuer
with respect to its Additional Letters of Credit) purchase, be required to
purchase or be deemed to have purchased a risk participation in any Additional
Letter of Credit.

 

ARTICLE 3

 

GENERAL LOAN TERMS

 

Section 3.1. Notes; Mandatory Repayment of Principal.

 

(a) The Borrower’s obligations to pay the principal of, and interest on, the
Revolving Loans to each Lender shall be evidenced by the records of the Agent
and such Lender and by a Note payable to such Lender.

 

(b) All outstanding and unpaid principal amounts under the Revolving Loans shall
be due and payable in full on the earlier of (i) the Maturity Date or (ii) the
date the Revolving Loans are accelerated in accordance with the terms and
conditions of Article 8.

 

(c) The Borrower shall repay all Swing Line Advances in full on the earlier of
(i) the Swing Line Maturity Date or (ii) the date the Revolving Loans are
accelerated in accordance with the terms and conditions of Article 8.

 

Section 3.2. Amount Limitations. Notwithstanding any other term of this
Agreement or any other Loan Document to the contrary, at no time may the
aggregate amount of all outstanding Letter of Credit Obligations, Swing Line
Advances and Revolving Loans exceed the lesser of (a) the Commitments in effect
at such time and (b) the limit on Indebtedness set forth in Section 5.21.

 

Section 3.3. Reduction of Commitments.

 

(a) Upon at least 3 Business Days’ prior written notice to the Agent, the
Borrower shall have the right, without premium or penalty, to terminate the
Commitments, in part or in whole, provided that (i) any such termination shall
apply to proportionately and permanently reduce the Commitment of each Lender,
(ii) any partial termination pursuant to this Section 3.3 shall be in an amount
of at least $5,000,000 and integral multiples of $1,000,000 in excess thereof,
and (iii) no such reduction shall be permitted without payment of all costs
required to be paid hereunder with respect to a prepayment.

 

30



--------------------------------------------------------------------------------

(b) Any voluntary prepayment of the Revolving Loans pursuant to
Section 7.6(d)(iii)(A) or with funds on deposit in the Pledged Deposit Account
shall be accompanied by a permanent reduction of the Commitments in the amount
of such prepayment, with such reduction applying to proportionately reduce the
Commitment of each Lender.

 

(c) If the Borrower or any Domestic Subsidiary enters into a Securitization
Transaction as described in Section 7.8, the Commitments shall be permanently
reduced by the maximum committed amount under such Securitization Transaction on
the date of the initial sale or transfer of the accounts receivable under such
Securitization Transaction, with such reduction applying to proportionately
reduce the Commitment of each Lender.

 

(d) If the Revolving Loans, Swing Line Advances, and Letter of Credit
Obligations in the aggregate outstanding at any time exceed the amount of the
Commitments as so reduced, the Borrower shall immediately repay the Revolving
Loans by an amount equal to such excess, together with all accrued but unpaid
interest on such excess amount and any amounts due under Section 3.14.

 

Section 3.4. Interest Rates. Each Revolving Loan shall, at the option of the
Borrower, and subject to Sections 3.5(c) and 3.5(d), if any Default or Event of
Default then exists, be made or continued as, or converted into, part of one or
more Borrowings that shall consist entirely of Base Rate Advances or Eurodollar
Advances.

 

Section 3.5. Funding Notices.

 

(a) Whenever the Borrower desires to make a Base Rate Borrowing or a Eurodollar
Borrowing under the Commitments (other than one resulting from a continuation or
conversion pursuant to Section 3.5(c) or (d)), it shall give the Agent prior
written notice (or telephonic notice promptly confirmed in writing) of such
Borrowing (a “Notice of Borrowing”), such Notice of Borrowing to be given prior
to 11:00 A.M. (New York, New York time) (x) on the Business Day of the requested
date of such Borrowing in the case of Base Rate Advances, and (y) 2 Business
Days prior to the requested date of such Borrowing in the case of Eurodollar
Advances. Notices received after 11:00 A.M. (New York, New York time) shall be
deemed received on the next Business Day. Each Notice of Borrowing shall be
irrevocable, shall be substantially in the form of Exhibit B, and shall specify
(A) the aggregate principal amount of the Borrowing, (B) the date of Borrowing
(which shall be a Business Day), and (C) whether the Borrowing is to consist of
Base Rate Advances or Eurodollar Advances and, in the case of Eurodollar
Advances, the Interest Period to be applicable thereto.

 

(b) Whenever the Borrower desires to make a Swing Line Borrowing, it shall give
the Swing Line Bank notice, not later than 11:00 A.M. (New York, New York time)
on the date of the proposed Swing Line Advance. Each such notice of a proposed
Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be by telephone,
confirmed immediately in writing, or telex or telecopier, specifying therein the
requested (i) date on which such Swing Line Advances to be made and (ii) amount
of such Swing Line Advance. The Swing Line Bank, upon fulfillment of the
applicable conditions set forth Section 4.2, will make the amount thereof
available, no later than 4:00 P.M. (New York, New York time) on such Business
Day, to the Borrower in same day funds by crediting the account of the Borrower
set forth in the Notice of

 

31



--------------------------------------------------------------------------------

Swing Line Borrowing pursuant to which the Swing Line Advance is being made. At
any time the Swing Line Bank makes a Swing Line Advance, each Lender (other than
the Swing Line Bank) shall be deemed, without further action by any Person, to
have purchased from the Swing Line Bank an unfunded participation in any such
Swing Line Advance in an amount equal to the amount of such Swing Line Advance
times such Lender’s Pro Rata Share (the “Swing Line Participation”) and shall be
obligated to fund such participation at such time and in the manner provided
below. Each such Lender’s obligation to participate in, purchase and fund such
Swing Line Participation shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or any other
Person may have against the Swing Line Bank or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of Default or an Event of Default
or the termination of the Commitments; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any other Person; (iv) any breach of
this Agreement by the Borrower or any other Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. The Borrower hereby consents to each such sale and assignment.
Each Lender agrees to fund any outstanding Swing Line Participation on (i) the
Business Day of which demand therefor is made by the Swing Line Bank; provided
that such demand is made not later than 1:00 P.M. (New York, New York time) on
such Business Day, or (ii) the first Business Day next succeeding such demand is
made after such time. Upon any such assignment by the Swing Line Bank to any
other Lender of a Swing Line Participation, the Swing Line Bank represents and
warrants to such other Lender that it is the legal and beneficial owner of such
interest being assigned by it, but makes no other representation or warranty and
assumes no responsibility with respect to such Swing Line Advance or Swing Line
Participation, or the Loan Documents. If and to the extent that any Lender shall
not have so made the amount of such Swing Line Participation available to the
Agent, such Lender agrees to pay to the Agent forthwith on demand such amount
together with interest thereon, for each day from the date of the request by the
Swing Line Bank until the date such amount is paid to the Agent, at the Federal
Funds Rate. If such Lender shall pay to the Agent such amount for the account of
the Swing Line Bank on any Business Day, such amount so paid in respect of
principal shall constitute a Revolving Loan made by such Lender on such Business
Day for purposes of the Agreement, and the outstanding principal amount of the
Swing Line Advance made by the Swing Line Bank shall be reduced by such amount
on such Business Day.

 

(c) At the end of an Interest Period, if the Borrower desires to continue
outstanding a Borrowing consisting of Eurodollar Advances for a new Interest
Period, it shall give the Agent at least 2 Business Days’ prior written notice
of each such Borrowing to be continued as Eurodollar Advances. Such notice (a
“Notice of Continuation/Conversion”) shall be given to the Agent prior to 11:00
A.M. (New York, New York time) on the date specified. Each such Notice of
Continuation/Conversion shall be irrevocable, shall be in the form of Exhibit C,
and shall specify (i) the aggregate principal amount of the Revolving Loans to
be continued or converted, (ii) the date of such continuation or conversion,
(iii) the specific Revolving Loans to be continued or converted, and (iv) the
Interest Period applicable thereto. If, upon the expiration of any Interest
Period in respect of any Borrowing, the Borrower shall have failed to deliver a
Notice of Continuation/Conversion (or a Notice of Continuation/Conversion was
incomplete), then the Borrower shall be deemed to have elected to convert such
Borrowing to a Borrowing consisting of Base Rate Advances. So long as any
Default or Event of Default shall have occurred and be

 

32



--------------------------------------------------------------------------------

continuing, no Borrowing may be continued as or converted to (upon expiration of
the current Interest Period) Eurodollar Advances unless the Agent and each of
the Lenders shall have otherwise consented in writing. If the Borrower has
complied with the terms of this Section 3.5(c), then the Revolving Loans
identified in the Notice of Continuation/Conversion shall be continued or
converted at the applicable interest rate based on LIBOR for the relevant
Interest Period.

 

(d) The Borrower may at any time convert a Base Rate Borrowing under the Notes
to a Eurodollar Borrowing; provided, however, that (i) the Borrower shall give
the Agent a Notice of Continuation/Conversion 2 Business Days prior to such a
conversion and (ii) so long as any Default or Event of Default shall have
occurred and be continuing at the time of such conversion, no Borrowing may be
converted unless the Agent and each of the Lenders shall have otherwise
consented in writing. In each case, such Notice of Continuation/Conversion shall
specify the Interest Period selected by the Borrower for such Borrowing and the
specific Revolving Loans to be converted.

 

(e) Without in any way limiting the Borrower’s obligation to confirm in writing
any telephonic notice, the Agent and the Lenders may act without liability upon
the basis of telephonic notice believed by the Agent or any Lender in good faith
to be from the Borrower prior to receipt of written confirmation. In each such
case, the Borrower hereby waives the right to dispute the Agent’s and the
Lender’s record of the terms of such telephonic notice.

 

(f) The Agent shall promptly give each Lender notice by telephone (confirmed in
writing) or by telecopy or facsimile transmission of the matters covered by the
notices given to the Agent pursuant to this Section 3.5.

 

(g) There shall not be at any one time more than 8 Eurodollar Advances with
different Interest Periods outstanding under the Commitments.

 

(h) Each Notice of Borrowing and Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower and the Borrower shall indemnify each
Lender against any loss or expense incurred by such Lender as a result of any
failure to fulfill on or before, as applicable, the date specified for such
Revolving Loan the applicable conditions set forth in Article 4, including,
without limitation, any loss (excluding loss of anticipated profits) or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender (and the Swing Line Bank in the case of Swing Line
Advances by the Swing Line Bank pursuant to Section 2.1(b)) to fund such
Revolving Loan when such Revolving Loan, as a result of such failure, is not
made on such date.

 

Section 3.6. Disbursement of Funds.

 

(a) With respect to any Revolving Loan, no later than 1:00 P.M. (New York, New
York time) on the date of each Borrowing pursuant to the Commitments (other than
one resulting from a continuation or conversion pursuant to Section 3.5(c) or
(d)), each Lender will make available its Pro Rata Share of the amount of such
Borrowing in immediately available funds at the Payment Office of the Agent. The
Agent will make available to the Borrower the aggregate of the amounts (if any)
so made available by the Lenders to the Agent in a timely manner by

 

33



--------------------------------------------------------------------------------

crediting such amounts to the Borrower’s demand deposit account maintained with
the Agent or, at the Borrower’s option, by effecting a wire transfer of such
amounts to the Borrower’s account specified by the Borrower, by the close of
business on such Business Day. In the event that the Lenders do not make such
amounts available to the Agent by the time prescribed above, but such amount is
received later that day, such amount may be credited to the Borrower in the
manner described in the preceding sentence on the next Business Day (with
interest on such amount to begin accruing hereunder on such next Business Day).

 

(b) Unless the Agent shall have been notified by any Lender prior to the date of
a Borrowing that such Lender does not intend to make available to the Agent such
Lender’s Pro Rata Share of the Borrowing to be made on such date, the Agent may
assume that such Lender has made such amount available to the Agent on such date
and the Agent may make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Agent by such Lender
on the date of such Borrowing, the Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest at the
Federal Funds Rate. If such Lender does not pay such corresponding amount
forthwith upon the Agent’s demand therefor, the Agent shall promptly notify the
Borrower, and the Borrower shall immediately pay such corresponding amount to
the Agent together with interest at the rate specified for the Borrowing which
includes such amount paid and any amounts due under Section 3.14. Nothing in
this Section 3.6(b) shall be deemed to relieve any Lender from its obligation to
fund its Commitment hereunder or to prejudice any rights which the Borrower may
have against any Lender as a result of any default by such Lender hereunder.

 

(c) All Base Rate Borrowings and Eurodollar Borrowings under the Commitments
shall be loaned by the Lenders on the basis of their respective Pro Rata Share.
No Lender shall be responsible for any default by any other Lender in its
obligations hereunder, and each Lender shall be obligated to make the Revolving
Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to fund its Commitment hereunder.

 

Section 3.7. Interest.

 

(a) The Borrower agrees to pay interest in respect of all unpaid principal
amounts of the Revolving Loans from the respective dates such principal amounts
were advanced to maturity (whether by acceleration, notice of prepayment or
otherwise) at rates per annum (on the basis of a 360-day year) equal to the
applicable rates indicated below:

 

(i) For Base Rate Advances, at the Base Rate in effect from time to time plus
the Applicable Margin in effect from time to time with respect to Base Rate
Advances; and

 

(ii) For Eurodollar Advances, at LIBOR plus the Applicable Margin in effect from
time to time with respect to Eurodollar Advances during the applicable Interest
Period.

 

(b) Overdue principal and, to the extent not prohibited by applicable law,
overdue interest, in respect of any Revolving Loans and all other overdue
amounts owing hereunder, shall bear interest from each date that such amounts
are overdue:

 

(i) in the case of overdue principal and interest with respect to all Eurodollar
Advances, at the rate otherwise applicable for the then-current Interest Period
plus an additional 2.0% per annum and thereafter at the rate in effect for Base
Rate Advances plus an additional 2.0% per annum; and

 

34



--------------------------------------------------------------------------------

(ii) in the case of overdue principal and interest with respect to all Base Rate
Advances, and all other obligations hereunder, at a rate equal to the applicable
rate in effect for Base Rate Advances plus an additional 2.0% per annum;

 

provided that no Revolving Loan shall bear interest after maturity (whether by
non-payment at scheduled due date, acceleration, notice of prepayment or
otherwise) at a rate per annum less than 2.0% per annum in excess of the rate of
interest applicable thereto at maturity.

 

(c) Interest on each Revolving Loan shall accrue from and including the date of
such Revolving Loan to but excluding the date of any repayment thereof; provided
that, if a Revolving Loan is repaid on the same day made, 1 day’s interest shall
be paid on such Revolving Loan. Interest on all outstanding Base Rate Advances
shall be payable quarterly in arrears on the last day of each fiscal quarter in
each year. Interest on all outstanding Eurodollar Advances shall be payable on
the last day of each Interest Period applicable thereto, and, in the case of any
Interest Period in excess of 3 months, on each day which occurs every 3 months
after the initial date of such Interest Period. Interest on all Revolving Loans
shall be payable on any conversion of any such Revolving Loans into Revolving
Loans of another Type, prepayment (on the amount prepaid), at maturity (whether
by acceleration, notice of prepayment or otherwise) and, after maturity, on
demand.

 

(d) The Agent, upon determining LIBOR for any Interest Period, shall promptly
notify the Borrower and the other Lenders. Any such determination shall, absent
manifest error, be final, conclusive and binding for all purposes.

 

Section 3.8. Fees.

 

(a) The Borrower shall pay to the Agent for its own account a fee separately
agreed between the Borrower and the Agent and such other fees required by the
Fee Letter.

 

(b) The Borrower shall pay to the Agent in arrears on the last day of each
fiscal quarter, for the account of and for distribution in accordance with the
respective Pro Rata Share of each Lender, a Commitment Fee with respect to the
Commitments, in an amount equal to (i) the difference between the Commitments in
effect on the first day of the fiscal quarter and the average daily principal
balance of Revolving Loans and Letters of Credit outstanding under the
Commitments during the fiscal quarter, times (ii) the Applicable Margin then in
effect with respect to the Commitment Fee.

 

(c) The Borrower shall pay to the Agent in arrears on the last day of each
fiscal quarter, for the account of and for distribution in accordance with the
respective Pro Rata Share of each Lender, a fee (the “Letter of Credit Fee”) in
an amount equal to (i) the Applicable Margin in effect for Eurodollar Advances
as of the last day of such fiscal quarter, multiplied by (ii) the average daily
maximum amount available to be drawn under Letters of Credit during such fiscal
quarter (assuming compliance at such time with all conditions to drawing).

 

35



--------------------------------------------------------------------------------

(d) The Borrower shall pay to the L/C Issuer for its own account (i) such
fronting and negotiation fees as may be mutually agreed upon by the L/C Issuer
and the Borrower from time to time, and (ii) customary charges of the L/C Issuer
with respect to the issuance, amendment, transfer, administration, cancellation
and conversion of, and drawings under, such Letters of Credit.

 

Section 3.9. Voluntary Prepayments of Revolving Loans.

 

(a) The Borrower may, at its option, prepay Revolving Loans in whole or in part,
in amounts aggregating $1,000,000 or any greater amount in integral multiples of
$100,000 (or in an amount equal to the amount necessary to repay all then
outstanding Revolving Loans in full). Those Revolving Loans may be prepaid by
paying the principal amount to be prepaid, together with interest accrued and
unpaid thereon to the date of prepayment, and all compensation payments pursuant
to Section 3.14 if such prepayment is made on a date other than the last day of
an Interest Period applicable thereto. Each such optional prepayment shall be
applied in accordance with Section 3.9(c).

 

(b) The Borrower shall give written notice to the Agent of any intended
prepayment of the Revolving Loans (i) not less than 1 Business Day prior to any
prepayment of Base Rate Advances, and (ii) not less than 3 Business Days prior
to any prepayment of Eurodollar Advances. Such notice, once given, shall be
irrevocable. Upon receipt of such notice of prepayment pursuant to the first
sentence of this Section 3.9(b), the Agent shall promptly notify each Lender of
the contents of such notice and of such Lender’s share of such prepayment.

 

(c) The Borrower, when providing notice of prepayment pursuant to Section 3.9(b)
shall designate the specific Borrowing or Borrowings which are to be prepaid,
provided that (i) if any prepayment of Eurodollar Advances made pursuant to a
single Borrowing of the Revolving Loans shall reduce the outstanding Revolving
Loans made pursuant to such Borrowing to an amount less than $1,000,000, such
Borrowing shall immediately be converted into Base Rate Advances; and (ii) each
prepayment made pursuant to a single Borrowing shall be applied pro rata among
the Revolving Loans comprising such Borrowing. All voluntary prepayments shall
be applied to the payment of any unpaid interest and other charges or fees
before application to principal.

 

Section 3.10. Payments, etc.

 

(a) Except as otherwise specifically provided herein, all payments under this
Agreement and the other Loan Documents shall be made without defense, set-off or
counterclaim to the Agent, not later than 1:00 P.M. (New York, New York time) on
the date when due and shall be made in Dollars in immediately available funds at
the Agent’s Payment Office.

 

(b) (i) All such payments shall be made free and clear of and without deduction
or withholding for any Taxes in respect of this Agreement, the Notes or other
Loan Documents, or any payments of principal, interest, fees or other amounts
payable hereunder or thereunder (but excluding any Taxes imposed on the overall
net income of the Lenders pursuant to the laws of the jurisdiction in which the
principal executive office or appropriate Lending Office of such

 

36



--------------------------------------------------------------------------------

Lender is located). If any Taxes are so levied or imposed, the Borrower agrees
(A) to pay the full amount of such Taxes, and such additional amounts as may be
necessary so that every net payment of all amounts due hereunder and under the
Notes and other Loan Documents, after withholding or deduction for or on account
of any such Taxes (including additional sums payable under this Agreement), will
not be less than the full amount provided for herein had no such deduction or
withholding been required, (B) to make such withholding or deduction and (C) to
pay the full amount deducted to the relevant authority in accordance with
applicable law. The Borrower will furnish to the Agent and each Lender, within
30 days after the date the payment of any Taxes is due pursuant to applicable
law, certified copies of tax receipts evidencing such payment by the Borrower.
The Borrower will indemnify and hold harmless the Agent and each Lender and
reimburse the Agent and each Lender upon written request for the amount of any
Taxes so levied or imposed and paid by the Agent or the Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes were correctly or illegally asserted. A
certificate as to the amount of such payment by such Lender or the Agent, absent
manifest error, shall be final, conclusive and binding for all purposes.

 

(ii) Each Lender that is organized under the laws of any jurisdiction other than
the United States of America or any State thereof (including the District of
Columbia) agrees to furnish to the Borrower and the Agent, prior to the time it
becomes a Lender hereunder, two copies of either U.S. Internal Revenue Service
Form W-8BEN or Form W-8ECI or any successor forms thereto (wherein such Lender
claims entitlement to complete exemption from or reduced rate of U.S. Federal
withholding tax on interest paid by the Borrower hereunder) and to provide to
the Borrower and the Agent a new Form W-8BEN or Form W-8ECI or any successor
forms thereto if any previously delivered form is found to be incomplete or
incorrect in any material respect or upon the obsolescence of any previously
delivered form; provided, however, that no Lender shall be required to furnish a
form under this Section 3.10(b)(ii) if it is not entitled to claim an exemption
from or a reduced rate of withholding under applicable law. A Lender that is not
entitled to claim an exemption from or a reduced rate of withholding under
applicable law, promptly upon written request of the Borrower, shall so inform
the Borrower in writing.

 

(c) Whenever any payment to be made hereunder or under any Note shall be stated
to be due on a day which is not a Business Day, the due date thereof shall,
except as set forth in the definition of Interest Period, be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest thereon shall be payable at the applicable rate during such extension.

 

(d) On Revolving Loans, all computations of interest and fees (including the
Commitment Fee and the Letter of Credit Fee) shall be made on the basis of a
year of 360 days for the actual number of days. Interest on Base Rate Advances
shall be calculated based on the Base Rate from and including the date of such
Revolving Loan to but excluding the date of the repayment or conversion thereof
(unless borrowed and repaid on the same day). Interest on Eurodollar Advances
shall be calculated as to each Interest Period from and including the first day
thereof to but excluding the last day thereof. Each determination by the Agent
of an interest rate or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.

 

37



--------------------------------------------------------------------------------

(e) Payment by the Borrower to the Agent in accordance with the terms of this
Agreement shall, as to the Borrower, constitute payment to the Lenders under
this Agreement.

 

Section 3.11. Interest Rate Not Ascertainable, etc. In the event that the Agent,
in the case of LIBOR, shall have determined (which determination shall be made
in good faith and, absent manifest error, shall be final, conclusive and binding
upon all parties) that on any date for determining LIBOR for any Interest
Period, by reason of any changes arising after the date of this Agreement
affecting the London interbank market, or the Agent’s position in such markets,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of LIBOR then, and in any such
event, the Agent shall forthwith give notice to the Borrower and to the Lenders
of such determination and a summary of the basis for such determination. Until
the Agent notifies the Borrower that the circumstances giving rise to the
suspension described herein no longer exist, the obligations of the Lenders to
make or permit portions of the Revolving Loans to remain outstanding past the
last day of the then current Interest Periods as Eurodollar Advances, as the
case may be, shall be suspended, and such affected Revolving Loans shall bear
the same interest as Base Rate Advances.

 

Section 3.12. Illegality.

 

(a) In the event that any Lender shall have determined (which determination
shall be made in good faith and, absent manifest error, shall be final,
conclusive and binding upon all parties) at any time that the making or
continuance of any Eurodollar Advance has become unlawful by compliance by such
Lender in good faith with any applicable law, governmental rule, regulation,
guideline or order (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful), then, in any such event, such
Lender shall give prompt notice (by telephone confirmed in writing) to the
Borrower and to the Agent of such determination and a summary of the basis for
such determination (which notice the Agent shall promptly transmit to the other
Lenders).

 

(b) Upon the giving of the notice to the Borrower referred to in
Section 3.12(a), (i) the Borrower’s right to request and such Lender’s
obligation to make Eurodollar Advances as the case may be, shall be immediately
suspended, and such Lender shall make a Revolving Loan as part of the requested
Borrowing of Eurodollar Advances as the case may be, as a Base Rate Advance,
which Base Rate Advance shall, for all other purposes, be considered part of
such Borrowing, and (ii) if any affected Eurodollar Advances are then
outstanding, the Borrower shall immediately, or if permitted by applicable law,
no later than the date permitted thereby, upon at least 1 Business Day’s written
notice to the Agent and the affected Lender, convert each such Eurodollar
Advance into a Base Rate Advance, provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated the same
pursuant to this Section 3.12(b).

 

Section 3.13. Increased Costs.

 

(a) If, by reason of (x) after the date hereof, the introduction of or any
change (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation of any law or
regulation, or (y) the compliance with any guideline or request from any central
bank or other Governmental Authority or

 

38



--------------------------------------------------------------------------------

quasi-Governmental Authority exercising control over banks or financial
institutions generally (whether or not having the force of law):

 

(i) any Lender (or its applicable lending office) shall be subject to any tax,
duty or other charge with respect to its Eurodollar Advance or its obligation to
make Eurodollar Advances or its agreeing to issue, maintain or participate in
Letters of Credit, or the basis of taxation of payments to any Lender of the
principal of or interest or fees on its Eurodollar Advances or Letters of Credit
or its obligation to make Eurodollar Advances or issue, maintain or participate
in Letters of Credit shall have changed (except for changes in the tax on the
overall net income of such Lender or its applicable lending office imposed by
the jurisdiction in which such Lender’s principal executive office or applicable
lending office is located); or

 

(ii) any reserve (including, without limitation, any imposed by the Board of
Governors of the Federal Reserve System), special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender’s applicable lending office shall be imposed or deemed applicable or
any other condition affecting its Eurodollar Advances or its obligation to make
Eurodollar Advances or issue, maintain or participate in Letters of Credit shall
be imposed on any Lender or its applicable lending office or the London
interbank market;

 

and as a result thereof there shall be any increase in the cost to such Lender
of agreeing to make or making, funding or maintaining Eurodollar Advances
(except to the extent already included in the determination of the applicable
LIBOR for Eurodollar Advances) or its agreeing to issue, maintain or participate
in Letters of Credit, or there shall be a reduction in the amount received or
receivable by such Lender or its applicable lending office, then the Borrower
shall from time to time (subject, in the case of certain Taxes, to the
applicable provisions of Section 3.10(b)), upon written notice from and demand
by such Lender on the Borrower (with a copy of such notice and demand to the
Agent), pay to the Agent for the account of such Lender within 5 Business Days
after the date of such notice and demand, additional amounts sufficient to
indemnify such Lender against such increased cost. A certificate as to the
amount of such increased cost, submitted to the Borrower and the Agent by such
Lender in good faith and accompanied by a statement prepared by such Lender
describing in reasonable detail the basis for and calculation of such increased
cost, shall, except for manifest error, be final, conclusive and binding for all
purposes.

 

(b) If any Lender shall advise the Agent that at any time, because of the
circumstances described in clauses (x) or (y) in Section 3.13(a) or any other
circumstances beyond such Lender’s reasonable control arising after the date of
this Agreement affecting such Lender or the London interbank market or such
Lender’s position in such market, the LIBOR, as determined by the Agent, will
not adequately and fairly reflect the cost to such Lender of funding its
Eurodollar Advances then, and in any such event:

 

(i) the Agent shall forthwith give notice to the Borrower and to the other
Lenders of such advice;

 

39



--------------------------------------------------------------------------------

(ii) the Borrower’s right to request and such Lender’s obligation to make or
permit portions of the Revolving Loans to remain outstanding past the last day
of the then current Interest Periods as Eurodollar Advances shall be immediately
suspended; and

 

(iii) such Lender shall make a Revolving Loan as part of the requested Borrowing
of Eurodollar Advances as a Base Rate Advance, which such Base Rate Advance
shall, for all other purposes, be considered part of such Borrowing.

 

Section 3.14. Funding Losses. The Borrower shall compensate each Lender, upon
its written request to the Borrower (which request shall set forth the basis for
requesting such amounts in reasonable detail and which request shall be made in
good faith and, absent manifest error, shall be final, conclusive and binding
upon all of the parties hereto), for all losses, expenses and liabilities
(including, without limitation, any interest paid by such Lender to lenders of
funds borrowed by it to make or carry its Eurodollar Advances, in either case to
the extent not recovered by such Lender in connection with the re-employment of
such funds and including loss of anticipated profits), which the Lender may
sustain: (a) if for any reason (other than a default by such Lender) a borrowing
of, or conversion to or continuation of, Eurodollar Advances to the Borrower
does not occur on the date specified therefor in a Notice of Borrowing or Notice
of Conversion/Continuation (whether or not withdrawn); (b) if any repayment
(including mandatory prepayments and any conversions) of any Eurodollar Advances
to the Borrower occurs on a date which is not the last day of an Interest Period
applicable thereto; or (c), if, for any reason, the Borrower defaults in its
obligation to repay its Eurodollar Advances when required by the terms of this
Agreement.

 

Section 3.15. Assumptions Concerning Funding of Eurodollar Advances. Calculation
of all amounts payable to a Lender under this Article 3 shall be made as though
that Lender had actually funded its relevant Eurodollar Advances through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such Eurodollar Advances in an amount equal to the amount of the
Eurodollar Advances and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar Advances from an offshore
office of that Lender to a domestic office of that Lender in the United States
of America; provided however, that each Lender may fund each of its Eurodollar
Advances in any manner it sees fit (including, without limitation, through the
London interbank market, the secondary certificates of deposit market and
bankers acceptances) and the foregoing assumption shall be used only for
calculation of amounts payable under this Article 3.

 

Section 3.16. Apportionment of Payments. Aggregate principal and interest
payments in respect of Revolving Loans and payments in respect of the Commitment
Fee and the Letter of Credit Fee shall be apportioned among all outstanding
Commitments and Revolving Loans to which such payments relate, proportionately
to the Lenders’ respective pro rata portions of the Commitments and outstanding
Revolving Loans. The Agent shall promptly distribute to each Lender at its
payment office set forth beside its name on the appropriate signature page
hereof, or such other address as any Lender may request its share of all such
payments received by the Agent.

 

Section 3.17. Sharing of Payments, etc. Subject to the provisions of
Section 3.16, if any Lender shall obtain any payment or reduction (including,
without limitation, any amounts

 

40



--------------------------------------------------------------------------------

received as adequate protection of a deposit treated as cash collateral under
the Bankruptcy Code, but excluding any amounts paid to any Lender pursuant to
the provisions of Section 3.10, Section 3.14 or Section 3.18) of any amount due
under the Notes or under this Agreement (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) other than through a
distribution by the Agent, such Lender shall forthwith deliver such funds to the
Agent for distribution ratably to the Lenders in accordance with the terms of
this Agreement; provided that if all or any portion of such excess payment or
reduction is thereafter recovered from such Lender or additional costs are
incurred, the funds shall be returned to such Lender by the Lenders to the
extent of such recovery or such additional costs, but without interest unless
such Lender obligated to return such funds is required to pay interest on such
funds.

 

Section 3.18. Capital Adequacy. Without limiting any other provision of this
Agreement, in the event that any Lender shall have determined that any law,
treaty, governmental (or quasi-governmental) rule, regulation, guideline or
order regarding capital adequacy not currently in effect or fully applicable as
of the Closing Date, or any change therein or in the interpretation or
application thereof after the Closing Date, or compliance by such Lender with
any request or directive regarding capital adequacy not currently in effect or
fully applicable as of the Closing Date (whether or not having the force of law
and whether or not failure to comply therewith would be unlawful) from a central
bank or Governmental Authority or body having jurisdiction, does or shall have
the effect of reducing the rate of return on such Lender’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
could have achieved but for such law, treaty, rule, regulation, guideline or
order, or such change or compliance (taking into consideration such Lender’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then within 10 Business Days after written notice and demand by
such Lender (with copies thereof to the Agent), the Borrower shall from time to
time pay to such Lender additional amounts sufficient to compensate such Lender
for such reduction (but, in the case of outstanding Base Rate Advances, without
duplication of any amounts already recovered by such Lender by reason of an
adjustment in the applicable Base Rate). Each certificate as to the amount
payable under this Section 3.18 (which certificate shall set forth the basis for
requesting such amounts in reasonable detail), submitted to the Borrower by any
Lender in good faith, shall, absent manifest error, be final, conclusive and
binding for all purposes.

 

Section 3.19. Use of Proceeds. The Borrower shall use the proceeds of the
Revolving Loans only (a) to fund capital expenditures and working capital needs
and (b) for other general corporate purposes not prohibited hereunder; provided,
however, on the Closing Date, the proceeds of the Revolving Loans shall be used
to refinance all Revolving Loans (as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement.

 

Section 3.20. Collateral. The repayment of all amounts due from time to time
from the Borrower or any Subsidiary to the Agent or any of the Lenders under
this Agreement shall be secured by (a) the collateral granted to the Collateral
Agent under the Security Agreement, (b) the collateral granted to the Collateral
Agent pursuant to the Real Property Mortgages and (c) all property otherwise
pledged as collateral security for the Obligations, and all other property of
the Borrower or any other Loan Party that is now or hereafter in the possession
or control of the Agent, the Collateral Agent or any other Secured Party, or on
which the Agent, the Collateral Agent or any other Secured Party has been
granted a Lien (all of the foregoing is collectively referred to as the
“Collateral”).

 

41



--------------------------------------------------------------------------------

Section 3.21. Application of Payments.

 

(a) Payments Prior to Event of Default. Subject to clause (c) of this
Section 3.21, prior to the occurrence and continuance of an Event of Default,
all amounts received by the Agent from the Borrower (other than payments
specifically earmarked for application to certain principal, interest, fees or
expenses hereunder which shall be applied as earmarked) shall be distributed by
the Agent in the following order of priority: FIRST, to the payment of fees and
expenses then due and payable to the Agent hereunder or under any other Loan
Documents; SECOND, pro rata, to the payment of any fees and expenses then due
and payable to the Lenders and the L/C Issuer hereunder or under any other Loan
Documents; THIRD, pro rata, to the payment of interest then due and payable on
the Swing Loans and the Revolving Loans; FOURTH, to the payment of principal
then due and payable on the Swing Loans; FIFTH, to the payment of principal then
due and payable on the Revolving Loans; SIXTH, pro rata, to (i) the payment of
the Obligations arising in respect of Interest Rate Contracts with a Capital
Market Party then due and payable, (ii) the payment of the Additional Letter of
Credit Claims then due and payable, up to the Additional Letter of Credit
Sublimit and (iii) the payment of the Cash Management Claims then due and
payable (provided, that the Cash Management Claims to be paid pursuant to this
clause SIXTH and clause SIXTH of Section 3.21(b) shall not exceed the aggregate
amount of $20,000,000 for all Lenders); and SEVENTH, to the payment of all other
Obligations not otherwise referred to in this Section 3.21(a) then due and
payable.

 

(b) Payments Subsequent to Event of Default. Subject to clause (c) of this
Section 3.21, notwithstanding anything in this Agreement or any other Loan
Documents which may be construed to the contrary, subsequent to the occurrence
and during the continuance of an Event of Default, payments and prepayments with
respect to the Obligations made to the Secured Parties, or any of them, or
otherwise received by any Secured Party (from realization on Collateral or
otherwise) shall be distributed in the following order of priority (subject, as
applicable, to Section 3.17): FIRST, to the costs and expenses (including
attorneys’ fees and expenses), if any, incurred by any Secured Party in the
collection of such amounts under this Agreement or of the Loan Documents,
including, without limitation, any costs incurred in connection with the sale or
disposition of any Collateral; SECOND, to any fees then due and payable to the
Agent under this Agreement or any other Loan Document; THIRD, pro rata, to any
fees then due and payable to the Lenders and the L/C Issuer under this Agreement
or any other Loan Document; FOURTH, pro rata, to the payment of interest then
due and payable on the Swing Loans and the Revolving Loans; FIFTH, to the
payment of the principal of the Swing Loans then outstanding; SIXTH, pro rata,
to (i) the payment of the aggregate amount of all drawings under Letters of
Credit honored by the L/C Issuer then outstanding, (ii) the payment of the
Additional Letter of Credit Claims then outstanding, and to cash collateralize
the other Additional Letter of Credit Obligations in the amount of 100% of the
outstanding face amount of any Additional Letters of Credit, in an aggregate
amount up to the Additional Letter of Credit Sublimit, (iii) the payment of
principal on the Revolving Loans then outstanding, (iv) the payment of the Cash
Management Claims then outstanding (provided, that the Cash Management Claims to
be paid pursuant to this clause SIXTH and clause SIXTH of Section 3.21(a) shall
not exceed the aggregate amount of $20,000,000 for all Lenders), (v) cash

 

42



--------------------------------------------------------------------------------

collateralize the Letter of Credit Obligations not otherwise referred to in this
Section 3.21(b) in the amount of 105% of the outstanding face amount of any
Letters of Credit, and (vi) the payment of the Obligations arising in respect of
Interest Rate Contracts with a Capital Market Party then due and payable;
SEVENTH, to the payment of the Cash Management Claims not otherwise referred to
in this Section 3.21(a) then due and payable; EIGHTH, to any other Obligations
not otherwise referred to in this Section 3.21(b); NINTH, to damages incurred by
the Agent or any Lender by reason of any breach hereof or of any other Loan
Document; and TENTH, upon satisfaction in full of all Obligations, to the
Borrower or as otherwise required by law.

 

(c) (i) If any Lender (or its Affiliates) other than Rabobank (or its
Affiliates) provides Interest Rate Contracts to the Borrower or a Subsidiary or
has a Cash Management Claim, such Lender shall report to the Agent the current
exposure of the Borrower and the Subsidiaries to such Lender or its Affiliates
under such Interest Rate Contracts and the amount of such Cash Management Claim
(and any increase in such exposure since the last report) no less frequently
than monthly and, in addition, within 2 Business Days after receiving a request
from the Agent and (ii) if there is any exposure or increase in such Interest
Rate Contracts or such Cash Management Claim and such Lender or Affiliate either
fails to report such exposure or increase to the Agent as specified above, then,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the payment of such exposure or increase shall not constitute an
Obligation and shall not be secured by any of the Collateral.

 

ARTICLE 4

 

CONDITIONS TO CLOSING AND EXTENSIONS OF REVOLVING LOANS

 

Section 4.1. Conditions Precedent to Initial Revolving Loans and Letters of
Credit. At the time of making of the initial Revolving Loans and issuance of the
Letters of Credit, if any, hereunder on the Closing Date, the following
conditions shall have been satisfied in a manner satisfactory to the Agent and
the Lenders:

 

(a) Opinion of the Borrower’s Counsel. The Borrower shall have delivered to the
Lenders, at the Borrower’s expense, a favorable written opinion from Alston &
Bird LLP, special counsel for the Borrower and the Loan Parties, dated as of and
delivered on the date of execution of this Agreement, satisfactory to the Agent
and substantially in the form of Exhibit D;

 

(b) No Defaults. The Borrower shall be in full compliance with all the terms and
conditions of this Agreement, and no Default or Event of Default shall have
occurred, and the Borrower shall have delivered to the Lenders a certificate
from an authorized officer of the Borrower certifying such matters as the
Lenders shall reasonably request;

 

(c) Accuracy of Representations and Warranties. The representations and
warranties set forth herein shall be true and correct, and the Borrower shall
have delivered to the Lenders a certificate from an authorized officer of the
Borrower certifying such matters related to the representations and warranties
as the Lenders shall reasonably request;

 

43



--------------------------------------------------------------------------------

(d) Corporate Action and Authority; Incumbency Certificate. The Borrower and
each Subsidiary that is a Loan Party shall have delivered to the Lenders (i) a
copy of its organizational papers, certified as true and correct by the
Secretary of State of the state of its incorporation, (ii) certificates from the
Secretaries of State of those states in which it is legally required to qualify
to transact business as a foreign corporation, certifying its good standing as a
corporation in such states, and (iii) a copy of its bylaws and the resolutions
passed by its Board of Directors authorizing its execution and delivery of and
the performance of the obligations under the Loan Documents to which it is a
party, each certified by its Secretary or Assistant Secretary, on behalf of and
under its seal, to be true and correct. The Borrower and each Subsidiary that is
a Loan Party shall have delivered to the Lenders a certificate, dated as of and
delivered on the date of the execution of this Agreement and signed on behalf of
and under its seal by its Secretary or Assistant Secretary, certifying the names
of its officers authorized to execute and deliver the Loan Documents on its
behalf and, as to the Borrower, to request Borrowings under this Agreement,
together with the original, not photocopied, signatures of such officers;

 

(e) Delivery of Agreement. The Borrower shall have executed and delivered to the
Lenders this Agreement;

 

(f) Delivery of Subsidiary Guaranty. Each Subsidiary of the Borrower that is a
Loan Party shall have executed and delivered to the Lenders the Subsidiary
Guaranty, dated as of the Closing Date;

 

(g) Delivery of Contribution Agreement. The Borrower and each Subsidiary that is
a Loan Party shall have executed and delivered to the Lenders the Contribution
Agreement;

 

(h) Insurance Summary. The Borrower shall have delivered to the Agent a
certificate of insurance in a form satisfactory to the Lenders which provides a
listing of all the Borrower’s insurance policies and the amount of coverage
provided thereby;

 

(i) Proceedings. All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated hereby and all Loan Documents and
other documents incident thereto shall be satisfactory in form and substance to
the Lenders, and the Lenders shall have received all such counterpart originals
or certified or other copies of such documents as the Lenders may reasonably
request;

 

(j) Agent’s Fees. The Agent shall have received the fees required to be paid on
the Closing Date pursuant to the Fee Letter and all other fees and expenses
payable to the Agent in connection with the execution and delivery of this
Agreement, including, without limitation, fees and expenses of counsel to the
Agent;

 

(k) Collateral Documents. The Borrower and each Subsidiary that is a Loan Party,
as appropriate, shall have executed and delivered to the Agent the Collateral
Documents and such financing statements or other instruments as may be, in the
sole judgment of the Agent, necessary to perfect the security interest of the
Lenders in the collateral described therein;

 

(l) Senior Notes. The Borrower shall have delivered to the Agent copies of
fully-executed pay-off letters in connection with the repayment in full of the
Senior Notes (as defined in the Existing Credit Agreement);

 

44



--------------------------------------------------------------------------------

(m) Mortgagee’s Insurance, Mortgage Modifications, Etc. The Borrower shall have
delivered to the Agent a “date-down certificate” for each ALTA mortgagee’s
Policy of Title Insurance previously delivered in favor of the Agent in
connection with the Real Property Mortgages delivered pursuant to the Original
Credit Agreement or thereafter, together with a modification agreement for each
such Real Property Mortgage, in each case in form and substance acceptable to
the Agent;

 

(n) Projections. The Borrower shall have delivered to the Agent projections
prepared on an annual basis for each of fiscal years 2006, 2007, 2008, 2009 and
2010, which include (i) a statement of all of the material assumptions on which
such projections are based and (ii) annual consolidated and consolidating
statements of income, cash flow and balance sheets;

 

(o) Senior Unsecured Notes. The Agent shall have received (i) a certificate from
an authorized officer of the Borrower that there have been no amendments,
supplements or other modifications to the Senior Unsecured Note Documents since
the date of issuance of the Senior Unsecured Notes, (ii) evidence that the
Senior Unsecured Note Documents are in full force and effect and (iii) evidence
that all Obligations hereunder will be “Senior Indebtedness” under the Senior
Unsecured Note Indenture; and

 

(p) Other Matters. The Borrower shall have delivered to the Agent such other
certificates, reports, agreements, documents or other materials as the Lenders
shall reasonably request.

 

Section 4.2. Conditions to all Revolving Loans and Letters of Credit. At the
time of the making of all Revolving Loans and issuance of all Letters of Credit
(before as well as after giving effect to such Revolving Loans and Letters of
Credit and to the proposed use of the proceeds thereof), the following
conditions shall have been satisfied or shall exist:

 

(a) there shall exist no Default or Event of Default;

 

(b) all representations and warranties by the Borrower contained herein shall be
true and correct with the same effect as though such representations and
warranties had been made on and as of the date of such Revolving Loans or
issuance of such Letter of Credit except to the extent that such representations
and warranties relate solely to an earlier date;

 

(c) since the date of the most recent financial statements described in
Section 6.1 or, if no financial statements have been delivered pursuant to
Section 6.1, Section 6.1 of the Existing Credit Agreement, there shall have been
no change which has had or could reasonably be expected to have a Material
Adverse Effect;

 

(d) the Revolving Loans to be made and the use of proceeds thereof, or the
Letters of Credit to be issued, shall not contravene, violate or conflict with,
or involve the Agent or any Lender in a violation of, any law, rule, injunction,
or regulation, or determination of any court of law or other Governmental
Authority applicable to the Borrower; and

 

(e) the Agent shall have received such other documents or legal opinions as the
Agent or any Lender may reasonably request, all in form and substance reasonably
satisfactory to the Agent.

 

45



--------------------------------------------------------------------------------

Each request for a Borrowing and the acceptance by the Borrower of the proceeds
thereof and each Notice of Request for a Letter of Credit shall constitute a
representation and warranty by the Borrower, as of the date of the Revolving
Loans comprising such Borrowing, or the date of the issuance of Letter of Credit
subject to such request, that the applicable conditions specified in Sections
4.1 and 4.2 have been satisfied.

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents, warrants and covenants to the Agent, L/C Issuer and
Lenders that:

 

Section 5.1. Organization and Qualification. The Borrower is a corporation duly
incorporated and existing in good standing under the laws of the State of
Delaware, each Subsidiary is duly incorporated and existing in good standing
under the law of the jurisdiction in which it is incorporated, the Borrower and
each of the Subsidiaries have the corporate power to own their respective
properties and to carry on their respective businesses as now being conducted,
and the Borrower and each of the Subsidiaries is duly qualified as a foreign
corporation to do business and in good standing in every jurisdiction in which
the nature of its business conducted or property owned by it legally requires
such qualification, except to the extent failure to so qualify could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.2. Financial Statements. The Borrower has furnished the Lenders with
audited consolidated balance sheets of the Borrower and the Subsidiaries as at
October 2, 2004, audited consolidated statements of income and cash flow of the
Borrower and the Subsidiaries for the 2004 fiscal year, unaudited consolidated
balance sheets of the Borrower and the Subsidiaries for the fiscal quarter
ending July 2, 2005, and unaudited consolidated statements of income and cash
flow of the Borrower and the Subsidiaries for such fiscal quarter. Such
financial statements (including any related schedules and/or notes) are true and
correct in all material respects, have been prepared in accordance with GAAP
consistently followed throughout the period involved and show all liabilities,
direct and contingent, of the Borrower and the Subsidiaries required to be shown
in accordance with such principles. The balance sheets fairly present the
condition of the Borrower and the Subsidiaries as at the dates thereof, and the
statements of income and cash flow fairly present the results of the operations
of the Borrower and the Subsidiaries for the periods indicated. There has been
no Material Adverse Effect to the business, condition or operations (financial
or otherwise) of the Borrower and the Subsidiaries taken as a whole since
July 2, 2005.

 

Section 5.3. Taxes. The Borrower has and each of the Subsidiaries has filed all
federal, state and other income tax returns which, to the best knowledge of the
officers of the Borrower, are required to be filed, and each has paid all taxes
as shown on said returns and all assessments received by it to the extent that
such taxes have become due or except such as are being contested in good faith
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP. As of the Closing Date, there is no audit of any federal,
state or other income tax returns of the Borrower and the Subsidiaries being
conducted or pending.

 

46



--------------------------------------------------------------------------------

Section 5.4. Actions Pending. Except as specified in Schedule 5.4, there is no
action, suit, investigation or proceeding pending or, to the knowledge of the
Borrower after due inquiry, threatened against the Borrower or any of the
Subsidiaries or any properties or rights of the Borrower or any of the
Subsidiaries, by or before any court, arbitrator or administrative or
governmental body, which could reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.5. Title to Properties. The Borrower has and each of the Subsidiaries
has good and marketable title to its respective real properties (other than
properties which it leases) and good title to all of its other respective
properties and assets, including the properties and assets reflected in the
balance sheet as at July 2, 2005, hereinabove described (other than properties
and assets disposed of in the ordinary course of business), subject to no Lien
of any kind except Liens permitted by Section 7.3. Each of the Borrower and the
Subsidiaries enjoys peaceful and undisturbed possession under all leases
necessary in any material respect for the operation of its respective properties
and assets, none of which contains any unusual or burdensome provisions which
could reasonably be expected to have a Material Adverse Effect on the operation
of such properties and assets. All such material leases are valid and subsisting
and in full force and effect.

 

Section 5.6. Regulation U, Etc. Except as disclosed on Schedule 5.6, neither the
Borrower nor any Subsidiary owns or has any present intention of acquiring any
“margin stock” as defined in Regulation U (12 CFR Part 221) of the Board of
Governors of the Federal Reserve System (herein called “Margin Stock”). Each
Borrowing will be used solely for the purposes specified in Section 3.19. None
of such proceeds will be used, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock or for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
Margin Stock or for any other purpose which might constitute this transaction a
“purpose credit” within the meaning of such Regulation U. Neither the Borrower
nor any agent acting on its behalf has taken or will take any action which might
cause this Agreement or any of the Notes to violate Regulations T, U, or X or
(to the best knowledge of the Borrower) any other regulation of the Board of
Governors of the Federal Reserve System or to violate the Securities Exchange
Act of 1934, as amended, in each case as in effect now or as the same may
hereafter be in effect.

 

Section 5.7. ERISA. No accumulated funding deficiency (as defined in section 302
of ERISA and section 412 of the Code), whether or not waived, exists with
respect to any Plan (other than a Multiemployer Plan), except if such deficiency
could not reasonably be expect to have a Material Adverse Effect. No liability
to the PBGC has been or is expected by the Borrower to be incurred with respect
to any Plan (other than a Multiemployer Plan) by the Borrower or any of the
Subsidiaries which is or would be materially adverse to the Borrower and the
Subsidiaries taken as a whole. Neither the Borrower nor any of the Subsidiaries
has incurred or presently expects to incur any withdrawal liability under Title
IV of ERISA with respect to any Multiemployer Plan which is or would be
materially adverse to the Borrower and the Subsidiaries taken as a whole. The
Borrower has delivered to the Lenders a list of all employee benefit plans
established or maintained by the Borrower and each Subsidiary as of the Closing
Date, or as to which the Borrower or any Subsidiary is a party in interest or a
disqualified person

 

47



--------------------------------------------------------------------------------

as of the Closing Date. The execution and delivery of this Agreement and the
Borrowings hereunder will not give rise to any prohibited transaction within the
meaning of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975 of the Code.

 

Section 5.8. Outstanding Indebtedness. As of the Closing Date, there exists no
default under the provisions of any instrument evidencing Indebtedness of the
Borrower or any Subsidiary or of any other agreement relating thereto. As of the
Closing Date, all outstanding Indebtedness of the Borrower and each Subsidiary
for Money Borrowed is set forth on Schedule 5.8.

 

Section 5.9. Conflicting Agreements or Other Matters. Neither the Borrower nor
any of the Subsidiaries is a party to any contract or agreement or subject to
any charter or other corporate restriction which could reasonably be expected to
have a Material Adverse Effect. Neither the Borrower nor any of the Subsidiaries
is in default of any agreement to which it is a party which could reasonably be
expected to have a Material Adverse Effect. Neither the execution or delivery of
this Agreement or the other Loan Documents, nor fulfillment of or compliance
with the terms and provisions hereof and thereof, will conflict with, or result
in a breach of the terms, conditions or provisions of, or constitute a default
under, or result in any violation of, or result in the creation of any Lien upon
any of the properties or assets of the Borrower or any of the Subsidiaries
pursuant to, the charter or bylaws of the Borrower or any of the Subsidiaries,
any award of any arbitrator or any agreement (including any agreement with
stockholders), instrument, order, judgment, decree, statute, law, rule or
regulation to which the Borrower or any of the Subsidiaries is subject. Neither
the Borrower nor any of the Subsidiaries is a party to, or otherwise subject to
any provision contained in, any instrument evidencing indebtedness of the
Borrower or any of the Subsidiaries, any agreement relating thereto or any other
contract or agreement (including its charter) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Borrower
of the type to be evidenced by the Notes, except as set forth in the agreements
listed on Schedule 5.9. Except where failure or non-compliance would not have a
Material Adverse Effect, each of the Borrower and the Subsidiaries has obtained
all permits, licenses and other authorizations which are required under, and is
in compliance with, federal, state and local laws and regulations relating to
pollution, reclamation, or protection of the environment, including laws
relating to emissions, discharges, releases or threatened releases of
pollutants, contaminants, or hazardous or toxic materials or wastes into air,
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants or hazardous or toxic materials or wastes. Each of the
Borrower and the Subsidiaries is in compliance with all laws and regulations
relating to equal employment opportunity and employee health and safety in all
jurisdictions in which the Borrower and each Subsidiary is presently doing
business, except to the extent failure to so comply could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.10. Possession of Franchises, Licenses, Etc. The Borrower and the
Subsidiaries possess all franchises, certificates, licenses, permits and other
authorizations from governmental entities or regulatory authorities, and all
patents, trademarks, service marks, trade names, copyrights, licenses and other
rights, free from burdensome restrictions, that are necessary in any material
respect for the ownership, maintenance and operation of their

 

48



--------------------------------------------------------------------------------

respective business, properties and assets, and neither the Borrower nor any of
the Subsidiaries is in violation of any thereof in any material respect. Neither
the Borrower nor any Subsidiary has infringed upon or otherwise violated any
trademark, patent, license or other intellectual property agreement where such
infringement could have a Material Adverse Effect on the Borrower and the
Subsidiaries taken as a whole.

 

Section 5.11. Governmental Consent. Neither the nature of the Borrower or any of
the Subsidiaries nor any of their respective businesses or properties, nor any
relationship between the Borrower or any Subsidiary and any other Person, nor
any circumstance in connection with the execution and delivery of the Loan
Documents and the consummation of the transactions contemplated thereby is such
as to require any authorization, consent, approval, exemption or other action by
or notice to or filing with any court or administrative or governmental body
(other than routine filings after the date of closing with the Securities and
Exchange Commission and/or state Blue Sky authorities) in connection with the
execution and delivery of this Agreement and the other Loan Documents or
fulfillment of or compliance with the terms and provisions hereof or thereof.

 

Section 5.12. Disclosure. Neither this Agreement nor any other document,
certificate or statement furnished to the Lenders or the Agent by or on behalf
of the Borrower in connection herewith (when considered together with all
reports and other documents filed by the Borrower with the Securities and
Exchange Commission) contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein and therein not misleading. As of the Closing Date, there is no fact
known to the Borrower or any of the Subsidiaries which could reasonably be
expected to have a Material Adverse Effect which has not been set forth in this
Agreement or in the other documents, certificates and statements furnished to
the Lenders or the Agent by or on behalf of the Borrower prior to the date
hereof in connection with the transactions contemplated hereby.

 

Section 5.13. Foreign Assets Control Regulations. Neither the borrowing by the
Borrower hereunder nor its use of the proceeds thereof will violate the Foreign
Assets Control Regulations, the Cuban Assets Control Regulations or the Iranian
Transactions Regulations of the United States Treasury Department (31 CFR
Subtitle B, Chapter V) or any similar law or regulation.

 

Section 5.14. Labor Relations. Except as set forth on Schedule 5.14, as of the
Closing Date, neither the Borrower nor any of the Subsidiaries is a party to any
collective bargaining agreement, and there are no material grievances, disputes
or controversies with any union or any other organization of the Borrower’s
employees, or threats of strikes, work stoppages or delays or any asserted
pending demands for collective bargaining by any union or organization.
Additionally, the hours worked and payment made to employees of the Borrower and
the Subsidiaries have not been in violation of the Fair Labor Standards Act or
any other applicable law dealing with such matters, except where the failure to
comply with such law could not reasonably be expect to have a Material Adverse
Effect. All payments due from the Borrower and the Subsidiaries, or for which
any claim may be made against the Borrower and the Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as liabilities on the books of the Borrower and the Subsidiaries
in all instances where the failure to pay or accrue such liabilities would
reasonably be expected to have a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

Section 5.15. Authorization and Enforceability of Agreement. The Borrower has
the right and power, and has taken all necessary steps to authorize it, to
borrow hereunder and to execute, deliver and perform this Agreement, the Notes,
and the other Loan Documents to which it is a party in accordance with their
respective terms and to consummate the transactions contemplated hereby. This
Agreement is the legal, valid and binding agreement of the Borrower enforceable
against the Borrower in accordance with its terms, and the Notes, and all other
Loan Documents, when executed and delivered, will be similarly legal, valid,
binding and enforceable, except as the enforceability of the Notes and other
Loan Documents may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditor’s rights and remedies in general
and by general principles of equity, whether considered in a proceeding at law
or in equity.

 

Section 5.16. Subsidiaries. Schedule 5.16 correctly sets forth, as of the
Closing Date, the name of each Subsidiary of the Borrower and the jurisdiction
of its organization. All the outstanding shares of Stock or other ownership
rights of each such Subsidiary have been validly issued and are fully paid and
non-assessable and all such outstanding shares or other ownership rights, except
as noted on such Schedule, are owned by the Borrower or an Affiliate free of any
Lien or claim.

 

Section 5.17. Insurance Coverage. All property of the Borrower and the
Subsidiaries is insured for the benefit of the Borrower or such Subsidiary in
amounts and against risks customary for Persons operating businesses similar to
those of the Borrower or the Subsidiaries in the localities where such
properties are located.

 

Section 5.18. Investments. Except for Investments permitted by Section 7.4, the
Borrower has no other Investments.

 

Section 5.19. Intercompany Loans; Dividends. There are no restrictions on the
power of any Subsidiary to repay any intercompany loan or to pay dividends on
its Stock, other than restrictions with respect to a Subsidiary imposed pursuant
to an agreement entered into for the sale or disposition of all or substantially
all of the Stock or assets of such Subsidiary permitted under Section 7.6,
pending the imminent closing of such sale or disposition.

 

Section 5.20. Anti-Terrorism Laws.

 

(a) General. Neither the Borrower nor any Affiliate of the Borrower is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

(b) Executive Order No. 13224. Neither the Borrower nor any Affiliate of the
Borrower is any of the following (each a “Blocked Person”):

 

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

 

50



--------------------------------------------------------------------------------

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

 

(iii) a Person or entity with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

 

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;

 

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list; or

 

(vi) a Person or entity who is affiliated with a Person or entity listed above.

 

Neither the Borrower nor any Affiliate of the Borrower (i) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person or (ii) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224.

 

Section 5.21. Senior Indebtedness. The aggregate amount of all outstanding
Indebtedness (as defined in the Senior Unsecured Note Indenture) Incurred (as
defined in the Senior Unsecured Note Indenture) under Section 4.03(b)(1) of the
Senior Unsecured Note Indenture does not exceed the Senior Indebtedness Amount.

 

Section 5.22. Fiscal Year. The fiscal year end of the Borrower and the
Subsidiaries is the Saturday after the last Thursday in the month of September.

 

Section 5.23. GKX. GKX does not own or lease, directly or indirectly, any real,
personal, intangible or tangible property of any nature. GKX does not conduct,
transact or otherwise engage in any business, activities or operations. GKX does
not have any material obligations or liabilities.

 

ARTICLE 6

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as it may borrow under this
Agreement or so long as any Revolving Loan or Letter of Credit or other
Indebtedness remains outstanding to the Agent, the L/C Issuer or the Lenders
that:

 

Section 6.1. Financial Statements. The Borrower shall deliver to the Agent and
each Lender (and, other than the financial data to be delivered pursuant to
clause (e) of this Section 6.1, such delivery may be made by the Borrower
posting such information directly via IntraLinks):

 

51



--------------------------------------------------------------------------------

(a) As soon as practicable and in any event within 45 days (or such additional
number of days, not to exceed 5, by which the required filing of financial
statements with the SEC is automatically extended under the SEC’s filing
requirements) after the end of each of the first 3 fiscal quarters of each
fiscal year of the Borrower, (i) unaudited consolidated statements of operations
and cash flow of the Borrower and the Subsidiaries for such quarter and for the
period from the beginning of the current fiscal year to the end of such quarter,
and (ii) an unaudited consolidated balance sheet of the Borrower and the
Subsidiaries as at the end of such quarter, setting forth, with respect to such
consolidated statements of operations and cash flow and such consolidated
balance sheet, in comparative form, figures for the corresponding period in the
preceding fiscal year all in reasonable detail and certified by the chief
financial officer, controller or chief accounting officer of the Borrower as
having been prepared in accordance with GAAP; provided, that delivery by the
Borrower of a quarterly report on Form 10-Q for such quarter shall be sufficient
for purposes of satisfying the requirements of this clause (a) and provided,
further, that in the event Foreign EBITDA equals or exceeds 10% of Consolidated
EBITDA or the aggregate value of the assets of the Foreign Subsidiaries equals
or exceeds 10% of the aggregate value of the assets of the Borrower and the
Subsidiaries, the Borrower shall, in addition to the foregoing, deliver the
items described in clauses (i) and (ii) above for the Borrower and the Domestic
Subsidiaries on a consolidated basis;

 

(b) As soon as practicable and in any event within 90 days (or such additional
number of days, not to exceed 5, by which the required filing of financial
statements with the SEC is automatically extended under the SEC’s filing
requirements) after the end of each fiscal year, a consolidated and business
segment statements of operations and cash flow of the Borrower and the
Subsidiaries for such year, and a consolidated and business segment balance
sheet of the Borrower and the Subsidiaries as at the end of such year, setting
forth, with respect to such consolidated statements of operations and cash flow
and such consolidated balance sheet, in comparative form, corresponding figures
from the preceding annual audit, all in reasonable detail and reasonably
satisfactory in scope to the Agent, and, in the case of such consolidated
financial statements, certified to the Borrower by independent public accounts
of recognized national standing selected by the Borrower (and acceptable to the
Agent), whose certificate shall be in scope and substance satisfactory to the
Agent, and, as to the consolidating statements, certified by the chief financial
officer of the Borrower; provided, that delivery by the Borrower of an annual
report on Form 10-K for such fiscal year shall be sufficient for purposes of
satisfying the requirements of this sentence and provided, further, that in the
event Foreign EBITDA equals or exceeds 10% of Consolidated EBITDA or the
aggregate value of the assets of the Foreign Subsidiaries equals or exceeds 10%
of the aggregate value of the assets of the Borrower and the Subsidiaries, the
Borrower shall, in addition to the foregoing, deliver the information described
above for the Borrower and the Domestic Subsidiaries on a consolidated basis. In
addition to any other information requested by the Agent pursuant to the
preceding sentence, together with each delivery of financial statements required
by Section 6.1, the Borrower will deliver to the Lenders a certificate of such
accountants stating that, in making the audit necessary to the certification of
such financial statements, they have obtained no knowledge of any Event of
Default or Default, or, if any Event of Default or Default exists, specifying
the nature and period of existence thereof. Such accountants, however, shall not
be liable to anyone by reason of their failure to obtain knowledge of any Event
of Default or Default that would not be disclosed in the course of an audit
conducted in accordance with generally accepted auditing standards;

 

52



--------------------------------------------------------------------------------

(c) Promptly upon transmission thereof, copies of all such financial statements,
proxy statements, notices and reports as the Borrower shall send to its
registered debt certificate holders and copies of all registration statements
(without exhibits) and all reports which it files with the Securities and
Exchange Commission (or any governmental body or agency succeeding to the
functions of the Securities and Exchange Commission);

 

(d) Promptly (i) after notice thereof being delivered to the Borrower or any
Subsidiary, notice of the commencement of any audit of any federal, state or
other income tax return of the Borrower or any Subsidiary, and (ii) upon receipt
thereof, a copy of each other report submitted to the Borrower or any Subsidiary
by independent accountants in connection with any annual, interim or special
audit made by them of the books of the Borrower or any Subsidiary; and

 

(e) With reasonable promptness, such other financial data as the Agent may
reasonably request in writing.

 

Together with the delivery of financial statements at the end of each fiscal
quarter as required by Section 6.1, the Borrower will deliver to the Agent an
Officer’s Certificate (i) demonstrating (with computations in reasonable detail)
compliance by the Borrower and the Subsidiaries as at the end of the quarterly
period or fiscal year to which such financial statement relates with the
provisions of Section 7.1 and stating that there exists no Event of Default or
Default, or, if any Event of Default or Default exists, specifying the nature
and period of existence thereof and what action the Borrower proposes to take
with respect thereto and (ii) specifying the details of insurance as required
pursuant to Section 6.3. The Borrower also covenants that promptly upon the
chief executive officer, principal financial officer, or principal accounting
officer of the Borrower obtaining actual knowledge of any Event of Default or
Default, it will deliver to the Agent an Officer’s Certificate specifying the
nature and period of existence thereof and what action the Borrower proposes to
take with respect thereto. Each Lender is hereby authorized to deliver a copy of
any financial statement delivered to it pursuant to this Section 6.1 to any
regulatory body having jurisdiction over such Lender and to which such financial
statement is required to be delivered.

 

Section 6.2. Inspection of Property. The Borrower shall permit any Person
designated in writing by the Agent, the L/C Issuer or any Lender, at the
Agent’s, the L/C Issuer’s or such Lender’s expense if no Default or Event of
Default shall then exist, otherwise at the Borrower’s expense, to visit and
inspect any of the properties of the Borrower and any of the Subsidiaries, to
examine the corporate books and financial records of the Borrower and the
Subsidiaries and make copies thereof or extracts therefrom, and to discuss the
affairs, finances and accounts of any of such corporations with the principal
officers of the Borrower and its independent public accountants, all at such
reasonable times and as often as the Agent, the L/C issuer or any Lender may
reasonably request.

 

Section 6.3. Insurance. The Borrower and each Subsidiary will at all times
maintain insurance in such amounts and against such liabilities and hazards as
customarily is maintained by other companies operating similar businesses
(including, without limitation, business interruption insurance) and, together
with each delivery of financial statements under Section 6.1(b), it will deliver
to the Agent an Officer’s Certificate specifying the details of such insurance
then in effect. Delivery of such Officer’s Certificate may be made by the
Borrower posting such Officer’s Certificate directly via IntraLinks.

 

53



--------------------------------------------------------------------------------

Section 6.4. Conduct of Business. The Borrower will and will cause each
Subsidiary to remain substantially in the respective area or field of business
in which the Borrower and each Subsidiary is engaged as of the date of this
Agreement and any business related, ancillary or complementary to such business.

 

Section 6.5. Corporate Existence; Maintenance of Properties. The Borrower shall
(a) do or cause to be done all things necessary to preserve and keep in full
force and effect the corporate or other form of existence as the case may be,
rights and franchises of the Borrower and the Subsidiaries; provided, however,
that, after the Closing Date, any Subsidiary of the Borrower may be dissolved or
administratively dissolved, as the case may be, so long as any and all assets of
such Subsidiaries are contributed or otherwise transferred to a Loan Party upon
such dissolution, (b) cause its properties and the properties of the
Subsidiaries used or useful in the conduct of their respective businesses to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and will cause to be made all necessary repairs,
renewals, placements, betterments and improvements thereto, all as in the
judgment of the Borrower may be necessary so that the businesses carried on in
connection therewith may be properly and advantageously conducted at all times,
(c) maintain possession and ownership of all franchises, certificates, licenses,
permits and other authorizations from governmental entities or regulatory
authorities, and all patents, trademarks, service marks, trade names,
copyrights, licenses and other rights that are necessary to the ownership,
maintenance and operation of its business, properties, and assets, except where
the failure to so maintain could not reasonably be expected to have a Material
Adverse Effect, and (d) and shall cause each of the Subsidiaries to qualify, and
remain qualified to conduct business in each jurisdiction where the nature of
the business or ownership of property by the Borrower, or such Subsidiary, as
the case may be, may legally require such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect.

 

Section 6.6. Environmental Laws. The Borrower and the Subsidiaries shall:

 

(a) Comply in all material respects with and use commercially reasonable best
efforts to ensure compliance by all tenants and subtenants with all applicable
Environmental Laws, and shall obtain and comply with, and use commercially
reasonable best efforts to ensure that all tenants and subtenants obtain and
comply with, any and all approvals, registrations or permits required
thereunder;

 

(b) Promptly report to the Agent (i) the introduction of any Hazardous
Substances onto any facility owned or operated by the Borrower or a Subsidiary
thereof except for the use or storage thereof in the ordinary course of business
in compliance with all Environmental Laws, and (ii) the initiation of any
regulatory action against the Borrower or any Subsidiary thereof or in
connection with any such facility relating to any release of Hazardous
Substances which regulatory action the Borrower determines is likely to have a
Material Adverse Effect; and

 

(c) Defend, indemnify, and hold harmless the Lenders, their employees, agents,
and officers from and against any and all penalties, fines, liabilities,
damages, costs, or expenses of

 

54



--------------------------------------------------------------------------------

whatever kind or nature asserted against any Lender, except to the extent that
such claims, demands, penalties, fines, liabilities, damages, costs or expenses
result from the gross negligence or willful misconduct of such Lender or any of
its employees, agents or officers, arising out of, or in any way related to,
(i) the presence, disposal, release, or threatened release of any Hazardous
Substances on any property at any time owned or occupied by the Borrower or the
Subsidiaries; (ii) any personal injury (including wrongful death) or property
damage (real or personal) arising out of or related to such Hazardous
Substances; (iii) any lawsuit brought or threatened, reasonable settlement
reached, or government order relating to such Hazardous Substances, and/or
(iv) any violation of laws, orders, regulations, requirements, or demands of
government authorities, which are based upon or in any way related to such
Hazardous Substances, including, without limitation, attorney and consultant
fees, investigation and laboratory fees, court costs, and litigation expenses.

 

Section 6.7. Taxes. The Borrower shall and shall cause each of the Subsidiaries
to pay and discharge, or cause to be paid and discharged, before the same shall
become delinquent, all taxes, assessments and other governmental charges levied
or imposed upon it or upon its income, profits or properties, provided that
neither the Borrower nor any of the Subsidiaries shall be required to pay or
cause to be paid or discharged any such tax assessment, or charge whose amount
or validity is being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained and, provided further,
that the Borrower shall, and shall cause each of the Subsidiaries to, pay all
such taxes, assessments and charges forthwith upon the commencement of
proceedings to foreclose any Lien which may have attached as security therefor.

 

Section 6.8. Keeping of Books; Fiscal Year. The Borrower will keep, and cause
each of the Subsidiaries to keep, in accordance with GAAP, proper books of
record and account, containing complete and accurate entries of all financial
and business transactions of the Borrower and each Subsidiary. Additionally, the
Borrower will, and will cause each of the Subsidiaries to, keep the same fiscal
year end as the one evidenced in the financial statements delivered under
Section 5.2.

 

Section 6.9. Compliance with Laws and Other Agreements. The Borrower shall, and
shall cause each Subsidiary to, conduct its business operations and obtain all
necessary permits and licenses in substantial compliance with (a) all applicable
federal, state and local laws, rules and regulations, and (b) all agreements,
indentures and mortgages to which it is a party or by which it or any of its
properties is bound, unless, in either case, the Borrower’s or a Subsidiary’s
failure to so comply would not have a Material Adverse Effect on the Borrower or
any Subsidiary.

 

Section 6.10. Notice of Default. The Borrower shall notify the Agent of the
occurrence of any Default, Event of Default and of any default under any
material agreement, which shall be defined for the purposes of this Section 6.10
as any agreement or instrument related to Indebtedness in excess of $10,000,000,
or obligation with any other Person, to which it or a Subsidiary is a party or
by which it or a Subsidiary or any of its or a Subsidiary’s properties are
bound, said notices to be given immediately upon the Borrower’s obtaining actual
knowledge thereof; provided, however, the failure of the Borrower to give such
notice shall not affect the right and power of the Lenders to exercise any or
all of the remedies on default specified herein.

 

55



--------------------------------------------------------------------------------

Section 6.11. Notice of Litigation. The Borrower shall notify the Agent of any
action, suit or proceeding instituted by any Person against it or a Subsidiary
(a) where the uninsured claim for money damages is in excess of $10,000,000 or
(b) which would cause the aggregate of uninsured claims for money damages in all
actions, suits or proceedings against it or a Subsidiary arising out of one set
of related facts or circumstances to exceed $10,000,000 or (c) which otherwise
might have a Material Adverse Effect on its or any Subsidiary’s assets or
business operations, said notice to be given within 10 days of the first notice
to the Borrower or any Subsidiary of the institution of such action, suit or
proceeding and to specify the amount of damages being claimed or other relief
being sought, the nature of the claim, the Person instituting the action, suit
or proceeding, and any other significant features of the claim.

 

Section 6.12. ERISA. Promptly (and in any event within 30 days) after the
Borrower or any of the Subsidiaries knows or has reason to know that a
Reportable Event with respect to any Plan has occurred, that any Plan is or may
be terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA, or that the Borrower or any of the Subsidiaries will or may incur any
material liability to or on account of a Plan under Section 4062, 4063, 4064,
4201 or 4204 of ERISA, the Borrower will deliver to the Agent a certificate of
the chief financial officer of the Borrower setting forth information as to such
occurrence and what action, if any, the Borrower is required or proposes to take
with respect thereto, together with any notices concerning such occurrences
which are required to be filed with or by the Borrower, the PBGC or the plan
administrator of any such Plan, as the case may be. The Borrower shall furnish,
at the request of any Lender, so long as such Lender shall hold a Note, a copy
of each annual report (Form 5500 Series) of any Plan received or prepared by the
Borrower or any of the Subsidiaries. Each annual report and any notice required
to be delivered hereunder shall be delivered no later than 10 days after the
later of the date such report or notice is filed with the Internal Revenue
Service or the PBGC or the date such report or notice is received by the
Borrower or any of the Subsidiaries, as the case may be.

 

Section 6.13. Use of Proceeds. The Borrower shall use the proceeds of all
Revolving Loans only in the manner set forth in Section 3.19.

 

Section 6.14. [Intentionally Omitted].

 

Section 6.15. Annual Projections. On the same date the Borrower delivers the
financial information required to be delivered pursuant to Section 6.1(b) with
respect to the 2006 fiscal year and each fiscal year thereafter, the Borrower
shall deliver to each Lender annual projections for the following fiscal year,
which include (i) a statement of all of the material assumptions on which such
projections are based and (ii) quarterly consolidated and consolidating
statements of income, cash flow and balance sheets.

 

Section 6.16. Excess Cash Flow Amount. Within 120 days after the end of each
Excess Cash Flow Period (as defined in the Senior Unsecured Note Indenture), the
Borrower shall calculate the Excess Cash Flow Amount for such Excess Cash Flow
Period and (a) use such Excess Cash Flow Amount to prepay (i) the Obligations,
(ii) other Senior Indebtedness (as defined in the Senior Unsecured Note
Indenture) or (iii) if permitted to make such Restricted Payment under
Section 7.2, the Senior Unsecured Notes, (b) deposit such Excess Cash Flow
Amount in the Pledged Deposit Account or (c) use or deposit such Excess Cash
Flow Amount in

 

56



--------------------------------------------------------------------------------

any combination of clauses (a) and (b) of this Section 6.16. Any prepayment by
the Borrower of the Obligations under this Agreement or the other Loan Document
as described in this Section 6.16 shall be accompanied by a notice from the
Borrower to the Agent indicating that such prepayment is being made with all or
any portion of the Excess Cash Flow Amount. This Section 6.16 shall be of no
further force and effect in the event the Senior Unsecured Notes are repaid or
redeemed in full (and the Senior Note Indenture is no longer in effect) or are
refinanced, if none of the documents relating to such refinancing include a
provision similar to Section 4.15 of the Senior Unsecured Note Indenture.

 

Section 6.17. Post Closing Conditions. The Borrower shall, promptly, and in any
event on or before the date 60 days from the Closing Date, deliver to the Agent
(a) Exhibit D to the Security Agreement, in form and substance satisfactory to
the Agent, and (b) a Copyright Security Agreement, a Patent Security Agreement
and a Trademark Security Agreement, each executed and delivered by the Loan
Parties.

 

ARTICLE 7

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as it may borrow under this
Agreement or so long as any Revolving Loan or Letter of Credit or other
Indebtedness remains outstanding to the Agent, the L/C Issuer or the Lenders:

 

Section 7.1. Financial Covenants.

 

(a) Collateral Coverage Ratio. The Borrower shall not permit the Collateral
Coverage Ratio as of the last day of any fiscal quarter to be less than 1.00 to
1.00.

 

(b) Fixed Charge Coverage Ratio. The Borrower shall not permit the Fixed Charge
Coverage Ratio as of the last day of any fiscal quarter to be less than 1.25 to
1.00.

 

(c) Total Debt Coverage Ratio. The Borrower shall not permit the Total Debt
Coverage Ratio as of the last day of any fiscal quarter to be greater than 3.25
to 1.00.

 

Section 7.2. Limitation on Restricted Payments. The Borrower will not pay or
declare any cash dividend or make any other cash distribution on or on account
of any class of its Stock or other equity, or make cash interest payments on
equity, or redeem, purchase or otherwise acquire, directly or indirectly, any
shares of its Stock or other equity, or redeem, purchase or otherwise acquire,
directly or indirectly, any Senior Unsecured Notes or any Subordinated Debt,
including, but not limited to, its Subordinated Capital Certificates of Interest
(except required redemptions as provided in the indentures pursuant to which
such Subordinated Capital Certificates of Interest were issued) for cash, or
permit any Subsidiary to do any of the above (all of the foregoing being herein
called “Restricted Payments”) except that the Borrower may (a) so long as no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and the Borrower delivers to the Agent evidence satisfactory to
the Agent that the Loan Parties will be in pro forma compliance with this
Agreement and the other Loan Documents, including, without limitation,
Section 7.1, as of the last day of the immediately preceding fiscal quarter for
which financial statements have been delivered to the Agent, after

 

57



--------------------------------------------------------------------------------

giving effect to each such Restricted Payment, make Restricted Payments during
the term of this Agreement in an aggregate amount not to exceed the sum of
(i) $80,000,000 plus (ii) 50% of the cumulative positive Consolidated Net
Earnings after June 30, 2005; provided, however, that the Borrower may make
Restricted Payments in excess of such aggregate amount if Availability shall
exceed $75,000,000 after making each such Restricted Payment, and (b) redeem or
purchase Senior Unsecured Notes or Subordinated Debt with the proceeds of
Indebtedness for Money Borrowed permitted to be incurred pursuant to
Section 7.12. Moreover, nothing in this Section 7.2 shall prevent any Subsidiary
from making any Restricted Payments to the Borrower or to any other Loan Party
that directly owns Stock of such Subsidiary. The term “equity” as used in this
Section 7.2 shall include the Borrower’s common stock, preferred stock, if any,
and other equity certificates.

 

Section 7.3. Liens. The Borrower shall not, and shall not permit any Subsidiary
to, create, assume or suffer to exist any Lien upon any of its property or
assets whether now owned or hereafter acquired, except:

 

(a) Liens existing prior to the date of this Agreement, as set forth on Schedule
7.3;

 

(b) Liens for taxes not yet due, and Liens for taxes or Liens imposed by ERISA
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained;

 

(c) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law created in the ordinary course of
business for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained;

 

(d) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security or margin accounts for commodity trading activities permitted by
Section 7.9, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

 

(e) Liens consisting of encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
use thereof in the business of such Person;

 

(f) any Lien in favor of the Agent or any other Secured Party given to secure
the Obligations;

 

(g) Liens securing Indebtedness for Money Borrowed (including Capital Leases)
incurred to finance the construction, purchase or lease of, or repairs,
improvements or additions to, property, plant or equipment of such Person;
provided, however, that each such Lien may not extend to any other property
owned by such Person or any of its subsidiaries (other than assets and property
affixed or appurtenant thereto), and the Indebtedness for Money Borrowed (other
than any interest thereon) secured by each such Lien may not be incurred more
than 180 days after the later of the acquisition, completion of construction,
repair, improvement, addition or commencement of full operation of the property
subject to such Lien; and

 

58



--------------------------------------------------------------------------------

(h) Liens on property or assets of a Foreign Subsidiary securing Indebtedness
for Money Borrowed of such Foreign Subsidiary permitted to be incurred pursuant
to Section 7.12(i).

 

Section 7.4. Restrictions on Loans, Advances, Investments, Asset Acquisitions
and Contingent Liabilities. The Borrower shall not and shall not permit any
Subsidiary to (a) make or permit to remain outstanding any loan or advance to,
or extend credit other than credit extended in the normal course of business to,
any Person, or (b) guarantee, endorse or otherwise be or become contingently
liable, directly or indirectly, in connection with the obligations, Stock or
dividends of any Person, or (c) own, purchase or acquire any Stock, obligations
or securities of, or any other interest in, or make any capital contribution to,
any Person, or (d) acquire all, or substantially all, of the assets of any
Person, or any assets that constitute a division or operating unit of the
business of a Person, in a single or a series of related transactions; except
that the Borrower or any Subsidiary may:

 

(i) (A) make or permit to remain outstanding loans or advances to any other Loan
Party, or (B) guarantee or otherwise become liable for obligations of any other
Loan Party to the extent such obligation that is guaranteed is incurred in the
ordinary course of business of such Loan Party or is Indebtedness otherwise
permitted to be incurred by such Loan Party hereunder (including guarantee
obligations under the Subsidiary Guaranty);

 

(ii) (A) acquire and own Stock, obligations or securities received in settlement
of debts (created in the ordinary course of business) owing to the Borrower or
any Subsidiary or (B) accept non-cash consideration as permitted under
Section 7.6 in connection with a disposition of assets permitted under
Section 7.6;

 

(iii) own, purchase or acquire (A) prime commercial paper and certificates of
deposit in United States commercial banks (whose long-term debt is rated “A” or
better by Moody’s Investors Service or Standard and Poor’s Corporation), in each
case due within 1 year from the date of purchase and payable in the United
States in Dollars (B) obligations of the United States Government or any agency
thereof, in each case due within 1 year from the date of purchase,
(C) obligations guaranteed by the United States Government, in each case due
within 1 year from the date of purchase, (D) repurchase agreements of United
States commercial banks (whose long-term debt is rated “A” or better by Moody’s
Investors Service or Standard and Poor’s Corporation) for terms of less than 1
year in respect of the foregoing certificates and obligations, (E) tax-exempt
securities maturing within 1 year from the date of purchase and rated “A” or
better by Moody’s Investors Service or Standard and Poor’s Corporation,
(F) adjustable rate preferred stocks rated “A” or better by Moody’s Investors
Service or Standard and Poor’s Corporation and (G) cash;

 

(iv) endorse negotiable instruments for collection in the ordinary course of
business;

 

59



--------------------------------------------------------------------------------

(v) make or permit to remain outstanding payroll, travel and similar advances to
officers and employees to cover matters that are expected at the time of such
advances ultimately to be treated as expenses for accounting purposes and that
are made in the ordinary course of business;

 

(vi) (A) permit to remain outstanding investments in the Subsidiaries of the
Borrower in existence as of the Closing Date, and (B) make or permit to remain
outstanding investments in any Subsidiary (whether in existence on the Closing
Date or created after the Closing Date in accordance with Section 7.14) if such
Subsidiary is a Loan Party;

 

(vii) make or permit to remain outstanding loans from AgraTrade Financing, Inc.,
a wholly-owned Subsidiary, to growers and former growers of the Borrower
(provided that all such loans are made to facilitate the business of the
Borrower) in an aggregate amount not to exceed $20,000,000;

 

(viii) make or permit to remain outstanding investments described on Schedule
7.4;

 

(ix) make or permit to remain outstanding investments in GC Properties in an
aggregate amount not exceeding $500,000 during the term of this Agreement;

 

(x) have increases in existing investments arising from non-cash notified equity
or other equity methods of accounting for equity increases which are non-cash;

 

(xi) make or permit to remain outstanding investments in any money market fund
that invests substantially all of its assets in investments of the types
described in subsection (iii) of this Section 7.4;

 

(xii) acquire (A) all or any substantial part of the assets, property or
business of a Person, (B) any assets that constitute a division or operating
unit of the business of a Person or (C) the Stock of a Person (including all, a
majority or less than a majority of the outstanding Stock of such Person), so
long as (1) no Default or Event of Default shall have occurred and be continuing
or would result therefrom and the Borrower delivers to the Agent evidence
satisfactory to the Agent that the Loan Parties will be in pro forma compliance
with this Agreement and the other Loan Documents, including, without limitation,
Section 7.1, as of the last day of the immediately preceding fiscal quarter for
which financial statements have been delivered to the Agent, after giving effect
to each such acquisition, (2) the aggregate cash consideration (including,
without limitation, cash consideration, assumption of Indebtedness for Money
Borrowed and seller financing) for any single acquisition (or series of related
acquisitions) does not exceed $150,000,000, (3) Availability, after giving
effect to each such acquisition, shall exceed $75,000,000, (4) the assets,
property or business acquired are related to the business of the Loan Parties or
complement such business, (5) the Borrower delivers to the Agent true and
correct copies of the agreements, instruments and other documents evidencing
such acquisition, (6) if the assets being acquired are the Stock of a Person or
assets that constitute a division or operating unit of the business of a Person,
the Borrower delivers the most recent quarterly (and, if available, monthly)
financial statements and the most recent audited fiscal year end financial
statements for such Person, and (7) the Loan Parties execute and deliver to the

 

60



--------------------------------------------------------------------------------

Agent all agreements, instruments, opinions and other documents required by
Section 7.14, as applicable, and necessary to comply with Section 3.20, and any
other Loan Documents and opinions reasonably requested by the Agent regarding
the creation and perfection of the security interests of the Agent in the
Collateral;

 

(xiii) if such Subsidiary is a party to the Subsidiary Guaranty, guarantee the
obligations of the Borrower under the Senior Unsecured Notes;

 

(xiv) make or permit to remain outstanding investments in Foreign Subsidiaries
to the extent that the Value of such investments, when taken together with the
aggregate Value of all other investments made pursuant to this clause (xiv) and
Section 7.12(j) during the term of this Agreement, does not exceed $50,000,000;

 

(xv) make or permit to remain outstanding investments in any Person where such
investment was acquired by the Borrower or any Subsidiary (A) in exchange for
any other investment or accounts receivable held by the Borrower or such
Subsidiary in connection with or as a result of a bankruptcy, workout,
reorganization or recapitalization of the issuer of such other investment or
accounts receivable or (B) as a result of a foreclosure by the Borrower or any
Subsidiary with respect to any secured investment or other transfer of title
with respect to any secured investment in default;

 

(xvi) make or permit to remain outstanding investments in any Person to the
extent such investments consist of prepaid expenses, negotiable instruments held
for collection and lease, utility and workers’ compensation, performance and
other similar deposits made in the ordinary course of business by the Borrower
or any Subsidiary;

 

(xvii) make or permit to remain outstanding investments under Hedging Contracts
otherwise permitted under Section 7.9; and

 

(xviii) make or permit to remain outstanding investments in GK Insurance Company
in an aggregate amount equal to the lesser of (A) the minimum amount of capital
contributions that is statutorily required to maintain such Person as a captive
insurance company and (B) $5,000,000.

 

Section 7.5. [Intentionally Omitted].

 

Section 7.6. Merger and Sale of Assets. The Borrower shall not and shall not
permit any Subsidiary to enter into any transaction of merger, consolidation,
pooling of interest, joint venture, syndicate or other combination with any
other Person or sell, lease, transfer, contribute as capital, or otherwise
dispose of, the assets of the Borrower or any Subsidiary (including, without
limitation, any shares of Stock and Indebtedness of any Subsidiary), in any
single transaction or series of related transactions, to any Person, except
that:

 

(a) any Domestic Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving corporation, or (ii) any one or
more other Domestic Subsidiaries, provided that if any Loan Party is party to
such merger, a Loan Party shall be the continuing or surviving corporation;

 

61



--------------------------------------------------------------------------------

(b) any Subsidiary may sell, lease or otherwise dispose of any of its assets to
the Borrower or another Loan Party;

 

(c) the Borrower and any Subsidiary may (i) sell Inventory in the ordinary
course of business at the fair market value thereof and for cash or cash
equivalents, (ii) sell or otherwise dispose of obsolete equipment or other
equipment or assets no longer useful in the business in an amount not to exceed
an aggregate fair market value of $5,000,000 each calendar year this Agreement
is in effect and (iii) license intellectual property to third persons on
customary terms (as determined by the Board of Directors of the Borrower in good
faith);

 

(d) except as otherwise provided in Sections 7.7 and 7.8, the Borrower or such
Subsidiary may otherwise sell, lease, transfer, or otherwise dispose of, the
assets of the Borrower or any Subsidiary, in any single transaction or series of
related transactions, to any Person so long as (i) the Borrower or such
Subsidiary, as the case may be, receives consideration at the time of such sale,
lease, transfer, contribution or disposal of an amount at least equal to the
fair market value (including as to the value of all non-cash consideration), as
determined in good faith by the Board of Directors of the Borrower, of the
assets subject to such sale, lease, transfer, contribution or disposal, (ii) at
least 75% of such consideration is in the form of cash, and (iii) an amount
equal to 100% of the Net Cash Proceeds from such sale, lease, transfer,
contribution or disposal is applied by the Borrower or such Subsidiary, as the
case may be, to (A) prepay Senior Indebtedness (as defined in the Senior
Unsecured Note Indenture), (B) acquire assets useful in the business of the
Borrower or such Subsidiary, as the case may be, within (in the case of clauses
(A) and (B)) 1 year from the later of the date of such sale, lease, transfer, or
disposal and the receipt of such Net Cash Proceeds or (C) any combination of
clauses (A) and (B) of this Section 7.6(d); and

 

(e) the Borrower may sell or otherwise dispose of its interests in AgraTech
Seeds Inc., a Georgia corporation, provided, that (i) such sale or disposition
complies with Section 7.6(d), or (ii) such sale or disposition results in
favorable federal tax treatment, or a federal tax deduction pursuant to
Section 170 of the Code.

 

Section 7.7. Sale and Lease-Back. The Borrower shall not and shall not permit
any Subsidiary to enter into any arrangement, with any Person or under which
such other Person is a party, providing for the leasing by the Borrower or any
Subsidiary of real or personal property, used by the Borrower or any Subsidiary
in the operations of the Borrower or any Subsidiary, which has been or is sold
or transferred by the Borrower or any Subsidiary to any other Person to whom
funds have been or are to be advanced by such other Person on the security of
such rental obligations of the Borrower or such Subsidiary, unless (1) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and the Borrower delivers to the Agent evidence satisfactory to
the Agent that the Loan Parties will be in pro forma compliance with this
Agreement and the other Loan Documents, including, without limitation,
Section 7.1 and, if such arrangement is a Capital Lease, Section 7.12(g), as of
the last day of the immediately preceding fiscal quarter for which financial
statements have been delivered to the Agent, after giving effect to each
arrangement, (2) the net proceeds received by the Borrower or any Subsidiary in
connection with such arrangement are at least equal to the fair market value (as
determined by the Board of Directors) of such property and (3) the Borrower
applies 100% of the Net Cash Proceeds of such arrangement in compliance with
Section 7.6(d)(iii); provided,

 

62



--------------------------------------------------------------------------------

however, that the Borrower shall not and shall not permit any Subsidiary or GC
Properties to enter into any sale and leaseback transaction with respect to 244
Perimeter Center Parkway, Atlanta, Georgia, unless the Borrower certifies to the
Agent that the Obligations shall constitute “Senior Indebtedness” under the
Senior Unsecured Note Indenture at the time of such sale and leaseback
transaction and at all times thereafter.

 

Section 7.8. Sale or Discount of Receivables. The Borrower shall not and shall
not permit any Subsidiary to sell with recourse or discount or otherwise sell
for less than the face value thereof, any of its notes or accounts receivable;
provided, however, that the Borrower and any Subsidiary may sell or transfer
wholesale accounts receivables invoiced to third parties pursuant to a
Securitization Transaction, so long as (a) the Collateral Coverage Ratio shall
not include any accounts receivable of the Borrower and the Domestic
Subsidiaries that have been sold or transferred, or are purported to have been
sold or transferred, pursuant to such Securitization Transaction, (b) the
Commitments are permanently reduced as provided in Section 3.3 and (c) the
Agent, the applicable Loan Parties and the other parties, as applicable, to such
Securitization Transaction enter into an intercreditor agreement, in form and
substance reasonably satisfactory to the Agent.

 

Section 7.9. Hedging Contracts. The Borrower shall not, and shall not permit any
Subsidiary to, enter into any Hedging Contract except: (a) bona fide hedging
transactions in commodities that represent production inputs or products to be
marketed, or in commodities needed in operations to meet manufacturing or market
demands, provided that such hedging transactions shall not be speculative in
nature and shall be in accordance with the policies adopted by the Board of
Directors of the Borrower from time to time; and (b) foreign exchange contracts,
currency swap agreements, interest rate exchange agreements, interest rate cap
agreements, interest rate collar agreements, and other similar agreements and
arrangements which are reasonably related to existing indebtedness or to monies
to be received or paid in foreign currencies.

 

Section 7.10. Issuance of Stock by Subsidiaries. The Borrower shall not permit
any Subsidiary (either directly or indirectly by the issuance of rights or
options for, or securities convertible into, such shares) to issue, sell or
dispose of any shares of its Stock of any class (other than directors’
qualifying shares, if any) except (a) as provided in Section 7.6, (b) to the
Borrower or another Subsidiary and (c) if such Subsidiary is created after the
Closing Date, such Subsidiary may issue shares of its Stock on its date of
creation, so long as such Subsidiary is and remains a Loan Party.

 

Section 7.11. Capital Expenditures. The Borrower and the Subsidiaries shall not,
on a consolidated basis, directly or indirectly, make Capital Expenditures in
any fiscal year in an aggregate amount in excess of:

 

(a) the lesser of:

 

(i) the sum of (1) the greater of (A) $55,000,000 and (B) 2.0% of the net sales
volume of the Borrower for the immediately preceding fiscal year of the Borrower
plus (2) the result of (A) $50,000,000 minus (B) any portion of such amount used
since March 10, 2004, to make Capital Expenditures pursuant to Section 4.14(c)
of the Senior Unsecured Note Indenture

 

63



--------------------------------------------------------------------------------

plus (3) to the extent unused in prior fiscal years, the Initial Net Sales Carry
Forward Amount and the Net Sales Carry Forward Amount, if any, for fiscal year
2006 and each fiscal year thereafter on a cumulative basis, and

 

(ii) the greater of (A) $75,000,000 and (B) 3% of the net sales volume of the
Borrower for the immediately preceding fiscal year of the Borrower; plus

 

(b) the sum of (i) 25% of Excess Cash Flow for the immediately preceding fiscal
year of the Borrower plus (ii) to the extent unused in prior fiscal years, the
Initial Excess Cash Flow Carry Forward Amount and the Excess Cash Flow Carry
Forward Amount, if any, for fiscal year 2006 and each fiscal year thereafter on
a cumulative basis.

 

Section 7.12. Indebtedness for Money Borrowed. The Borrower shall not, and shall
not permit any Subsidiary to, create, incur, assume, or suffer to exist any
Indebtedness for Money Borrowed, except for the following:

 

(a) Indebtedness existing under this Agreement and the other Loan Documents
(including, without limitation, all Revolving Loans and Letter of Credit
Obligations), provided that the aggregate amount of the Additional Letter of
Credit Claims shall not exceed the Additional Letter of Credit Sublimit;

 

(b) Indebtedness (including guaranties) which may be deemed to exist pursuant to
any performance, surety, appeal or similar bonds obtained by the Borrower or any
of the Domestic Subsidiaries in the ordinary course of business;

 

(c) Indebtedness for Money Borrowed in existence on the date hereof, and set
forth on Schedule 5.8, and Refinancing Indebtedness if the Refinancing
Conditions are satisfied;

 

(d) unsecured Indebtedness for Money Borrowed owing by any Loan Party to any
other Loan Party;

 

(e) unsecured Subordinated Debt issued upon terms and conditions satisfactory to
the Agent, provided that the Borrower shall demonstrate to the Agent, in form
and substance satisfactory to the Agent, that the Borrower is in pro forma
compliance with Section 7.1 as of the last day of the immediately preceding
fiscal quarter for which financial statements have been delivered to the Agent,
after giving effect to the incurrence of such Subordinated Debt;

 

(f) other unsecured Indebtedness for Money Borrowed of the Borrower or any
Subsidiary, provided that the Borrower shall demonstrate to the Agent, in form
and substance satisfactory to the Agent, that the Borrower is in pro forma
compliance with Section 7.1 as of the last day of the immediately preceding
fiscal quarter for which financial statements have been delivered to the Agent,
after giving effect to the incurrence of such Indebtedness for Money Borrowed;

 

(g) Indebtedness for Money Borrowed of the Borrower or any Subsidiary (including
a Person acquired pursuant to Section 7.4) that is secured by Liens permitted
under Section 7.3(g) (including, without limitation, Capital Leases);

 

64



--------------------------------------------------------------------------------

(h) unsecured Guaranties of Indebtedness for Money Borrowed of a Loan Party to
the extent such Indebtedness for Money Borrowed is permitted to be incurred
under this Section 7.12;

 

(i) secured Indebtedness for Money Borrowed of the Foreign Subsidiaries not to
exceed the aggregate principal amount of $25,000,000 at any time, provided that
(i) the Borrower shall demonstrate to the Agent, in form and substance
satisfactory to the Agent, that the Borrower is in pro forma compliance with
Section 7.1 as of the last day of the immediately preceding fiscal quarter for
which financial statements have been delivered to the Agent, after giving effect
to the incurrence of such Indebtedness for Money Borrowed and (ii) the Lien
securing such Indebtedness for Money Borrowed shall be limited to the assets of
the Foreign Subsidiary incurring such Indebtedness for Money Borrowed; and

 

(j) unsecured Guaranties of Indebtedness for Money Borrowed of a Foreign
Subsidiary to the extent (i) such Indebtedness for Money Borrowed is permitted
to be incurred under Section 7.12(i) and (ii) such investment is permitted under
Section 7.4(xiv).

 

Section 7.13. Transactions with Affiliates. The Borrower shall not, and shall
not permit any Subsidiary to, enter into or be a party to any transaction or
arrangement with any Affiliate (including, without limitation, the purchase
from, sale to or exchange of property with, or the rendering of any service by
or for, any Affiliate), except (a) in the ordinary course of and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than would obtain in a comparable arm’s-length transaction with a Person other
than an Affiliate, or (b) for transactions between Loan Parties.

 

Section 7.14. Creation and Acquisition of Subsidiaries. The Borrower shall not,
and shall not permit any Subsidiary to, create or acquire any Subsidiary after
the Closing Date unless (a) if such Subsidiary is acquired, such acquisition is
permitted under Section 7.4, (b) if such Subsidiary is a Foreign Subsidiary, the
investment in such Subsidiary is permitted under Section 7.4(xiv), (c) such
Subsidiary executes at the time of its creation the Security Agreement (together
with applicable Uniform Commercial Code financing statements), the Subsidiary
Guaranty and the Contribution Agreement (either directly or by executing a
supplement thereto) and the Stock of such Subsidiary is pledged to the Agent as
Collateral; provided, however, that, with respect to any Foreign Subsidiary, to
the extent that execution of the Security Agreement, the Subsidiary Guaranty and
the Contribution Agreement and the pledge of all of the Stock of such Subsidiary
would result in a material adverse tax consequence to the Borrower on a
consolidated basis with the Subsidiaries, such Foreign Subsidiary shall not be
required to execute the Security Agreement, the Subsidiary Guaranty and the
Contribution Agreement, and such Stock pledge shall be limited to 65% of the
Stock of such Subsidiary, (d) an opinion of counsel, acceptable to the Agent, is
delivered to the Lenders confirming the due organization of such Subsidiary, the
enforceability of the Security Agreement, the Subsidiary Guaranty and the
Contribution Agreement against such Subsidiary, and such other matters as the
Agent may reasonably request, and (e) no Event of Default exists immediately
prior to or after the creation of the Subsidiary.

 

Section 7.15. Amendments. The Borrower shall not enter into any amendment or
waiver of the Senior Unsecured Note Documents or any agreements, instruments and
other

 

65



--------------------------------------------------------------------------------

documents evidencing Indebtedness for Money Borrowed permitted under
Section 7.12(e) or executed in connection therewith without the prior written
consent of the Agent, which consent shall not be unreasonably withheld.

 

Section 7.16. Anti-Terrorism Laws. Neither the Borrower nor any Affiliate of the
Borrower or agent of the Borrower shall: (a) conduct any business or engage in
any transaction or dealing with any Blocked Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person; (b) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224; or (c) engage in on conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in Executive Order No. 13224 or the USA
Patriot Act. The Borrower shall deliver to the Agent and the Lenders any
certification or other evidence requested from time to time by the Agent or any
Lender, in the Agent’s sole discretion, confirming the Borrower’s compliance
with this Section 7.16.

 

Section 7.17. Pledged Deposit Account. The Borrower shall not, and shall not
permit any Subsidiary to, withdraw or transfer any funds on deposit in the
Pledged Deposit Account except (a) as may be required to pay service charges
incurred in the ordinary course by the depository institution at which the
Pledged Deposit Account is maintained, (b) so long as there is no Default or
Event of Default occurring or continuing, to make scheduled payments of
Indebtedness for Money Borrowed under this Agreement, (c) to withdraw accrued
interest credited to such account, to the extent permitted by the Senior
Unsecured Note Indenture, or (d) with the prior written consent of the Required
Lenders.

 

Section 7.18. Senior Indebtedness. The Borrower shall not permit the aggregate
amount of all outstanding Indebtedness (as defined in the Senior Unsecured Note
Indenture) Incurred (as defined in the Senior Unsecured Note Indenture) under
Section 4.03(b)(1) of the Senior Unsecured Note Indenture to exceed the Senior
Indebtedness Amount.

 

Section 7.19. GKX. Notwithstanding anything in this Agreement to the contrary,
the Borrower shall not, and shall not permit any Subsidiary to (a) make or
permit to remain outstanding any loan or advance to, or transfer any property or
extend any credit to, GKX, or (b) guarantee, endorse or otherwise be or become
contingently liable, directly or indirectly, in connection with the obligations,
Stock or dividends of GKX, or (c) other than the Stock of GKX owned by the
Borrower on the Closing Date and the capital contributions made by the Borrower
before the Closing Date, own, purchase or acquire any Stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
GKX.

 

ARTICLE 8

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 8.1. Events of Default. Any one or more of the following shall
constitute an Event of Default hereunder:

 

(a) The Borrower fails to pay when due any payment of principal due on any of
the Notes; or

 

66



--------------------------------------------------------------------------------

(b) The Borrower fails to pay within 5 days of the due date therefor any payment
of (i) interest due on any of the Notes or (ii) any fees or other amounts
(except principal and interest as specified in Section 8.1(a) and (b)(i)) due
hereunder; or

 

(c) The Borrower or any Subsidiary defaults in any payment of principal or
interest on any other obligation for Indebtedness for Money Borrowed or any
obligation under a Capital Lease, any obligation under a conditional sale or
other title retention agreement, any obligation issued or assumed as full or
partial payment for property whether or not secured by a purchase money
mortgage, or any obligation under notes payable or drafts accepted representing
extensions of credit, in any case having a principal amount of $12,500,000 or
more beyond any period of grace provided with respect thereto, or the Borrower
or any Subsidiary fails to perform or observe any other agreement, term,
condition or covenant contained in any agreement under which any such obligation
is created (or if any other event thereunder or any such agreement shall occur
and be continuing), and in each case the effect of such failure or other event
is to cause or to permit the holder or holders of such obligation (or a trustee
on behalf of such holder or holders) to cause such obligation to become due
prior to any stated maturity; or

 

(d) Any representation or warranty contained herein or in any other Loan
Document or deemed to have been made hereunder or thereunder or made by or
furnished in writing on behalf of the Borrower in connection herewith or
therewith shall be false or misleading in any material respect as of the date
made or deemed to have been made, or the Borrower fails to perform or observe
any covenant contained in Sections 6.1, 6.3, 6.5, 6.15 or Article 7; or

 

(e) The Borrower fails to perform or observe any covenant, term or condition
contained in this Agreement (other than those contained in Sections 6.1, 6.3,
6.5, 6.15 or Article 7) or any other Loan Document and such failure shall
continue for more than 30 days after the earlier of (i) the date which the
Borrower obtains knowledge thereof or (ii) the Borrower is given notice thereof;
or

 

(f) The Borrower or any Subsidiary shall make or take any action to make an
assignment for the benefit of creditors, petition or take any action to petition
any tribunal for the appointment of a custodian, receiver or any trustee for it
or any of its assets, or shall commence or take any action to commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution, liquidation or debtor relief law or statute of any
jurisdiction, whether now or hereafter in effect including, without limitation,
the Bankruptcy Code; or, if there shall have been filed any such petition or
application, or any such proceeding shall have been commenced against it, which
remains unstayed and in effect for more than 60 days or in which an order for
relief is entered; or the Borrower or any Subsidiary by any act or omission
shall indicate its consent to, approval of or acquiescence in any such petition,
application or proceeding or order for relief or the appointment of a custodian,
receiver or any trustee for it or any of its properties, or shall suffer to
exist any such custodianship, receivership or trusteeship; or

 

67



--------------------------------------------------------------------------------

(g) The Borrower or any Subsidiary shall have concealed, removed, or permitted
to be concealed or removed, any part of its property, with intent to hinder,
delay or defraud its creditors or any of them, or made or suffered a transfer of
any of its property which may be fraudulent under any bankruptcy, fraudulent
conveyance or similar law; or shall have made any transfer of its property to or
for the benefit of a creditor at a time when other creditors similarly situated
have not been paid while the Borrower or such Subsidiary is insolvent; or shall
have suffered or permitted, while insolvent, any creditor to obtain a Lien upon
any of its property through legal proceedings or distraint which is not vacated
or bonded within 60 days from the date thereof; or

 

(h) Any order, judgment or decree is entered in any proceedings against the
Borrower decreeing the dissolution of the Borrower and such order, judgment or
decree remains unstayed and in effect for more than 60 days; or

 

(i) Any order, judgment or decree is entered in any proceedings against the
Borrower or any Subsidiary decreeing a split-up of the Borrower or such
Subsidiary which requires the divestiture of assets representing a substantial
part, or the divestiture of the Stock of a Subsidiary whose assets represent a
substantial part, of the consolidated assets of the Borrower and the
Subsidiaries (determined in accordance with GAAP) or which requires the
divestiture of assets or Stock of a Subsidiary which shall have contributed a
Substantial Part of Consolidated Net Earnings for any of the 3 fiscal years then
most recently ended, and such order, judgment or decree remains unstayed and in
effect for more than 30 days; or

 

(j) A final judgment (other than judgments which are covered by enforceable
insurance policies issued by solvent carriers) in an amount in excess of
$12,500,000 is rendered against the Borrower or any Subsidiary and, within 30
days after entry thereof, such judgment is not discharged or execution thereof
stayed pending appeal, or within 30 days after the expiration of any such stay,
such judgment is not discharged or provided for in accordance with a court
approved order; or

 

(k) Either (i) any single employer Plan or Multiemployer Plan fails to maintain
the minimum funding standard required by Section 412 of the Code for any plan
year or a waiver of such standard is sought or granted under Section 412(d) of
the Code, or (ii) any single employer Plan or Multiemployer Plan subject to
Title IV of ERISA is or has been terminated or the subject of termination
proceedings under ERISA, or (iii) the Borrower or a Subsidiary of the Borrower
or an ERISA Affiliate has incurred a liability to or on account of any Plan
under Section 4062, 4063, 4064, 4201 or 4204 of ERISA, or (iv) the Borrower or a
Subsidiary of the Borrower has engaged in a prohibited transaction, and there
results from any of the events specified in clauses (i) through (iv) above a
liability to the PBGC or any Plan, or a liability, penalty or tax under ERISA or
Section 4975 of the Code, as the case may be, equal to or greater than
$12,500,000 that is not paid within 10 days of the due date therefor; or

 

(l) Except pursuant to their release or termination in accordance with their
terms or the terms hereof, (i) any of the Collateral Documents shall cease, for
any reason, to be in full force and effect, or the Borrower or any other Person
which is a party to any of the Collateral Documents shall so assert, or (ii) any
Lien created by any of the Collateral Documents shall cease to be enforceable
and of the same effect and priority purported to by created thereby; or

 

68



--------------------------------------------------------------------------------

(m) The Subsidiary Guaranty shall cease, for any reason, to be in full force and
effect or the Borrower or any party thereto shall so assert; or

 

(n) A Change of Control.

 

Section 8.2. Remedies on Default.

 

(a) Upon the occurrence of an Event of Default (other than an Event of Default
described in Section 8.1(f)) and during the continuation thereof, the Agent may
and, at the request of the Required Lenders and at their option, shall
(i) terminate the obligation of each Lender to make Revolving Loans and of the
L/C Issuer to issue Letters of Credit and the Swing Line Bank to make Swing Line
Advances, and (ii) declare the Notes, including, without limitation, principal,
accrued interest and costs of collection (including, without limitation,
reasonable attorneys’ fees if collected by or through an attorney at law or in
any judicial proceedings) immediately due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are expressly
waived.

 

(b) Upon the occurrence of an Event of Default under Section 8.1(f), (i) all
obligations of the Lenders, the L/C Issuer and the Swing Line Bank to the
Borrower, including, without limitation, all obligations to extend Revolving
Loans and issue Letters of Credit under this Agreement, shall automatically
terminate and (ii) the Notes, including, without limitation, principal, accrued
interest and costs of collection (including, without limitation, reasonable
attorneys’ fees if collected by or through an attorney at law or in bankruptcy
or in any other judicial proceedings) shall be immediately due and payable,
without presentment, demand, protest, or any other notice of any kind, all of
which are expressly waived.

 

(c) Upon the occurrence of an Event of Default and acceleration of the Notes as
provided in Sections 8.2(a) or (b), the Agent may pursue any remedy available
under this Agreement, under the Notes, or under any other Loan Document, or
available at law or in equity, all of which shall be cumulative. The order and
manner in which the rights and remedies of the Agent under the Loan Documents
and otherwise may be exercised shall be determined by the Required Lenders or
the Agent in its discretion. The Agent may, irrespective of whether it is taking
any of the actions described in this Section 8.2 or otherwise, make demand upon
the Borrower to, and forthwith upon such demand the Borrower will, pay to the
Agent on behalf of the Lenders in same-day funds at the Agent’s office
designated in such demand, for deposit in such interest-bearing account as the
Agent shall specify (the “L/C Cash Collateral Account”), an amount equal to 105%
of the Letter of Credit Obligations then outstanding. If at any time the Agent
determines that any funds held in the L/C Cash Collateral Account are subject to
any right or claim of any Person other than the Agent, the L/C Issuer and the
Lenders or that the total amount of such funds is less than the amount required
to be on deposit hereunder, the Borrower will, forthwith upon demand by the
Agent, pay to the Agent, as additional funds to be deposited and held in the L/C
Cash Collateral Account, an amount equal to the excess of (i) such amount
required to be deposited hereunder over (ii) the total amount of funds, if any,
then held in the L/C Cash Collateral Account that the Agent determines to be
free and clear of any such right and claim. The L/C Cash Collateral Account
shall be in the name and under the sole dominion and control of the Agent. The
Agent shall have no obligation to invest any amounts on deposit in the L/C Cash
Collateral Account. The Borrower grants to the Agent, for its benefit and the
benefit

 

69



--------------------------------------------------------------------------------

of the Lenders and the L/C Issuer, a lien on and security interest in the L/C
Cash Collateral Account and all amounts on deposit therein as collateral
security for the performance of its obligations under this Agreement and the
other Loan Documents. The Agent shall have all rights and remedies available to
it under applicable law with respect to the L/C Cash Collateral Account and all
amounts on deposit therein.

 

ARTICLE 9

 

THE AGENT

 

Section 9.1. Appointment and Authorization. Each Lender hereby designates
Rabobank as the Agent to act as herein specified. Each Lender hereby irrevocably
authorizes, and each holder of any Note by the acceptance of a Note shall be
deemed irrevocably to authorize, the Agent to take such action on its behalf
under the provisions of this Agreement and the Notes and any other instruments
and agreements referred to herein and to exercise such powers and to perform
such duties hereunder and thereunder as are specifically delegated to or
required of the Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto. The Agent may perform any of its duties
hereunder by or through its agents or employees.

 

Section 9.2. Nature of Duties of the Agent. The Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement. Neither the
Agent nor any of its officers, directors, employees or agents shall be liable
for any action taken or omitted by it as such hereunder or in connection
herewith, unless found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Person’s gross negligence or
willful misconduct. Without limiting in any way the standard of care established
by the immediately preceding sentence, in performing its duties and
responsibilities set forth in this Agreement, the Agent shall act in accordance
with its customary banking practices. The Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of any Lender, and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon the Agent any obligations in respect of this Agreement except as
expressly set forth herein.

 

Section 9.3. Lack of Reliance on the Agent.

 

(a) Each Lender agrees that, independently and without reliance upon the Agent,
any other Lender, or the directors, officers, agents or employees of the Agent
or of any other Lender, each Lender, to the extent it deems appropriate, has
made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of the Borrower and the Subsidiaries in
connection with the taking or not taking of any action in connection with this
Agreement and the other Loan Documents, including the decision to enter into
this Agreement, and (ii) its own appraisal of the creditworthiness of the
Borrower and the Subsidiaries. Except for information or notices provided to the
Agent pursuant to the terms of this Agreement, which the Agent agrees to provide
each Lender timely copies thereof, the Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the making of the Revolving Loans or at any time or times
thereafter.

 

70



--------------------------------------------------------------------------------

(b) The Agent shall not be responsible to any Lender for the truth, accuracy or
completeness of any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, collectibility, priority or sufficiency of this Agreement or the
Notes or the financial condition of the Borrower or the Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or the Notes, or
the financial condition of the Borrower or the Subsidiaries, or the existence or
possible existence of any Default or Event of Default.

 

Section 9.4. Certain Rights of the Agent.

 

(a) If the Agent shall request instructions from the Required Lenders with
respect to any act or action (including the failure to act) in connection with
this Agreement, the Agent shall be entitled to refrain from such act or taking
such action unless and until the Agent shall have received instructions from the
Required Lenders and the Agent shall not incur liability to any Person by reason
of so refraining. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against the Agent as a result of the Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders; provided, however, that the Agent shall not be required to act
or not act in accordance with any instructions of the Required Lenders if to do
so would expose the Agent to significant liability or would be contrary to any
Loan Document or to applicable law.

 

(b) The Agent may assume that no Event of Default has occurred and is
continuing, unless the Agent has received notice from the Borrower stating the
nature of the Event of Default, or has received notice from a Lender stating the
nature of the Event of Default and that such Lender considers the Event of
Default to have occurred and to be continuing.

 

(c) If the Agent may not, pursuant to Section 9.4(b), assume that no Event of
Default has occurred and is continuing, the Agent shall give notice thereof to
the Lenders and shall act or not act upon the instructions of the Required
Lenders, provided that the Agent shall not be required to act or not act if to
do so would expose the Agent to significant liability or would be contrary to
any Loan Document or to applicable law, and provided further, that if the
Required Lenders fail, for 5 days after the receipt of notice from the Agent, to
instruct the Agent, then the Agent, in its discretion, may act or not act as it
deems advisable for the interests of the Lenders.

 

Section 9.5. Liability of the Agent. Neither the Agent nor any of its respective
directors, officers, agents, or employees shall be liable for any action taken
or not taken by them under or in connection with the Loan Documents, except for
their own gross negligence or willful misconduct as determined by a final,
non-appealable judicial order. Without limitation on the foregoing, the Agent
and its respective directors, officers, agents, and employees:

 

(a) may treat the payee of any Note as the holder thereof until the Agent
receives notice of the assignment or transfer thereof in form satisfactory to
the Agent, signed by the payee and may treat each Lender as the owner of that
Lender’s interest in the obligations due to the Lenders for all purposes of this
Agreement until the Agent receives notice of the assignment or transfer thereof,
in form satisfactory to the Agent, signed by that Lender;

 

71



--------------------------------------------------------------------------------

(b) may consult with legal counsel, in-house legal counsel, independent public
accountants, in-house accountants and other professionals, or other experts
selected by it with reasonable care, or with legal counsel, independent public
accountants, or other experts for the Borrower, and shall not be liable for any
action taken or not taken by it or them in good faith in accordance with the
advice of such legal counsel, independent public accountants, or experts;

 

(c) makes no representation or warranty to any Lender and will not be
responsible to any Lender for any statement, warranty, or representation made in
any of the Loan Documents or in any notice, certificate, report, request, or
other statement (written or oral) in connection with any of the Loan Documents;

 

(d) except to the extent expressly set forth in the Loan Documents, shall have
no duty to ascertain or inquire as to the performance or observance by the
Borrower or any other Person of any of the terms, conditions, or covenants of
any of the Loan Documents or to inspect the property, books, or records of the
Borrower or any Subsidiary or other Person;

 

(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, effectiveness, sufficiency, or value of
any Loan Document any other instrument or writing furnished pursuant thereto or
in connection therewith, or the creation, attachment, perfection or priority of
any Lien purported to be created under or contemplated by any Loan Document;

 

(f) shall have no liability or responsibility to any Loan Party for any failure
on the part of any Lender to comply with any obligation to be performed by such
Lender under this Agreement;

 

(g) shall not incur any liability by acting or not acting in reliance upon any
Loan Document, notice, consent, certificate, document, statement, telecopier
message or other instrument or writing believed by it or them to be genuine and
to have been signed, sent or made by the proper Person; and

 

(h) shall not incur any liability for any arithmetical error in computing any
amount payable to or receivable from any Lender hereunder, including, without
limitation, payment of principal and interest on the Notes, Revolving Loans, and
other amounts; provided that promptly upon discovery of such an error in
computation, the Agent, the Lenders, and (to the extent applicable) the Borrower
shall make such adjustments as are necessary to correct such error and to
restore the parties to the position that they would have occupied had the error
not occurred.

 

Section 9.6. Indemnification. Each Lender shall, ratably in accordance with the
respective outstanding principal amount of its Revolving Loans, indemnify and
hold the Agent and its directors, officers, agents, and employees harmless
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever (including, without limitation, attorneys’ fees and
disbursements) that may be imposed on, incurred by, or asserted against it or
them in any way relating to or arising out of this Agreement or any of the other
Loan Documents or of the failure by the Borrower to pay the obligations due to
the Lenders hereunder or under the Notes or any action taken or not taken by it
as the Agent under any Loan Document; provided that no

 

72



--------------------------------------------------------------------------------

Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the Agent’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender shall reimburse the Agent upon
demand for that Lender’s ratable share of any cost or expense incurred by the
Agent in connection with the negotiation, preparation, execution, delivery,
administration, amendment, waiver, refinancing, restructuring, reorganization
(including a bankruptcy reorganization), or enforcement of the Loan Documents,
to the extent that the Borrower fails to pay such cost or expense upon demand.

 

Section 9.7. Agent and Its Affiliates. Rabobank (and each successor Agent) has
the same rights and powers under the Loan Documents as any other Lender and may
exercise the same as though it were not the Agent; and the term the “Lender” or
the “Lenders” includes Rabobank in its individual capacity. Rabobank (and each
successor Agent) and its Affiliates may accept deposits from, lend money to, and
generally engage in any kind of banking, trust or other business with the
Borrower and any Affiliate of the Borrower, as if it were not the Agent and
without any duty to account therefor to the Lenders. Rabobank (and each
successor Agent) need not account to any other Lender for any monies received by
it for reimbursement of its costs, expenses and fees as the Agent hereunder, or
for any monies received by it in its capacity as a Lender hereunder, except as
otherwise provided herein. This Agreement shall not be deemed to constitute a
joint venture or partnership between the Lenders.

 

Section 9.8. Successor Agent. The Agent may resign as such at any time by
written notice to the Borrower and the Lenders, to be effective upon a
successor’s acceptance of appointment as the Agent. In such event, the Required
Lenders shall appoint a successor Agent or Agents, who must be from among the
Lenders, subject to the Borrower’s written approval so long as no Default or
Event of Default exists hereunder; provided that the Agent shall be entitled to
appoint a successor Agent from among the Lenders, subject to acceptance of
appointment by that successor Agent, if the Required Lenders (with the
Borrower’s written approval, if required) have not appointed a successor Agent
within 30 days after the date the Agent gave notice of resignation or was
removed. Upon a successor’s acceptance of appointment as the Agent, the
successor will thereupon succeed to and become vested with all the rights,
powers, privileges, and duties of the Agent under the Loan Documents, and the
resigning the Agent will thereupon be discharged from its duties and obligations
thereafter arising under the Loan Documents.

 

Section 9.9. Agent May File Proofs of Claim. The Agent may file such proofs of
claim and other papers or documents as may be necessary or advisable in order to
have the claims of the Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Agent, its agents,
financial advisors and counsel) and the Lenders allowed in any judicial
proceedings relative to any Loan Party, or any of their respective creditors or
property, and shall be entitled and empowered to collect, receive and distribute
any monies, securities or other property payable or deliverable on any such
claims and any custodian in any such judicial proceedings is hereby authorized
by each Lender to make such payments to the Agent and, in the event that the
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Agent any amount due to the Agent for the reasonable compensation,
expenses, disbursements and advances of the Agent, its agents, financial
advisors and counsel, and any other amounts due the Agent. Nothing contained in
this Agreement or the other Loan

 

73



--------------------------------------------------------------------------------

Documents shall be deemed to authorize the Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Notes or the rights of any holder
thereof, or to authorize the Agent to vote in respect of the claim of any Lender
in any such proceeding.

 

Section 9.10. Release of Collateral.

 

(a) Each Lender hereby directs the Agent to, in accordance with the terms of
this Agreement, and the Agent agrees to, release or subordinate any Lien held by
the Agent for the benefit of Lenders:

 

(i) against all of the Collateral, upon final payment in full of the Obligations
and termination of this Agreement; or

 

(ii) against any part of the Collateral sold or disposed of by the applicable
Loan Party if such sale or disposition is permitted hereunder or is otherwise
consented to by the requisite Lenders for such release as set forth in
Section 10.2; or

 

(iii) against any property of any Loan Party which does not constitute
Collateral under any Collateral Document.

 

(b) Each Lender hereby directs the Agent to, and the Agent hereby agrees to,
execute and deliver or file such termination and partial release statements and
do such other things as are reasonably necessary to release Liens to be released
pursuant to this Section 9.10 promptly upon the effectiveness of any such
release. Upon request by the Agent at any time, the Lenders will confirm in
writing the Agent’s authority to release particular types or items of Collateral
pursuant to this Section 9.10.

 

Section 9.11. Co-Syndication Agents and Co-Documentation Agents. It is expressly
acknowledged and agreed by the Agent, each Lender and the Borrower, for the
benefit of the Syndication Agent and the Co-Documentation Agents, that the
Co-Syndication Agents and the Co-Documentation Agents, each in such capacity,
have no duties or obligations whatsoever with respect to this Agreement, the
Notes or any other document or any matter related thereto.

 

Section 9.12. Termination of Intercreditor Agreement. Each party hereto agrees
to the cancellation and termination of the Intercreditor Agreement (as defined
in the Existing Credit Agreement), and each party hereto hereby releases and
discharges the Collateral Agent (as defined in the Intercreditor Agreement) and
all of the other parties to the Intercreditor Agreement, and their respective
successors and assigns, from any and all obligations, liabilities, undertakings,
agreements, promises, covenants, costs or expenses arising out of, accruing
under or relating to the Intercreditor Agreement.

 

ARTICLE 10

 

MISCELLANEOUS

 

Section 10.1. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given to such party

 

74



--------------------------------------------------------------------------------

at its address or applicable facsimile number set forth on the signature pages
hereof, or such other address or applicable facsimile number as such party may
hereafter specify by notice to the Agent and the Borrower. Each such notice,
request or other communication shall be effective (a) if given by facsimile,
when such facsimile is transmitted to the facsimile number specified in this
Section 10.1 and confirmation is received, (b) if given by mail, 72 hours after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, or (c) if given by any other means (including, without
limitation, by air courier), when delivered or received at the address specified
in this Section 10.1; provided that notices to the Agent shall not be effective
until received.

 

Section 10.2. Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or the other Loan Documents, nor consent to any departure by any
party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that:

 

(i) no amendment, waiver or consent shall, unless in writing and signed by all
the Lenders, do any of the following: (1) waive any of the conditions specified
in Section 4.1; (2) change the percentage of the Commitments, or the number or
identity of the Lenders which shall be required for the Lenders or any of them
to take any action hereunder; (3) release any material Subsidiary from liability
under the Subsidiary Guaranty; (4) release all or any substantial portion of the
Collateral, except as permitted by Section 9.10; (5) modify the definition of
“Required Lenders”; (6) modify this Section 10.2; (7) reduce the principal of,
or rate of interest or fees on, the Revolving Loans or Letter of Credit
Obligations, or subordinate any rights of any Lender with respect to such
Lender’s Revolving Loans or interest in Letter of Credit Obligations; or
(8) postpone or extend any scheduled date fixed for the payment in respect of
principal of, or interest or fees on, the Revolving Loans hereunder; and

 

(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Lenders affected thereby, increase the Commitment or other contractual
obligations of such Lenders to the Borrower.

 

(b) Notwithstanding the foregoing, (i) no amendment, waiver or consent shall,
unless in writing and signed by the Agent in addition to the Lenders required
hereinabove to take such action, affect the rights or duties of the Agent under
this Agreement or under any other Loan Document, (ii) no amendment, waiver or
consent shall, unless in writing and signed by the L/C Issuer in addition to the
Lenders required hereinabove to take such action, affect the rights or duties of
the L/C Issuer under this Agreement or under any other Loan Document, (iii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Bank in addition to the Lenders required hereinabove to take such action,
affect the rights or duties of the Swing Line Bank under this Agreement or under
any other Loan Document and (iv) any Lender may, without the consent of any
other Lender, waive its right to receive its share of any mandatory prepayment
of its Revolving Loans hereunder.

 

(c) Each Lender grants to the Agent the right to purchase all (but not less than
all) of such Lender’s Commitment and Revolving Loans owing to it and the Note
held by it and all of its rights and obligations hereunder and under the other
Loan Documents at a price equal to the

 

75



--------------------------------------------------------------------------------

aggregate principal amount of outstanding Revolving Loans owed to such Lender
(together with all accrued and unpaid interest and fees owed to such Lender),
which right may be exercised by the Agent if such Lender refuses to execute any
amendment, waiver or consent which requires its written consent so long as such
right is exercised within 90 days of the date any approval for such amendment,
waiver or consent was due. Each Lender agrees that if the Agent exercises its
option hereunder, it shall promptly execute and deliver all agreements and
documentation necessary to effectuate such assignment as set forth in
Section 10.5.

 

Section 10.3. No Waiver; Remedies Cumulative. No failure or delay on the part of
the Agent, any Lender or any holder of a Note in exercising any right or remedy
hereunder or under any other Loan Document, and no course of dealing between any
Borrower and the Agent, any Lender or the holder of any Note shall operate as a
waiver thereof, nor shall any single or partial exercise of any right or remedy
hereunder or under any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right or remedy hereunder or
thereunder. The rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which the Agent, any Lender or the
holder of any Note would otherwise have. No notice to or demand on Borrower not
required hereunder or under any other Loan Document in any case shall entitle
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Agent, the Lenders or
the holder of any Note to any other or further action in any circumstances
without notice or demand.

 

Section 10.4. Payment of Expenses, Etc. The Borrower shall:

 

(a) (i) whether or not the transactions hereby contemplated are consummated, pay
on demand all costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
the Loan Documents at any time (including, without limitation, (A) all
reasonable due diligence, syndication, transportation, computer, duplication,
IntraLinks, appraisal, audit, insurance and consultant fees and expenses, and
(B) the reasonable fees and expenses of counsel (including the allocated costs
of in-house counsel) for the Agent with respect thereto, with respect to
advising the Agent as to its rights and responsibilities, or the perfection,
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party arising out of any Default or any events or circumstances that may
give rise to a Default and with respect to presenting claims in or otherwise
participating in or monitoring any bankruptcy, insolvency or other similar
proceeding involving creditors’ rights generally and any proceeding ancillary
thereto), and (ii) pay on demand all costs and expenses of the Agent, the L/C
Issuer and each Lender in connection with the enforcement of the Loan Documents
against any Loan Party during the existence of any Default or Event of Default,
whether in any action, suit or litigation, any bankruptcy, insolvency or other
similar proceeding affecting creditors’ rights generally or otherwise
(including, without limitation, the reasonable fees and expenses of counsel
(including the allocated costs of in-house counsel) for the Agent, the L/C
Issuer and each Lender with respect thereto), provided, however, that with
respect to clause (ii) above, the Borrower shall be obligated to pay the costs
and expenses of only one primary counsel for the Lenders and one local counsel
in each jurisdiction in which Collateral is located or in which an action, suit,
litigation or proceeding is brought or located;

 

76



--------------------------------------------------------------------------------

(b) subject, in the case of certain Taxes, to the applicable provisions of
Section 3.10(b), pay and hold each of the Agent, the L/C Issuer and the Lenders
harmless from and against any and all present and future stamp, documentary, and
other similar Taxes with respect to this Agreement, the Notes and any other Loan
Documents, any Collateral, or any payments due thereunder, and save each of the
Agent, the L/C Issuer and the Lenders harmless from and against any and all
liabilities with respect to or resulting from any delay or omission to pay such
Taxes;

 

(c) indemnify the Agent, the L/C Issuer and each Lender, and their respective
officers, directors, employees, representatives and agents from, and hold each
of them harmless against, any and all costs, losses, liabilities, claims,
damages or expenses incurred by any of them (whether or not any of them is
designated a party thereto) (an “Indemnitee”) arising out of or by reason of any
investigation, litigation or other proceeding related to any actual or proposed
use of any Letter of Credit or the proceeds of any of the Revolving Loans or any
Person’s entering into and performing of the Agreement, the Notes, or the other
Loan Documents, including, without limitation, the reasonable fees actually
incurred and disbursements of counsel (including foreign counsel and allocated
costs of in-house counsel) incurred in connection with any such investigation,
litigation or other proceeding; provided, however, the Borrower shall not be
obligated to indemnify any Indemnitee for any of the foregoing found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnitee’s gross negligence or willful misconduct; and

 

(d) without limiting the indemnities set forth in Section 10.4(c), indemnify
each Indemnitee for any and all expenses and costs (including, without
limitation, remedial, removal, response, abatement, cleanup, investigative,
closure and monitoring costs), losses, claims (including claims for contribution
or indemnity and including the cost of investigating or defending any claim and
whether or not such claim is ultimately defeated, and whether such claim arose
before, during or after Borrower’s ownership, operation, possession or control
of its business, property or facilities or before, on or after the date hereof,
and including also any amounts paid incidental to any compromise or settlement
by the Indemnitee or Indemnitees to the holders of any such claim), lawsuits,
liabilities, obligations, actions, judgments, suits, disbursements,
encumbrances, liens, damages (including, without limitation, damages for
contamination or destruction of natural resources), penalties and fines of any
kind or nature whatsoever (including, without limitation, in all cases the
reasonable fees actually incurred, other charges and disbursements of counsel,
including allocated costs of in-house counsel, in connection therewith)
incurred, suffered or sustained by that Indemnitee based upon, arising under or
relating to Environmental Laws based on, arising out of or relating to in whole
or in part, the existence or exercise of any rights or remedies by any
Indemnitee under this Agreement, any other Loan Document or any related
documents (but excluding those incurred, suffered or sustained by any Indemnitee
as a result of any action taken by or on behalf of the Lenders with respect to
any Subsidiary of the Borrower (or the assets thereof) owned or controlled by
the Lenders.

 

If and to the extent that the obligations of the Borrower under this
Section 10.4 are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law. The Borrower shall not be
liable under this Agreement for any settlement made by any Indemnitees without
the

 

77



--------------------------------------------------------------------------------

Borrower’s prior consent, which consent shall not be unreasonably withheld;
provided, however, that the Borrower’s consent shall be deemed given if the
Borrower fails to respond to a request by the applicable Indemnitee to the
Borrower for such consent within 5 days of delivery of such request.

 

Section 10.5. Benefit of Agreement.

 

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto,
provided that the Borrower may not assign or transfer any of its interest
hereunder without the prior written consent of the Lenders. Nothing in this
Agreement express or implied is intended or shall be construed to give any
Person other than the parties hereto any legal or equitable right, remedy or
claim under or in respect of this Agreement or any covenant, condition or
provision herein contained, and all such covenants conditions and provisions are
and shall be held to be for the sole and exclusive benefit of the parties hereto
and their respective successors and assigns.

 

(b) Any Lender may make, carry or transfer Revolving Loans at, to or for the
account of, any of its branch offices or the office of an Affiliate of such
Lender.

 

(c) (i) Each Lender may assign all or a portion of its interests, rights and
obligations under this Agreement (including all or a portion of its Commitment
and any of the Revolving Loans at the time owing to it and the Note held by it)
to any Eligible Assignee; provided, however, that (A) the Agent and the Borrower
must give their prior written consent to such assignment (which consent shall
not be unreasonably withheld or delayed, and provided that the consent of the
Borrower shall not be required if an Event of Default has occurred and is
continuing) unless such assignment is to an Affiliate of the assigning Lender or
made pursuant to Section 10.2(c), and (B) the amount of the Commitment, in the
case of assignment of a Commitment, or Revolving Loans, in the case of
assignment of Revolving Loans, of the assigning Lender subject to each
assignment (determined as of the date the assignment and acceptance with respect
to such assignment is delivered to the Agent), shall not be less than
$5,000,000. The parties to each such assignment shall execute and deliver to the
Agent an Assignment and Acceptance, together with the Note subject to such
assignment and, unless such assignment is to an Affiliate of such Lender or such
assignment is pursuant to Section 10.2(c), a processing and recordation fee of
$3,500. The Borrower shall not be responsible for such processing and
recordation fee or any costs or expenses incurred by any Lender or the Agent in
connection with such assignment. From and after the effective date specified in
each Assignment and Acceptance, which effective date shall be at least 5
Business Days after the execution thereof, the assignee thereunder shall be a
party hereto and to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement.
Within 5 Business Days after receipt of the notice and the Assignment and
Acceptance, the Borrower, at its own expense, shall execute and deliver to the
Agent, in exchange for the surrendered Note, a new Note to the order of such
assignee in a principal amount equal to the Commitment or Revolving Loans
assumed by it pursuant to such Assignment and Acceptance and new Note to the
assigning Lender in the amount of its retained Commitment or amount of its
retained Revolving Loans. Such new Note shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note, shall
be dated the date of the surrendered Note which they replace, and shall
otherwise be in substantially the form of Exhibit A.

 

78



--------------------------------------------------------------------------------

(d) Each Lender may, without the consent of the Borrower or the Agent, sell
participations to one or more banks or other entities in all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment in the Revolving Loans owing to it and the Note held by it),
provided, however, that (i) no Lender may sell a participation in its Commitment
or Revolving Loans (after giving effect to any permitted assignment hereof) in
an amount in excess of 50% of its Commitment or Revolving Loans, and the selling
Lender must retain after the sale of such participation a minimum aggregate
amount of its Commitment or Revolving Loans, as the case may be, of $10,000,000,
provided, however, sales of participations to an Affiliate of such Lender shall
not be included in such calculation; provided, however, no such maximum amount
shall be applicable to any such participation sold at any time there exists an
Event of Default hereunder, (ii) such Lender’s obligations under this Agreement
shall remain unchanged, (iii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and (iv) the
participating bank or other entity shall not be entitled to the benefit (except
through its selling Lender) of the cost protection provisions contained in
Article 3, and (v) the Borrower and the Agent and other Lenders shall continue
to deal solely and directly with each Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Revolving Loans and to approve any amendment,
modification or waiver of any provisions of this Agreement. Any Lender selling a
participation hereunder shall provide prompt written notice to the Borrower of
the name of such participant.

 

(e) Any Lender or participant may, in connection with the assignment or
participation or proposed assignment or participation, pursuant to this
Section 10.5(e), disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower or the Subsidiaries
furnished to such Lender by or on behalf of the Borrower or any Subsidiary. With
respect to any disclosure of confidential, non-public, proprietary information,
such proposed assignee or participant shall agree in writing to use the
information only for the purpose of making any necessary credit judgments with
respect to this credit facility and not to use the information in any manner
prohibited by any law, including, without limitation, the securities laws of the
United States. The proposed participant or assignee shall agree not to disclose
any of such information except (i) to directors, employees, auditors or counsel
to whom it is necessary to show such information, each of whom shall be informed
of the confidential nature of the information and shall agree to use the
information and to hold the information as confidential all in the same manner
described above, (ii) in any statement or testimony pursuant to a subpoena or
order by any court, governmental body or other agency asserting jurisdiction
over such entity, or as otherwise required by law (provided prior notice is
given to the Borrower and the Agent unless otherwise prohibited by the subpoena,
order or law), and (iii) upon the request or demand of any regulatory agency or
authority with proper jurisdiction. The proposed participant or assignee shall
further agree to return all documents or other written material and copies
thereof received from any Lender, the Agent or the Borrower relating to such
confidential information unless otherwise properly disposed of by such entity.

 

79



--------------------------------------------------------------------------------

(f) Any Lender may at any time assign all or any portion of its rights in this
Agreement and the Note issued to it to a Federal Reserve Bank; provided that no
such assignment shall release the Lender from any of its obligations hereunder.

 

Section 10.6. Governing Law; Submission to Jurisdiction, Etc.

 

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
UNDER THE NOTES SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE
OF NEW YORK.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE NOTES OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, OR ANY NEW YORK COURT SITTING IN NEW YORK
COUNTY, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER HEREBY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVE TRIAL BY JURY, AND THE BORROWER HEREBY IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
RESPECTIVE JURISDICTIONS.

 

(c) THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS
SAID ADDRESS, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING.

 

(d) Nothing herein shall affect the right of the Agent, any Lender, any holder
of a Note or any party to serve process in any other manner permitted by law or
to commence legal proceedings or otherwise proceed against the Borrower in any
other jurisdiction.

 

(e) Any controversy or disagreement regarding any of the Loan Documents may be
settled by arbitration if unanimously agreed upon by the Borrower, the Agent and
each Lender (with it being understood that each of such parties shall be
entitled to make such a decision in its sole and absolute discretion).
Notwithstanding anything to the contrary contained in this Agreement, in no
event shall arbitration be a condition precedent to any right of legal action or
right of equity. Any such arbitration (if selected by the Borrower, the Agent,
and the Lenders) shall be conducted in a manner which is acceptable to all of
such parties.

 

80



--------------------------------------------------------------------------------

Section 10.7. Independent Nature of the Lenders’ Rights. The amounts payable at
any time hereunder to each Lender shall be a separate and independent debt, and
each Lender shall be entitled to protect and enforce its rights pursuant to this
Agreement and its Note, and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.

 

Section 10.8. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. In proving this Agreement
in any judicial proceedings, it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom such enforcement
is sought. Any signatures delivered by a party by facsimile transmission or by
e-mail transmission of an adobe file format document (also known as a PDF file)
shall be deemed an original signature hereto.

 

Section 10.9. Effectiveness; Survival.

 

(a) This Agreement shall become effective as of the Closing Date when all of the
parties hereto shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered the same to the Agent.

 

(b) The obligations of the Borrower under Sections 3.10(b), 3.13, 3.14, 3.18,
and 10.4 shall survive after the payment in full of the Notes after the Maturity
Date. All representations and warranties made herein, in the certificates,
reports, notices, and other documents delivered pursuant to this Agreement shall
survive the execution and delivery of this Agreement, the other Loan Documents,
and such other agreements and documents, the making of the Revolving Loans
hereunder, and the execution and delivery of the Notes.

 

Section 10.10. Severability. In case any provision in or obligation under this
Agreement or the other Loan Documents shall be invalid, illegal or
unenforceable, in whole or in part, in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

Section 10.11. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitation of, another covenant, shall not avoid
the occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 10.12. Change in Accounting Principles, Fiscal Year or Tax Laws. If
(a) any change in the preparation of the financial statements referred to in
Section 5.2 or 6.1 hereafter occasioned by the promulgation of rules,
regulations, pronouncements and opinions by or required by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or successors thereto or agencies with similar functions) results
in a material change in the method of calculation of financial covenants,
standards or terms found in this Agreement, (b) there is any change in the
Borrower’s fiscal quarter or fiscal year, or (c) there is a

 

81



--------------------------------------------------------------------------------

material change in federal tax laws which materially affects the Borrower’s or
any of the Subsidiaries’ ability to comply with the financial covenants,
standards or terms found in this Agreement, the Borrower and the Required
Lenders agree to enter into negotiations in order to amend such provisions so as
to equitably reflect such changes with the desired result that the criteria for
evaluating Borrower’s or any of the Subsidiaries’ financial condition shall be
the same after such changes as if such changes had not been made. Unless and
until such provisions have been so amended, the provisions of this Agreement
shall govern.

 

Section 10.13. Headings Descriptive; Entire Agreement. The headings of the
several sections and subsections of this Agreement are inserted for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement. This Agreement, the other Loan Documents, and the
agreements and documents required to be delivered pursuant to the terms of this
Agreement constitute the entire agreement among the parties hereto and thereto
regarding the subject matters hereof and thereof and supersede all prior
agreements, representations and understandings related to such subject matters.

 

Section 10.14. Time is of the Essence. Time is of the essence in interpreting
and performing this Agreement and all other Loan Documents.

 

Section 10.15. Usury. It is the intent of the parties hereto not to violate any
federal or state law, rule or regulation pertaining either to usury or to the
contracting for or charging or collecting of interest, and the Borrower and the
Lenders agree that, should any provision of this Agreement or of the Notes, or
any act performed hereunder or thereunder, violate any such law, rule or
regulation, then the excess of interest contracted for or charged or collected
over the maximum lawful rate of interest shall be applied to the outstanding
principal indebtedness due to the Lenders by the Borrower under this Agreement.

 

Section 10.16. Construction. Should any provision of this Agreement require
judicial interpretation, the parties hereto agree that the court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against one party by reason of the rule of construction
that a document is to be more strictly construed against the party who itself or
through its agents prepared the same, it being agreed that the Borrower, the
Agent, the Lenders and their respective agents have participated in the
preparation hereof.

 

Section 10.17. Loan Documents. All references to “Credit Agreement” or “Amended
and Restated Credit Agreement” or “Second Amended and Restated Credit Agreement”
or “Third Amended and Restated Credit Agreement” or “Fourth Amended and Restated
Credit Agreement” in any Loan Document shall hereafter refer to this Agreement,
as amended, restated or modified from time to time.

 

Section 10.18. Confidentiality. The Agent and each Lender agrees (on behalf of
itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
companies, any material non-public information supplied to it by the Loan
Parties pursuant to this Agreement or the other Loan Documents which is
identified in writing by the Loan Parties as being confidential at the time the
same is delivered to such Person (and which at

 

82



--------------------------------------------------------------------------------

the time is not, and does not thereafter become, publicly available or available
to such Person from another source not known to be subject to a confidentiality
obligation to such Person not to disclose such information), provided that
nothing herein shall limit the disclosure of any such information (a) to the
extent required by statute, rule, regulation or judicial process, (b) to counsel
for any Agent or any Lender, (c) to examiners, auditors or accountants, (d) in
connection with any litigation to which any Agent or any Lender is a party or
(e) to any assignee or participant (or prospective assignee or participant) so
long as such assignee or participant (or prospective assignee or participant)
first agrees, in writing, to be bound by confidentiality provisions similar in
substance to this Section 10.18. The Agent and each Lender agrees that, upon
receipt of a request or identification of the requirement for disclosure
pursuant to clause (d) hereof, it will make reasonable efforts to keep the Loan
Parties informed of such request or identification; provided that each Loan
Party acknowledges that the Agent and each Lender may make disclosure as
required or requested by any Governmental Authority or representative thereof
and that the Agent and each Lender may be subject to review by regulatory
agencies and may be required to provide to, or otherwise make available for
review by, the representatives of such parties or agencies any such non-public
information.

 

[Signatures on following pages]

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER:   GOLD KIST INC.

ADDRESS

 

244 PERIMETER CENTER PARKWAY, N.E.

Atlanta, Georgia 30346

Telecopy No.: 404-393-5421

Attention: Mr. Stephen O. West

          By:  

/s/ Stephen O. West

--------------------------------------------------------------------------------

  Name:   Stephen O. West   Title:  

Chief Financial Officer and

Vice President

            By:  

/s/ J. David Dyson

--------------------------------------------------------------------------------

    Name:   J. David Dyson     Title:   General Counsel, Vice President and
Secretary         [CORPORATE SEAL]

 

(SIGNATURES CONTINUE ON NEXT PAGE)

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

AGENT, L/C ISSUER AND LENDER:

  

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”,

NEW YORK BRANCH

Address:

 

245 Park Avenue

New York, New York 10167-0062

Telecopy No.: 212-916-7930

Attention: Corporate Securities Dept.

   By:  

/s/ Richard J. Beard

--------------------------------------------------------------------------------

   Name:   Richard J. Beard    Title:   Executive Director   

 

By:

 

 

/s/ Rebecca O. Morrow

--------------------------------------------------------------------------------

   Name:   Rebecca O. Morrow      Title:  

Executive Director

 

COMMITMENT

   $ 38,000,000    15.20 %

 

PAYMENT OFFICE:

245 Park Avenue

New York, New York 10167-0062

 

(SIGNATURES CONTINUE ON NEXT PAGE)

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDER:   SUNTRUST BANK

Address:

 

303 Peachtree Street, 3rd Floor

Atlanta, Georgia 30308

Telecopy No.: 404-230-5305

Attention: Hugh Brown

  By:  

/s/ Gregory L. Cannon

--------------------------------------------------------------------------------

  Name:   Gregory L. Cannon   Title:   Director                

 

COMMITMENT

   $ 33,000,000    13.20 %

 

PAYMENT OFFICE:

25 Park Avenue

Atlanta, Georgia 30302

 

(SIGNATURES CONTINUE ON NEXT PAGE)

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDER:

   ING CAPITAL LLC

Address:

 

1325 Avenue of the Americas

New York, New York 10019

Telecopy: (646) 424-6390

Attention: Lina A. Garcia

   By:  

/s/ Lina A. Garcia

--------------------------------------------------------------------------------

   Name:   Lina A. Garcia    Title:   Vice President                           

 

COMMITMENT

   $ 33,000,000    13.20 %

 

PAYMENT OFFICE:

1325 Avenue of the Americas

New York, New York 10019

 

(SIGNATURES CONTINUE ON NEXT PAGE)

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDER:   

HARRIS N.A. (formerly known as Harris

Trust and Savings Bank)

Address:

 

111 West Monroe Street

18th Floor West

Chicago, Illinois 60603

Telecopy No.: 312-765-8095

Attention: Phil Langheim

   By:  

/s/ Carl A. Blackham

--------------------------------------------------------------------------------

   Name:   Carl A. Blackham    Title:   Managing Director                       
   

 

COMMITMENT

   $ 33,000,000    13.20 %

 

PAYMENT OFFICE:

111 West Monroe Street

17th Floor West

Chicago, Illinois 60603

 

(SIGNATURES CONTINUE ON NEXT PAGE)

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDER:    U.S. BANK NATIONAL ASSOCIATION

Address:

 

950 17th Street

Suite 350

Denver, Colorado 80202-2868

Telecopy No.: 303-585-4732

Attention: Alan Schuler

   By:  

/s/ Alan V. Schuler

--------------------------------------------------------------------------------

      

Alan V. Schuler

Senior Vice President

                          

 

COMMITMENT

   $ 16,000,000    6.40 %

 

PAYMENT OFFICE:

950 17th Street

Suite 350

Denver, Colorado 80202-2868

 

(SIGNATURES CONTINUE ON NEXT PAGE)

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDER:    COBANK, ACB

Address:

 

5500 S. Quebec Street

Greenwood Village, Colorado 80111

Telecopy No.: 303-694-5850

Attention: Jim Stutzman, Vice President

   By:  

/s/ Jim Stutzman

--------------------------------------------------------------------------------

       Jim Stutzman, Vice President                           

 

COMMITMENT

   $ 33,000,000    13.20 %

 

PAYMENT OFFICE:

5500 S. Quebec Street

Greenwood Village, Colorado 80111

 

(SIGNATURES CONTINUE ON NEXT PAGE)

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDER:   NATEXIS BANQUES POPULAIRES

Address:

 

1251 Avenue of Americas

New York, New York 10020

Telecopy No.: 212-354-9095

Attention: Steve Jendras/Lourdes Nieves

  By:  

/s/ Stephen A. Jendras

--------------------------------------------------------------------------------

  Name:   Stephen A. Jendras   Title:   Vice President  

 

By:

 

 

/s/ Vincent Lauras

--------------------------------------------------------------------------------

  Name:   Vincent Lauras   Title:   Managing Director

 

COMMITMENT

   $ 16,000,000    6.40 %

 

PAYMENT OFFICE:

 

(SIGNATURES CONTINUE ON NEXT PAGE)

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDER:    THE CIT GROUP/BUSINESS CREDIT, INC.

Address:

 

900 Ashwood Parkway

Suite 610

Atlanta, Georgia 30338

Telecopy No.: 770-522-7673

Attention: John Bohan

   By:  

/s/ John McIntyre

--------------------------------------------------------------------------------

   Name:   John McIntyre    Title:   Vice President                  

 

COMMITMENT

   $ 16,000,000    6.40 %

 

PAYMENT OFFICE:

900 Ashwood Parkway

Suite 610

Atlanta, Georgia 30338

 

(SIGNATURES CONTINUE ON NEXT PAGE)

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDER:   

GREENSTONE FARM CREDIT SERVICES,

ACA/FLCA

Address:

 

1760 Abbey Road, Suite 200

East Lansing, Michigan 48823

   By:  

/s/ Alfred S. Compton, Jr.

--------------------------------------------------------------------------------

   Name:   Alfred S. Compton, Jr.    Title:   VP/Sr. Lending Officer         

 

COMMITMENT

   $ 16,000,000    6.40 %

 

PAYMENT OFFICE:

 

(SIGNATURES CONTINUE ON NEXT PAGE)

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDER:    JPMORGAN CHASE BANK

Address:

 

3475 Piedmont Road

Floor 18

Atlanta, Georgia 30305

   By:  

/s/ Buddy Wuthrich

--------------------------------------------------------------------------------

       Buddy Wuthrich        Vice President         

 

COMMITMENT

   $ 16,000,000    6.40 %

 

PAYMENT OFFICE:

10 South Dearborn

Floor 19

Chicago, Illinois 60603

 

(FINAL PAGE OF SIGNATURES)

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE